Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 1 of 127 PageID #: 138




                    EXHIBIT B
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 2 of 127 PageID
                             03D02-2006-CT-002822                            #: 139
                                                                          Filed: 6/16/2020 4:32 PM
                                                                                                                                               Clerk
                                                    Bartholomew Superior Court 2                                         Bartholomew County, Indiana




  STATE OF INDIANA                                   )         IN   THE BARTHOLOMEW COUNTY CIRCUIT
                                                     )         COURT
                                                     )SS‘
                                                               CAUSE NO. 03002 2006 CT 002822
                                                                              _    _  _
  COUNTY OF BARTHOLOMEW                              )



  MIRIAM ALVARADO,

                                Plaintiff


         _V__
                                                                                 vvvvvvvvv




  TOKIO MARINE AMERICA INSURANCE CO.

                                Defendant.




                  COMPLAINT FOR DAMAGES AND REQUEST FOR JURY TRIAL

            Comes now the        Plaintiff,   Miriam Alvarado, and           for her         Complaint for Damages against

  the Defendant, Tokio          Marine America Insurance Co., and Request for Jury                          Trial, alleges     and

  states follows:


            1.          That the Plaintiff was and continues t0 be a resident of Bartholomew County,


  Columbus, Indiana.

            2.          That the Defendant, Tokio Marine America Insurance C0. (hereinafter “Tokio


  Marine”)       is   a corporation licensed t0     sell   and service automobile insurance policies                  in the State


  of Indiana.


            3.          That on February      4,   2019, the   Plaintiff,   Miriam Alvarado, was              getting out 0f her


  personal automobile in the employee authorized parking lot at Enkei America, Inc., at                                  its



  location in Columbus, Indiana,            When     a co-worker, while driving his personal automobile and


  driving   away from the company property,                 after the   completion 0f his          shift,   struck   Ms. Alvarado

  as a pedestrian        0n Inwood Drive      in   Columbus, Indiana. The gentleman who struck and injured

  Plaintiff,     James V. Gregory, was operating a motor vehicle and                         failed t0 respect the right       0f way
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 3 of 127 PageID #: 140




  0f Plaintiff, crossing a pedestrian walkway in front of the Enkei                 facility.



            4.         That Plaintiff in no      way   contributed to the cause of the collision 0r the damages


  she sustained.


            5.         James D. Gregory, was negligent          in the operation     of his motor vehicle.


            6.         That as a direct and proximate result 0f the carelessness and negligence 0f Mr.


  Gregory,       Plaintiff,   Miriam Alvarado, sustained physical         injuries, incurred     medical expenses and


  other costs, has incurred 10st wages, and has experienced physical pain, mental anguish, and the


  loss   0f enjoyment 0f life from her personal           injuries.


            7.         That    at the   time of this incident, James D. Gregory was an uninsured motorist.


            8.         That    at the   time 0f said accident, Plaintiff was insured through her personal vehicle


  through State Farm Mutual Automobile Insurance.


            9.         That the    Plaintiff’s   employer, at the time 0f said accident, was insured through Tokio


  Marine and carried an uninsured motorist policy. (Said uninsured motorist policy                      is   attached hereto


  as Exhibit A.)


            10.        The uninsured Tokio Marine policy was            in full force   and   effect at the time   of this


  pedestrian/motor vehicle collision.


            11.        That the uninsured motorist policy With the Defendant provides coverage t0


  “insureds” including anyone “occupying” a covered “auto.”


            12.        Plaintiff is entitled to    beneﬁts from the Enkei/Tokio Marine uninsured motorist


  policy.


            WHEREFORE,             Plaintiff respectfully requests     judgement against the Defendant, Tokio

  Marine, in an amount reasonable t0 compensate her for her damages sustained, for any and                             all



  pre-judgement interest calculated daily according to                statute,   and any other    relief deemed just     and
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 4 of 127 PageID #: 141




  proper in the premises.




                                      Respectfully submitted,




                                      /S/ Randal   M
                                                  Klezmer
                                      Randal M. Klezmer (#1 6442-06)
                                      KLEZMER MAUDLIN, P.C.
                                      8250 Center Run Drive
                                      Indianapolis, IN 46250
                                      (3 1 7) 569-9644
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 5 of 127 PageID
                             03D02-2006-CT-002822                            #: 142
                                                                          Filed: 6/1 6/2020 4:32 PM
                                                                                                    Clerk
                                  Bartholomew Superior Court 2                Bartholomew Countv, Indiana



                                                                                        L




                                    DIVIDER
                                     PAGE


  Producer No:       0130021                        SAN:            59569300000000
  Pol Eff Dt:        04—01—2018                     Office:

  Date Printed: 04—30—2018
  Time Printed: 17:08:52

  Trans Eff Dt: 04—01—2018
  Insured Name: ENKEI AMERICA, INC.
  Policy No:    CA6404514—08
  Trans Seq No: 001
  Trans Type:   Renewal Issue
  Oper Init:    MANGROS
  Company Abbr: TO
  Release Version: 18.07

  User—Selected Sets           Copies Printer
  INSURED COPY                 01     NJXEROXD95
  PRODUCER                     01     NJXEROXD95
  COMPANY                      01     PDF ONLY
  PREMIUM AUDIT                01     PDF ONLY
  CERTIFIED POLICY             01     PDF ONLY
 Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 6 of 127 PageID #: 143




      AON RISK SERVICES CENTRAL,      INC.
      450 E. 96TH ST. SUITE 275
      INDIANAPOLIS IN 46240




      ATDHHHHDAREDOCUMENTSFORTHEFOLLOWEMENAMEDINﬂHUHI

      ENKEI AMERICA, INC.
      2900 WEST INWOOD DRIVE
      COLUMBUS IN 47201




04-30-18                              Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 7 of 127 PageID #: 144
INTERLINE




        NOTICE TO COMMERCIAL INSURANCE APPLICANTS
                   STATE FRAUD WARNINGS


This Notice to Commercial Insurance Applicants — State Fraud Warnings provides you with
information concerning various state fraud warnings and statements. Where fraud warnings are
required as part of the insurance application, this notice forms a part of your application for
Commercial Insurance. Please have this form signed by an authorized representative and
returned with your application.

ALABAMA FRAUD STATEMENT:                     Any person who knowingly presents a false or fraudulent claim for
payment      of a loss or benefit or     who knowingly presents false information in an application for insurance
is   guilty of   a crime and    may be   subject to restitution fines and confinement             in   prison, or    any combination
thereof.


ARKANSAS FRAUD STATEMENT: Any                             person    who knowingly       presents a false or fraudulent claim
for   payment      of a loss or benefit or knowingly presents false information               in an application for insurance

is   guilty of   a crime and    may be   subject to fines and confinement          in   prison.


COLORADO FRAUD STATEMENT:                      It   is   unlawful to knowingly provide false, incomplete, or misleading
facts or information to        an insurance company          for the   purpose of defrauding or attempting             to defraud the
company.          Penalties    may   include imprisonment, fines, denial of insurance, and                   civil   damages.       Any
insurance company or agent of an insurance company who knowingly provides false, incomplete, or
misleading facts or information to a policyholder or claimant for the purpose of defrauding or attempting
to defraud the policyholder or claimant with regard to a settlement or award payable from insurance
proceeds shall be reported to the Colorado division of insurance within the department of regulatory
agenCIes.


DISTRICT OF COLUMBIA FRAUD STATEMENT:                     WARNING: It is a crime to provide false or
misleading information to an insurer for the purpose of defrauding the insurer or any other person.
Penalties include imprisonment and/or fines. In addition, an insurer may deny insurance benefits, if
false information materially related to a claim was provided by the applicant.


FLORIDA FRAUD STATEMENT: Any person who knowingly and with intent to injure, defraud, or
deceive any insurer files a statement of claim or an application containing any false, incomplete or
misleading information is guilty of a felony of the third degree.


HAWAII FRAUD STATEMENT:                     Intentionally or knowingly misrepresenting or concealing a material
fact,   opinion or intention to obtain coverage, benefits, recovery or compensation                          when      presenting an
application for the issuance or renewal of an insurance policy or                          when        presenting a claim for the
payment      of a loss   is   a criminal offense punishable by fines or imprisonment, or both.




                                           ©Tokio Marine Management,           |nc.,   2013
ILN 00 009 12 13                                                                                                        Page   1   of4

                                                               Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 8 of 127 PageID #: 145
INTERLINE

KANSAS FRAUD STATEMENT: Any person who commits a fraudulent insurance act is guilty of a
crime and may be subject to restitution, fines and confinement in prison. A fraudulent insurance act
means an act committed by any person who, knowingly and with intent to defraud, presents, causes to
be presented or prepares with knowledge or belief that it will be presented to or by an insurer,
purported insurer or insurance agent or broker, any written statement as part of, or in support of, an
application for insurance, or the rating of an insurance policy, or a claim for payment or other benefit
under an insurance policy, which such person knows to contain materially false information concerning
any material fact thereto; or conceals, for the purpose of misleading, information concerning any fact
material thereto.


KENTUCKY FRAUD STATEMENT: Any                person who knowingly and with intent to defraud any
insurance     company     or other person  an application for insurance containing any materially false
                                                   files
information or conceals, for the purpose of misleading, information concerning any fact material thereto
commits a fraudulent insurance act, which is a crime.

LOUISIANA FRAUD STATEMENT: Any person who knowingly                                        presents a false or fraudulent claim for
payment      of a loss or benefit or knowingly presents false information                       in an application for insurance is

guilty of   a crime and    may be   subject to fines and confinement                in   prison.


MAINE FRAUD STATEMENT:                  a crime to knowingly provide false, incomplete or misleading
                                             It   is

information to an insurance          company
                                         for the purpose of defrauding the company.   Penalties may
include imprisonment, fines or a denial of insurance benefits.


MARYLAND FRAUD STATEMENT:                                Any person who knowingly or willfully presents a false or
fraudulent claim for      payment   of a loss or benefit or       who knowingly or willfully presents false information
in   an application     for insurance   is    guilty of     a crime and         may be        subject to fines and confinement         in

pﬂson.


NEW JERSEY FRAUD STATEMENT:                             Any person who         includes any false or misleading information on
an application    for   an insurance policy        is   subject to criminal and       civil   penalties.


NEW MEXICO FRAUD STATEMENT: WARNING ANY PERSON WHO KNOWINGLY PRESENTS A
                                                                     -

FALSE OR FRAUDULENT CLAIM FOR PAYMENT OF A LOSS OR BENEFIT OR KNOWINGLY
PRESENTS FALSE INFORMATION IN AN APPLICATION FOR INSURANCE IS GUILTY OF A CRIME
AND MAY BE SUBJECT TO CIVIL FINES AND CRIMINAL PENALTIES.

NEW YORK FRAUD STATEMENT:                               Any person who knowingly and                  with   intent to   defraud any
insurance     company     or other person files an application for insurance or statement of claim containing
any materially                                       purpose of misleading, information concerning any
                  false information, or conceals for the
fact material thereto, commits a fraudulent insurance act, which is a crime, and shall also be subject to
a civil penalty not to exceed five thousand dollars and the stated value of the claim for each such
violation.


NEW YORK ADDITIONAL FRAUD STATEMENT — COMMERCIAL AUTO:                                                 Any person who knowingly
makes    or knowingly assists, abets, solicits or conspires with another to                        make a false report of the theft,
destruction,   damage      or conversion of any motor vehicle to a law enforcement agency, the department
of motor vehicles or an insurance       company, commits a fraudulent insurance act, which is a crime, and
shall alsobe subject to a civil penalty not to exceed                    five   thousand dollars and the value of the subject
motor vehicle or stated claim for each violation.




                                         ©Tokio Marine Management,                 |nc.,   2013
ILN 00 009 12 13                                                                                                         Page 2 of 4

                                                               Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 9 of 127 PageID #: 146
INTERLINE

OHIO FRAUD STATEMENT: Any             person who, with intent to defraud 0r knowing that he/she is
           a fraud against an insurer, submits an application or files a claim containing a false or
facilitating
deceptive statement is guilty of insurance fraud.


OKLAHOMA FRAUD STATEMENT: WARNING: Any person who knowingly, and with intent to injure,
defraud or deceive any insurer, makes any claim for the proceeds of an insurance policy containing any
false, incomplete or misleading information is guilty of a felony.


OREGON FRAUD STATEMENT:                              Any person who knowingly presents a               false or fraudulent claim for
payment        of a loss or benefit or knowingly presents materially false information                        in   an application      for
insurance may be guilty of a crime and may be subject to fines and confinement in prison. In order for
us to deny a claim on the basis of misstatements, misrepresentations, omissions or concealments on
your   part,   we must show that:
    1.   The misinformation               is   material to the content of the policy;
    2.   We relied           upon the misinformation; and
    3.   The     information       was     either:
                a.                assumed by us; or
                       Material to the risk
               Provided fraudulently.
                b.

For remedies other than the denial of a claim, misstatements, misrepresentations,                                      omissions or
concealments on your part must either be fraudulent or material to our interests. With                                 regard to       fire

insurance, in order to trigger the right to remedy, material misrepresentations must                                    be   willful    or
intentional. Misstatements, misrepresentations, omissions or concealments on your                                      part are        not
fraudulent unless they are made with the intent to knowingly defraud.


PENNSYLVANIA FRAUD STATEMENT: Any                                 person          who knowingly and     with intent to defraud      any
insurance      company          or other person files an application for insurance or statement of claim containing
any materially         false information or conceals for the  purpose of misleading, information concerning any
fact material thereto           commits a fraudulent insurance act, which is a crime and subjects such person to
criminal   and       civil   penalties.


PENNSYLVANIA ADDITIONAL FRAUD STATEMENT — COMMERCIAL AUTO: Any                              person who
knowingly and with intent to injure or defraud any insurer files an application or claim containing any
false, incomplete or misleading information shall, upon conviction, be subject to imprisonment for up to
seven years and payment of a fine of up to $15,000.

PUERTO RICO FRAUD STATEMENT: Any                 person who knowingly and with the intention of defrauding
presents false information in an insurance application, or presents, helps, or causes the presentation of
a fraudulent claim for the payment of a loss or any other benefit, or presents more than one claim for
the same damage or loss, shall incur a felony and, upon conviction, shall be sanctioned for each
violation with the penalty of a fine of not less than five thousand dollars ($5,000) and not more than ten
thousand dollars ($10,000), or a fixed term of imprisonment for three (3) years, or both penalties.
Should aggravating circumstances be present, the penalty thus established may be increased to a
maximum of five (5) years, if extenuating circumstances are present, it may be reduced to a minimum
of two (2) years.


RHODE ISLAND FRAUD STATEMENT: Any                                   person        who knowingly      presents a false or fraudulent
claim for payment of a loss or benefit or knowingly presents false information in an application for
insurance is guilty of a crime and may be subject to fines and confinement in prison.




                                                   ©Tokio Marine Management,          |nc.,   2013
ILN 00 009 12 13                                                                                                        Page 3 of 4

                                                                  Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 10 of 127 PageID #: 147
INTERLINE

TENNESSEE FRAUD STATEMENT:                a crime to knowingly provide false, incomplete or misleading
                                                  It   is

information to an insurance        company     purpose of defrauding the company. Penalties include
                                                       for the
imprisonment, fines and denial of insurance benefits.


TENNESSEE FRAUD STATEMENT — WORKERS COMPENSATION:                            It is a crime to knowingly

provide false, incomplete or misleading information to any party to a workers’ compensation transaction
for the purpose of committing fraud.    Penalties include imprisonment, fines and denial of insurance
benefits.


UTAH FRAUD STATEMENT — WORKERS COMPENSATION: Any                                                    person   who knowingly     presents
                                                     causes to be filed a false or fraudulent claim for
false or fraudulent underwriting information, files or
disability compensation or medical benefits, or submits a false or fraudulent report or billing for health
care fees or other professional services is guilty of a crime and may be subject to fines and
confinement in state prison.

VIRGINIA     FRAUD STATEMENT:           a crime to knowingly provide false, incomplete or misleading
                                             It   is

information to an insurance  company           purpose of defrauding the company. Penalties include
                                                       for the
imprisonment, fines and denial of insurance benefits.


WASHINGTON FRAUD STATEMENT:                 It is a crime to knowingly provide false, incomplete or

misleading information to an insurance company for the purpose of defrauding the company. Penalties
include imprisonment, fines and denial of insurance benefits.


WEST    VIRGINIA    FRAUD STATEMENT: Any                           person        who knowingly       presents a false or fraudulent
claim for payment of a loss or benefit or knowingly presents false information in an application for
insurance is guilty of a crime and may be subject to fines and confinement in prison.


FRAUD STATEMENT (STATES NOT LISTED ABOVE): Any                                           person     who   knowingly presents a false
or fraudulent claim for     payment          of a loss benefit or knowingly presents false                        information     in   an
application for insurance   is   guilty of   a crime and          may be         subject to fines and confinement     in   prison.




INSUREDIAPPLICANT: ENKEI AMERICA;                                  INC-
POLICY/QUOTE #:    CA64 04514-08




            Insured/Applicant Authorized Representative Signature                                                   Date Signed




This notice is provided by Tokio Marine Management, Inc. on behalf of Tokio Marine America
Insurance Company, Trans Pacific Insurance Company and TNUS Insurance Company.




                                        ©Tokio Marine Management,                    |nc.,   2013
ILN 00 009 12 13                                                                                                           Page 4 of 4

                                                                 Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 11 of 127 PageID #: 148
INTERLINE




                                                 PRIVACY NOTICE
                                 COMMERCIAL CUSTOMERS

YOUR PRIVACY
Tokio Marine Management,                 Inc.   and     its   U.S. insurers are committed to protecting your Non-
                  We want you to know about our policies and procedures for protecting your
Public Information.
Information.As ourcustomer, we want you to understand what kind of Information we collect
about you, how we disclose and how we protect it.
                                       it




WHAT KIND 0F INFORMATION                        IS   COLLECTED ABOUT YOU
By "Non-Public Information",                we mean
                                       non-public information about your business, such as
financial information, account numbers, loss history, personal non-public information of your
employees including             social       security         number, address or medical information and any
proprietary information           we        obtain about your business or your customers.                          We    collect
Information from a variety of sources including:

-   The applications or other forms you provide                       to us     such as    prior insurance information

-   Yourtransactions with us, our               affiliates     or others (for example,           premium payment and claims
    history)

-   Information from an independent reporting agency (for example, a property inspection
    report, accident report or claim report)



HOW WE DISCLOSE YOUR INFORMATION
We do    not disclose any Non-Public Information about our customers or former customers,
unless   we are legally permitted to do so. We may disclose your Non—Public Information to third
parties that we use to service your account. These third parties may include:


-   Your agent, broker or producer

-
    Independent claims adjusters, investigators, data processors or attorneys

-   Persons        or   organizations            that     conduct        scientific       research,   including   actuarial   or
    underwriting studies

-   An insurance support           organization or another insurer, to prevent or prosecute fraud or to
    properly underwrite the            risk


I
    Another insurer,      if   you are involved          in   an accident with      their insured




                                             ©Tokio Marine Management,            |nc.,   2013
ILN 00 027 12 13                                                                                                   Page1 of2


                                                                Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 12 of 127 PageID #: 149
INTERLINE


 -
      State insurance departments or other governmental or law enforcement authorities,                                if


      required by law, to protect our legal interests or                   in   cases of suspected fraud or    illegal

      activities


 -    Acourt of law


We are    required to disclose Non-Public Information               if   we   receive a subpoena, search warrant or
other court order.


HOW WE PROTECT YOUR INFORMATION
We          access to Non-Public Information about you to those employees who need that
      restrict
information in order to provide products or services to you. We maintain physical, electronic,
and procedural safeguards that comply with federal and state law to guard your Information.

AMENDMENTS
We may amend       this    Privacy Notice from time to time and                 will   inform you of these changes as
required by law.


FURTHER INFORMATION
If   you have any questions about      this    Privacy Notice or the confidentiality of your Non-Public
Information, please contact us at:




                                              Chief Privacy Officer
                                          TMNA Services,                 LLC.
                                          800 E. Colorado Blvd.
                                           Pasadena, CA 91 101



This Privacy Notice   is   provided on behalf of Tokio Marine America Insurance Company, Trans
Pacific Insurance   Company and TNUS        Insurance Company.




                                    ©Tokio Marine Management,              |nc.,   2013
ILN 00 027 12 13                                                                                          Page 2 of2


                                                    Producer Copy
     Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 13 of 127 PageID #: 150


Policy NO-           CA6404514—08
Issued    t0:        ENKEI AMERICA, INC.
Issued by:           Tokio Marine America Insurance Company
Producer:            AON RISK SERVICES CENTRAL, INC.




                                    POLICYHOLDER NOTICE
                                  ESTIMATE OF INSTALLMENTS
      The purpose of this      notice   is   informational. This notice   does not change or replace the wording                 in   your   policy.


This policy     is   written   on an installment payment option           that     you agreed          to.   Your premium   is   due and payable
in   the estimated installments as             shown   below.   Any   authorized taxes, surcharges, assessments orfees* that
apply are payable in full with the ﬁrst estimated installment.                     We    will   send you the actual installment schedule
after we have issued your policy.



                                                                                    TAXES,
                                                                            SURCHARGES,                                TOTAL
                                                                          ASSESSMENTS OR                            INSTALLMENT
                DATE DUE                      PREMIUM DUE                    FEES* DUE                              PREMIUM DUE
                04/01/2018              $             6,620.00                                                  $      6,620.00
                07/01/2018              $             6,618.00                                                  $      6,618.00
                10/01/2018              $             6,618.00                                                  $      6,618.00
                01/01/2019              $             6,618.00                                                  $      6,618.00




          *NY: Reference to surcharges, assessments or fees does not apply; TX: these do not apply




ILN 00 002 09 09                                   ©Tokio Marine Management,            Inc.    2009                                  Page    1   of   1




                                                                   Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 14 of 127 PageID #: 151



                                                                                                                             |L   U 070 07 17

        INDIANA UNINSURED MOTORISTS COVERAGE AND
                   UNDERINSURED MOTORISTS COVERAGE
                                          SELECTIONIREJECTION

 Policy Number:          CA6404514-08                                                Policy Effective Date:             04/01/2018

 Company:          TOKIO MARINE AMERICA INSURANCE COMPANY


 Producer:         AON RISK SERVICES CENTRAL,                    INC.



 Applicanthamed Insured:                ENKEI AMERICA, INC. ENKEI AMERICA MOLDINGS, INC




Indiana law permits you to        make     certain decisions regarding Uninsured Motorists                  Coverage and Underinsured
Motorists Coverage. This      document       briefly   describes these coverages and the options available.
You should read  this document carefully and contact us or your agent if you have any questions regarding
Uninsured Motorists Coverage or Underinsured Motorists Coverage and your options with respect to these
coverages.
This document includes general descriptions of coverage. However, no coverage is provided by this document.
You should read your policy and review your Declarations page(s) and/or Schedu|e(s) for complete information on
the coverages you are provided.

UNINSURED MOTORISTS COVERAGE AND UNDERINSURED MOTORISTS COVERAGE
Bodily Injury Uninsured Motorists Coverage provides insurance protection to an insured for compensatory
damages which    the insured is legally entitled to recover from the owner or operator of an uninsured motor vehicle
because of bodily injury caused by an automobile accident. Also included are damages due to bodily injury that
result from an automobile accident with a hit-and-run vehicle whose owner or operator cannot be identified.

Property   Damage Uninsured            Motorists   Coverage provides insurance protection to an insured for compensatory
damages which       the insured   is                             from the owner or operator of an uninsured motor vehicle
                                       legally entitled to recover
because    of property   damage caused by an automobile                 accident.

Bodily Injury Underinsured Motorists Coverage provides insurance protection to an insured for compensatory
damages which    the insured is legally entitled to recover from the owner or operator of an underinsured motor
vehicle   because   of bodily injury    caused by an automobile accident.
Unless rejected, your policy      will afford:

1.   Bodily Injury Uninsured Motorists             Coverage      at limits equal to    your       Split Limits for    Bodily Injury Liability
     Coverage or Combined Single           Limit for Liability   Coverage.
2.   Bodily Injury Underinsured Motorists Coverage at limits at least equal to your Split Limits for Bodily Injury
     Liability Coverage or Combined Single Limit for Liability Coverage, unless your Split Limits for Bodily Injury
     Liability Coverage are less than $50,000, in which case your policy will afford Bodily Injury Underinsured
     Motorists   Coverage   at limits equal to     $50,000    for   each person subject      to   $50,000   for   each accident.
If you purchase Bodily Injury Uninsured Motorists Coverage, then you                          may     also purchase Property         Damage
Uninsured Motorists Coverage, or you may reject such coverage.




|L   U 070 07 17                              © Insurance Services Office,          |nc.,   2017                                  Page   1   of 5

                                                                    Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 15 of 127 PageID #: 152



Please indicate your choices             in   Sections    l.   AND   ||.   as follows:
l.   Uninsured Motorists Coverage
     Please indicate your choice from either A., B. or C. as follows:
     A. Selection Of Bodily Injury                And Property Damage Uninsured                             Motorists Coverage
        By    initialing   and signing below, you are selecting Bodily                           Injury   AND   Property     Damage Uninsured            Motorists
        Coverage.
        Please indicate your choice by                initialing     next to the appropriate item(s)                  in 1.a.   OR    1.b. (Split Limits) or 2.
        (Combined Single             Limit)   and signing where            indicated.

         1.   Split Limits

              Please note that          we    only offer Property          Damage     Uninsured Motorists Coverage                   limits   up to the Property
              Damage        Liability   Coverage     limit     of your policy,     even though higher              limits   may appear        below.


       (Initials)

                       a.    |select Bodily Injury Uninsured Motorists Coverage at limits equal to my Bodily Injury
                             LiabilityCoverage (split limits) AND select Property Damage Uninsured Motorists
                                                                                             I



                             Coverage at a limit of $25,000 for each accident.
                       0R
                       b.    |select Bodily Injury Uninsured Motorists Coverage at limits equal to my Bodily Injury
                             LiabilityCoverage (split limits) AND select Property Damage Uninsured Motorists
                                                                                        I



                             Coverage at the following higher limit.

(Choose one:)

        (Initials)                      Property    Damage

                                 $                              50,000


                                 $                             100,000




                                                (Other)




                            Signature Of Applicanthamed Insured                                                                           Date




Page 2 of 5                                         © Insurance Services Office,                    |nc.,   2017                                 IL   U 070 07 17

                                                                             Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 16 of 127 PageID #: 153



          2.    Combined Single             Limit


               (Initials)
                                    I   select Bodily Injury and Property Damage Uninsured Motorists Coverage at a
                                    limit   equal to my Combined Single Limit for Liability Coverage.




                                 Signature Of Applicanthamed Insured                                               Date




OR

     B.   Rejection Of Property Damage Uninsured Motorists Coverage                         And   Selection Of   ONLY   Bodily Injury
          Uninsured Motorists Coverage
          By     initialing   and signing below, you are       rejecting Property   Damage Uninsured       Motorists    Coverage and
          selecting     ONLY        Bodily Injury Uninsured Motorists      Coverage   in   connection with your automobile     liability

          policy.



               (Initials)
                                    I                Damage Uninsured Motorists Coverage and select ONLY Bodily
                                        reject Property
                                         Uninsured Motorists Coverage at limits equal to my Bodily Injury Liability
                                    Injury
                                    Coverage (split limits) or Combined Single Limit for Liability Coverage.




                                 Signature Of Applicanthamed Insured                                               Date




OR

     C. Rejection           Of   BOTH     Bodily Injury Uninsured Motorists Coverage          And Property Damage Uninsured
          Motorists Coverage
          By    initialing    and signing below, you are rejecting Bodily Injury Uninsured Motorists Coverage           AND   Property
          Damage Uninsured            Motorists Coverage in their entirety.



                (Initials)

                                    Ireject BOTH Bodily Injury Uninsured Motorists Coverage              AND     Property   Damage
                                    Uninsured Motorists Coverage.




                                 Signature Of Applicanthamed Insured                                               Date




|L   U 070 07 17                                    © Insurance Services Office,   |nc.,   2017                           Page 3 of 5

                                                                  Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 17 of 127 PageID #: 154



ll.   Underinsured Motorists Coverage
      Please indicate your choice          in   Section A. or B.:
      A. Selection 0f Bodily Injury Underinsured Motorists                       Coverage
         By   initialing    and signing below, you are selecting Bodily                Injury   Underinsured Motorists Coverage              in

         connection with your automobile             liability policy.

         Please indicate your choice by               initialing   next to the appropriate items     in   1.   OR     2.   and signing where
         indicated.



         1.   Split Limits



       (Initials)

                      I    select Bodily Injury Underinsured Motorists Coverage at limits equal to  my Bodily
                      Injury Liability          Coverage        unless my Bodily Injury Liability Coverage Limits
                                                           (split limits),
                      (split limits) are less than $50,000 for each person subject to $50,000 for each accident in
                      which case select Bodily Injury Underinsured Motorists Coverage at limits equal to
                                       I



                      $50,000 for each person subject to $50,000 for each accident.




                            Signature Of Applicanthamed Insured                                                            Date




         2.   Combined Single         Limit


       (Initials)

                             |   select Bodily Injury Underinsured Motorists                    Coverage       at a    limit   equal to    my
                             Combined Single    Limit for Liability Coverage.




                            Signature Of Applicanthamed Insured                                                            Date




OR




Page 4 of 5                                        © Insurance Services Office,      |nc.,   2017                              IL   U 070 07 17

                                                                     Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 18 of 127 PageID #: 155



     B.   Rejection Of Bodily Injury Underinsured Motorists Coverage
          By initialing and signing below, you are rejecting Bodily Injury Underinsured Motorists Coverage   in

          connection with your automobile liability policy in its entirety.


           (Initials)




                           I   reject Bodily Injury   Underinsured Motorists Coverage.




                        Signature Of Applicanthamed Insured                                Date




|L   U 070 07 17                          © Insurance Services Office,     |nc.,   2017           Page 5 of 5

                                                           Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 19 of 127 PageID #: 156

                          RISK         MANAGEMENT SERVICE APPLICATION FORM
                                                                                -FLOR|DA-


 To: Tokio MarineManagement, Inc.
 Loss Control Department for the State of                      Florida,
                                                                                                                                           OFFICE USE ONLY
                                                                                                                                     Log No:
                                                                                                                                    Received   :



 Yes   -   l   am interested    in   obtaining assistance           in     the areas checked below:



 Note to Applicant:                                                                 Tokio Marine Management, Inc., Loss Control Dept.              (Florida),
 First,    complete Application form; then send            to:                      230 Park Avenue, New York, N.Y. 10169




  E
  Administrative:
           Guidelines on developing a
           Risk Management Plan
           Safe workplace enforcement
                                                                             Slip   and   Fall Hazards:
                                                                                          Hazard identification
                                                                                          Incident and accident analysis
                                                                                          Accident investigation
           Safe workplace responsibilities
           Accident analysis and investigation                               Produc Hazards:
           Safety committees                                                              Hazard identification
                 Safety self—inspection                                                   Review of existing product hazards program
                 Establishing loss control program                                        Assistance in organizing a product loss control program

  Fire Prevention          and Detection:                                    General:
                 Fire   hazards identification                                            Disease hazards
                 Fire   emergency plan                                                    Accidental occurrences
                 Fire extinguishers                                                       Construction site hazards
                 Standpipes and hoses                                                     Construction equipment hazards
                 Automatic sprinkler protection                                           Material handling
                 Fire alarms                                                              Hoisting equipment
                 Smoke     detectors                                                      Warning signs
                 Compressed gas equipment                                                 Safety materials
                 Compressed gases
                 Liquefied petroleum      gas
                 Flammable     liquids                                                    Supervisor training   in   loss control
                                                                                          Loss control manager       training
  Environmental and Pollution:                                                            Driver education
                 Pollution   hazard   identification                                      Safety   management counseling


  Other:




                                             Applicant's         Name:

                                                          Company:
                                                           Address:

                                                    City   &     State:                                                      Zip Code:

                             Telephone: Area Code          (          )


                  Tokio Marine Policy Issuing Office             (city):


                             Producer's   Name and     Address:



                                                 Policy   Number:                                                Expiration Date:




 NO CHARGE WILL BE MADE FOR GUIDELINESON DEVELOPING A RISK MANAGEMENT PLAN. HOWEVER, THE POLICYHOLDER
 IS RESPONSIBLE FOR ALL OTHER COSTS ASSOCIATED WITH RISK MANAGEMENT PROGRAM SERVICES, INCLUDINGTHE
 IMPLEMENTATION OF RISK MANAGEMENT MEASURES. IFYOU DO NOT RECEIVE INITIALCONTACTFROM THETOKIO MARINE
 MANAGEMENT, INC. — LOSS CONTROL DEPARTMENT WITHIN 14 WORKING DAYS OF OUR RECEIPT OFYOUR REQUEST, CALL
 THIS TELEPHONE NUMBER FOR ASSISTANCE:    1-(800)—628—2796.




 IL7 08 001 01 10


                                                                                           Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 20 of 127 PageID #: 157




    U.S. TREASURY DEPARTMENT’S OFFICE OF FOREIGN
               ASSETS CONTROL ("OFAC")
              NOTICE TO POLICYHOLDERS
No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the coverages
you are provided.
This Notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC. Please read this Notice carefully.
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:
      Foreign agents;
      Front organizations;
      Terrorists;
      Terrorist organizations; and
      Narcotics traffickers;
as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Treasury’s
web site ---- http / / www.treas.gov/ ofac.
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
Other limitations on the premiums and payments also apply.




IL9 07 032 01 04         Includes copyrighted material of Insurance Services Office, Inc.,           Page 1 of 1
                                              with its permission.
                                                    Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 21 of 127 PageID #: 158
  Interline




                            An Important Message to
                 Commercial Property and Casualty Policyholders

  The Florida Tort Reform and Insurance Act of 1986 provides that you as a commercial property or
  casualty policyholder for a Florida-domiciled risk be notified of the availability of our risk
  management program services. Fill out and forward to us the enc losed form to let us know
  what assistance you need, if any.



                           Importance of Risk Management

  An effective risk management pr ogram is a matter of good business practice. Its primary goal
  is to minimize the potential costs resulting from accidental losses. The risk management
  program is a systematic process aimed at identifying and analyzing loss exposures; selecting
  the technique or combination of tec hniques to be used to handle each exposure;
  implementing the techniques c hosen; and monitoring the results to deter mine if adjustments
  need to be made.

  An effective risk management pr ogram can have a measurable and favorable impact on your
  operations control and what it costs you to do business. While risk management c osts may
  sometimes seem expensive, the benefits of control over operating and other costs can more
  than offset that expense and result in overall savings.

  Tokio Marine Management, Inc. makes c onsultative services available to assist insureds in
  the follo wing risk management areas:

                Pollution and Environmental Hazards (limited basis)

                Disease Hazards (limited basis)

                Accidental Occurrences

                Fire Hazards and Fire Prevention and Detection

                Liability for Acts from the Course of Business

                Slip and Fall Hazards

                Product Hazards

                Hazards Unique to a Particular Class or Category of Insureds

                Training in Safety Management Techniques

                Safety Management Counseling


  ILN 00 008 01 10

                                             Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 22 of 127 PageID #: 159
INTERLINE




                                       POLICYHOLDER NOTICE
                                         CLAIMS HANDLING
Tokio Marine America is committed to providing you with prompt, professional and fair claims handling.
In the event of a claim, catastrophe, natural or other disaster, you can contact us at any time before,

during or after the event with any concerns or questions you may have.


To   report insurance claims, Tokio Marine        America has teamed with ACTEC, one of the leading caII-in
centers      in   the United States.    Through our efforts, we can provide you with four ways to report your
Claims:




Toll Free           Reporting Service

Our   toll   free   number to   report a claim   is:



                                                         1-877-LOSS4TM
                                                        (1-877-567-7486)

Operators are on duty 24 hours a day, 7 days a week, including holidays. We have the capabilities to
accept claims in many different languages, including English, Spanish and Japanese.          Also, Tokio
Marine America has set up an off hours emergency hotline. If a claim is determined to be catastrophic,
ACTEC will immediately notify us, regardless of the time of day. A Tokio Marine America
representative will immediately make contact with the client and begin the claim handling services.


Once a       claim    is   reported, the operator      will   provide the claim         number to you and forward it to Tokio
Marine America. The claim will be automatically uploaded                        to    our claim system. Also, all required state
forms and reporting will be performed for you.


Faxinq the First Report

A   written   first   report can be faxed,   toll   free, to    1-800-858-6509. Please note that             this    process requires
our operators to input the information manually.                     As such,        it   may   take longer to   arrive at our claims
office.




Internet Reporting Service

Our   clients consider this the      most convenient way to report a claim. If you decide                           to utilize internet
reporting,        we can provide you with a User ID and password to access the service.

Our system is very user—friendly. Through a series of questions, all of the information will be recorded
and the claim will be reported directly to the Tokio Marine America claims office. Also, like the toll free
reporting, you will receive the claim number once you have completed the report and all state required
reporting will be completed on your behalf.



                                          ©Tokio Marine Management,              |nc.,     201 7
ILN 00 026 06 17                                                                                                        Page   1   of 2


                                                                Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 23 of 127 PageID #: 160
INTERLINE




Emailing reports

If   you have the capabilities   to   scan a   first   report, they    can be emailed     to:   claims@actec.net
Like faxing the report, please note       it   may take      longer to forward the report to the claims office.


Important Reminder

While Tokio Marine America and ACTEC provide the means to report claims quickly and efficiently,
please help to reduce your claim by reporting it as soon as you are aware of the claim. Independent
studies have shown that claims reported immediately, as opposed to delaying, result in reduced
payments and expenses.

For more information, you        may   contact us      at:




                                                   Tokio Marine America
                                                    Claims Department
                                                       PO Box 483
                                                   Jersey City, NJ 07303
                                                      855-391 -571 4



Thank you     for   choosing Tokio Marine America for your insurance needs.                     We appreciate your business.

This noticeis provided by Tokio Marine Management, Inc. on behalf of its insurance companies Tokio

Marine America Insurance Company, Trans Pacific Insurance Company and TNUS Insurance
Company. Tokio Marine America is the marketing name for these companies.




                                         ©Tokio Marine Management,            |nc.,   201 7
ILN 00 026 06 17                                                                                                Page 2 of 2


                                                              Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 24 of 127 PageID #: 161

INTERLINE



                              POLICYHOLDER NOTICE
                                    FLORIDA
                               COMPLAINT NOTICE

This notice is being provided to you pursuant to requirements of Florida Statutes Section 627.4131,
relating to our toII-free information and complaint number. Please be sure this notice is attached to the
front of   your   policy.




                              For information, or to   make a    complaint,      call:



                                              855-391 -571 4




          is provided by Tokio Marine Management, Inc. on behalf of its insurance companies Tokio
This notice
Marine America Insurance Company, Trans Pacific Insurance Company and TNUS Insurance
Company. Tokio Marine America is the marketing name for these companies.




                                  ©Tokio Marine Management,       |nc.,   2017
ILN 00 029 11 17                                                                             Page   1   of1


                                                 Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 25 of 127 PageID #: 162
COMMERCIAL AUTOMOBILE


                                           POLICYHOLDER NOTICE
                                         UMIPIP COVERAGE OPTIONS

Dear Insured:

Thank you   for choosing Tokio Marine America and our insurers, Tokio Marine America Insurance Company,
Trans Pacific Insurance Company and TNUS Insurance Company for your Commercial Auto insurance coverage.
We are very pleased to have your business and we are looking forward to working with you.
Attached is your automobile liability policy along with the supporting Uninsured (UM), Underinsured (UIM) and
Personal Injury Protection (PIP) forms. We require that you complete and sign these forms annually to ensure
that we provide the appropriate coverage for your needs.


If you have not yet completed and returned the forms to Tokio Marine America for the current policy period,

please do so immediately. Completed forms should be returned either by US mail or by email to the contact
information provided below.


Mailing Address:                              Tokio Marine America
                                              Attn: Selection/Rejection    forms processing
                                              3939    Belt Line  Road, suite 650
                                              Addison,    TX   75001

Email Address:                                UIMselectionforms@tokiom.com

Because each state has its own unique forms to confirm coverage selections, we have created reference
documents to assist you in completing these coverage forms. These reference documents illustrate how to:

          1)    Reject coverage when possible or accept only the minimum                               limits    when    the law does not allow
                coverage to be rejected; OR

          2)    Purchase     full   limits.    Note:    The reference documents assume                    at   $1,000,000 UM/UIM policy             limit.

                However, your form completion must match the                    limits that   you have decided          to   purchase.


The reference documents are               available via our online risk       management         information system,          MyTMM. To access
the reference documents, please:


                                              (1) Visit   our website   at:   http:www.mvtmm.com
                                              (2) Click on “AskMyTMM/Reference Documents”
                                              (3) Select “Auto Policy SelectionIRejection Forms”


All   policyholders and producers (brokers and agents) are given access free of charge to                               MyTMM.      If   you have not
yet accessed      MyTMM      or     have   lost     your login or password, please contact the                 MyTMM    help desk for assistance
at:



                                              Tel: (888)   854-8782 or
                                              Email:   cs.mvtmm@tokiom.com

The reference documents are provided as a general illustration only. They do not provide specific advice.
UM/UIM/PIP coverages vary by state and coverage afforded may depend upon specific claims circumstances.
You are responsible for making your own selection/rejection choices. Please consult with your insurance
producer (agent or broker)          if   you have any specific questions regarding              limits,   coverage and elections.

Thank you      for doing   business with Tokio Marine America.


                                                     ©Tokio Marine Management,          |nc.,   2016
CAN     00 003 09 16                                                                                                                     Page   1   of   1


                                                                     Producer Copy
   Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 26 of 127 PageID #: 163

Tokio Marine America Insurance                   Company
1221 Avenue of the Americas,                     Suite 1500, New York, NY 10020
A Stock Insurance Company                                                                                            TOKIO MARI NE
2 l2_2 97_66OO
                                                                                                                                           ............




                                                                                                                        AMERICA




                                     COMMON         POLICY DECLARATIONS

                                                                  POLICY NUMBER: CA6404514-08
                                                                  PRIOR                   14-07
                                                                   DR
               -




                                       :    :2

                                                                          IIIIIIII

ENKEI AMERICA, INC          .                                      AON      SERVICES CENTRAL,                         INC       .



(SEE NAMED INSURED ENDT)                                           450 E  96TH ST SUITE 275
                                                                           .                  .


2900 WEST INWOOD DRIVE                                             INDIANAPOLIS IN 46240
COLUMBUS IN 4 72 O l

                                                                   PRODUCER CODE: O l 3 O 02 l
CUSTOMER     #:    O5OOl4OOlO                                      PRODUCER CONTACT (IF ANY):
                                                                   MAKIKO KEENEY



FORM OF BUSINESS:               CORPORATION
BUSINESS DESCRIPTION:           AUTOMOTIVE ALUMINUM WHEEL MANUFACTURER


                                                                                          at 12:01     a.m. standard time at y our
POLICY PERIOD FROM:             04—01—2018                TO:       04—01—2019            mam“ address



Forms and Endorsements attached   to this policy:   See   SCHEDULE OF FORMS AND ENDORSEMENTS




                                           ©Tokio Marine Management,       Inc.   2008
                     Includes copyrighted material of ISO Properties,     |nc.,   used with   its   permission

|L9 05 003 02 08                                                                                                    Page    1       of 2

                                                          Producer Copy
     Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 27 of 127 PageID #: 164




                                             COMMON        POLICY DECLARATIONS
                                                             (continued)


                                                                         POLICY NUMBER: CA6404514-08

In   return for the   payment of the premium, and subject to       all   the terms of the policy,       we agree     with   you to provide the
insurance as stated in this policy. This policy consists of the following coverage parts for which a premium                          is   indicated.
This premium, along with any taxes, surcharges, assessments or fees* may be subject to audit.




COMMERCIAL AUTOMOBILE COVERAGE PART                                                                            $               26, 474. 00




                                               TOTAL ADVANCE COVERAGE PART PREMIUM                                           26   ,   474    .   OO

     TOTAL ADVANCE TAXES, SURCHARGES, ASSESSMENTS 0R FEEs*                               (if   applicable)

                                                                                 TOTALPREMIUM                  $               26,474.00
PREMIUM SHOWN           IS   PAYABLE:           SEE INSTALLMENT SCHE DULE
*NY: reference to surcharges, assessments or fees does not apply.




Countersigned:        O4     —3 O — 1 8
                                                                               awﬁ‘éwé
                           Date                                                    Authorized Representative



THESE COMMON POLICY DECLARATIONS AND THE SUPPLEMENTAL DECLARATIONS, WITH THE COMMON
POLICY CONDITIONS, COVERAGE PART(S), FORMS AND ENDORSEMENTS COMPLETE THIS POLICY.

                                                ©Tokio Marine Management,        Inc.    2008
                             Includes copyrighted material of ISO Properties,    |nc.,   used with    its    permission

|L9 05 003 02 08                                                                                                              Page 2       of 2

                                                               Producer Copy
 Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 28 of 127 PageID #: 165

Tokio Marine America Insurance                    Company
1221 Avenue of the Americas,                       Suite 1500, New York, NY 10020
A Stock Insurance Company                                                                                                        TOKIOMARINE    ““““““


2 12—2 97—6600                                                                                                                    AMERIcA

                                     COMMON POLICY DECLARATIONS
                                                                POLICY NUMBER:                       CA6404514—08
                                                          PRIOR POLICY NUMBER:                       CA6404514_07
Namedlnsured:        ENKEI AMERICA, INC.
                     ENKEI AMERICA MOLDINGS, INC.
Mailing Address:      2900 WEST INWOOD DRIVE
                      COLUMBUS, IN 47201

Legal Entity Type:           CORPORATION
Business Description:        AUTOMOTIVE ALUMINUM WHEEL MANUFACTURER

Policy Period:   From      04/01/2018             To    04/01/2019                 At 12:01 AM. Standard Time at your
                                                                                   mailing address shown above

IN RETURN FOR THE PAYMENT OF PREMIUM, AND SUBJECT TO ALL THE TERMS OF                                                THIS POLICY,      WE
AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.
 THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHICH A PREMIUM                                                   IS   INDICATED.
                       THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.
COVERAGE      PART(S)                                                                                                   PREMIUM
COMMERCIAL AUTOMOBILE COVERAGE PART                                                                             $                26,474.00




                                                           TOTAL ADVANCE PREMIUM:                                                26, 474    .    00
                                                       ESTIMATED TAXES             (if   applicable):

                                                                                            TOTAL:              s                26,474.00
PREMIUM SHOWN        IS   PAYABLE:        SEE INSTALLMENT SCHEDULE
FORMS APPLICABLE:         See “Schedule   of   Forms and Endorsements”.
                                                    STAMPS    (if   applicable)




|L9   05 003 11 17                         ©Tokio Marine Management,              Inc.   2017                                        Page   1

                 Includes copyright materials of Insurance Services Office, Inc.              ,
                                                                                                  with   its   permission

                                                         Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 29 of 127 PageID #: 166


                                        COMMON POLICY DECLARATIONS
                                                       (continued)

                                                                         POLICY NUMBER:                  CA6404514-08


THESE COMMON POLICY DECLARATIONS AND THE SUPPLEMENTAL DECLARATIONS, WITH THE
COMMON POLICY CONDITIONS, COVERAGE PART(S), FORMS AND ENDORSEMENTS COMPLETE THIS
POLICY.




Countersigned:         O4/3O/2Ol8
                            (Date)
                                            By:                            a» 23M;
                                                                          (Authorized Representative)



Issuing   Agency/        AON RISK SERVICES CENTRAL, INC.                                   ProducerCode:            0130021
Producing Office:        450 E. 96TH ST. SUITE 275
                         INDIANAPOLIS IN 46240

ProducerContact(if any):        MAKIKO KEENEY

InsurerSeNiCing/ISSUing Office:        499 Washington Blvd, Suite 1500, Jersey City, NJ 07310



|L9   05 003 11 17                          ©Tokio Marine Management,       Inc.   2017                                 Page 2
                    Includes copyright materials of Insurance Services Office, Inc.   ,
                                                                                          with   its   permission

                                                         Producer Copy
      Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 30 of 127 PageID #: 167
INTERLINE


                                                                     POLICY NUMBER:          CA6404514-08




Authorization


In   Witness Whereof, we have caused this policy to be executed and attested, and,      if   required by state law, this
policy shall not be valid unless countersigned by our authorized representative.




                                 TOKIO MARINE AMERICA INSURANCE COMPANY




                           Secretary                                                President




Date Issued:       04/30/201 8




|L9   05 002 11 17                     ©Tokio Marine Management,     |nc.,   2017                           Page   1   of   1




                                                     Producer Copy
   Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 31 of 127 PageID #: 168

INTERLINE

                                      SCHEDULE OF NAMED INSUREDS

                                                                        POLICY NUMBER:          CA6404514—08


Named   Insured:   ENKEI AMERICA,           INC.       ENKEI AMERICA MOLDINGS,             INC.

Issued by:         Tokio Marine America Insurance Company
Producer:          AON RISK SERVICES CENTRAL, INC.                                    ProducerCode:       0130021

Effective Date:    O4/O1   /2 O 1 8                12:01 a.m. standard time at your mailing address   shown   in   the Policy
                                                   Declarations


IL9 05 003         (cont.)

THE NAMED INSURED ON FORM IL9 05 003 IS AMENDED TO READ:

      ENKEI AMERICA, INC.

      ENKEI AMERICA MOLDINGS            ,    INC   .




                                       ©Tokio Marine Management,        Inc.   2017
IL9 O5 004 11 17                                                                                              Page   1


                                                        Producer Copy
   Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 32 of 127 PageID #: 169

INTERUNE

                            SCHEDULE OF FORMS AND ENDORSEMENTS

                                                                      POLICY NUMBER: CA6404514—08


Named   Insured:   ENKEI AMERICA,     INC.     ENKEI AMERICA MOLDINGS,                      INC.

Issued by:         Tokio Marine America Insurance Company
Producen           AON RISK SERVICES CENTRAL, INC.                                      ProducerCode:   0130021

Effective Date:    04/01/2018                12:01 a.m. standard time at your mailing address      shown   in   the Policy
                                             Declarations




COMMON POLICY FORMS AND ENDORSEMENTS

IL9 05 003                    02-08          COMMON POLICY DECLARATIONS
  APPLIES TO       :   FL
IL9 05 003                    11—17          COMMON POLICY DECLARATIONS
  APPLIES TO: IN
IL9 05 004                    11—17          SCHEDULE OF NAMED INSURED(S)
  APPLIES TO: FL, IN
IL9 05 006                    11—17          SCHEDULE OF FORMS AND ENDORSEMENTS
  APPLIES TO: FL, IN
IL9 12 012                    11—17       AGENT COUNTERSIGNATURE ENDT—FL
  APPLIES TO: FL
IL 00 03                      09—08          CALCULATION OF PREMIUM
  APPLIES TO: FL, IN
IL 00 17                      11—98          COMMON POLICY CONDITIONS
  APPLIES TO: FL, IN
IL 00 21                      09-08          NUCLEAR ENERGY LIABILITY EXCLUSION ENDT
  APPLIES TO: FL, IN
IL 01 17                      12-10          IN CHANGES           -   WK EXCLUSION
  APPLIES TO: IN
IL 01 56                      11—17          INDIANA CHANGES—CONCEAL, MISREP OR FRAUD
  APPLIES TO: IN
IL 01 58                      09—08          INDIANA CHANGES
  APPLIES TO: IN
IL 02 72                      09—07          INDIANA CHANGES—CANC                   &   NONRENL
  APPLIES TO: IN

AUTOMOBILE FORMS AND ENDORSEMENTS




                                    ©Tokio Marine Management,         Inc.   2017
IL9 05 006 11 17                                                                                           Page   1




                                                  Producer Copy
   Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 33 of 127 PageID #: 170

INTERUNE

                              SCHEDULE OF FORMS AND ENDORSEMENTS

                                                                       POLICY NUMBER: CA6404514—08


Named   Insured:   ENKE I AMERICA,              ENKEI AMERICA MOLDINGS,                   INC.

Bamdbw             Tokio Marine America Insurance Company
Pmdmmn             AON RISK SERVICES CENTRAL, INC.                                   Pmdmermm:       0130021

Effective Date;    O4/O1   /2 O 1 8           12:01 a.m. standard time at your mailing address   shown    in   the Policy
                                              Declarations


CA9 05 001                        11—14     BUSINESS AUTO SUPPLEMENTAL DECLARATIONS
  APPLIES TO:       FL,     IN
CA9 05 025                        11—14      SCHEDULE OF HIRED AUTO                  —   LIABILITY
  APPLIES TO:       FL,     IN
CA905022                          11—14      SCHEDULE OF COVERED AUTOS YOU OWN
  APPLIES TO:       FL,     IN
CA 00 01                          10—13     BUSINESS AUTO COVERAGE FORM
  APPLIES TO:       FL,     IN
CA 01 19                          10-13      INDIANA CHANGES
  APPLIES TO:       IN
CA 01 28                          06—17      FLORIDA CHANGES
  APPLIES TO:       FL
CA 02 67                          06-17      FL CHANGES            -   CANCELLATION AND NONRENEWAL
  APPLIES TO:       FL
CA 04 33                          10—13      INDIANA CHANGES—POLLUTION EXCLUSION
  APPLIES TO:       IN
CA 20 55                          10—13      FELLOW EMPLOYEE COVERAGE
  APPLIES TO:       IN
CA 21 44                          12—15      INDIANA UNINSURED MOTORISTS COVERAGE
  APPLIES TO:       IN
CA 21 72                          06—17      FL UNINSURED MOTORISTS COV                    —   NON STACKED
  APPLIES TO:       FL
CA 22 10                          02—18      FL PERSONAL INJURY PROTECTION
  APPLIES TO:       FL
CA 31 16                          12-15      IN UNDERINSURED MOTORISTS COVERAGE
  APPLIES TO:       IN
CA 99 03                          10—13     AUTO MEDICAL PAYMENTS COVERAGE
  APPLIES TO:       FL, IN
CA 99 10                          10-13     DRIVE OTHER CAR COV-BROAD COV NAMED IND
  APPLIES TO:       FL,     IN




                                      ©Tokio Marine Management,        Inc.   2017
|L9 05 006 11 17                                                                                         Page 2



                                                   Producer Copy
   Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 34 of 127 PageID #: 171

INTERLINE

                              SCHEDULE OF FORMS AND ENDORSEMENTS

                                                                          POLICY NUMBER: CA6404514—08


Named   Insured:   ENKEI AMERICA,         INC.     ENKEI AMERICA MOLDINGS,                  INC.

Issued by:         Tokio Marine America Insurance Company
Producer:          AON RISK SERVICES CENTRAL, INC                     .                 Producer Code:   0130021

Effective Date:    O4/O1   /2 O 1 8              12:01 a.m. standard time at your mailing address   shown    in   the Policy
                                                 Declarations


CA9 04 004                        03-05          EXTENDED COVERAGE ENDORSEMENT
  APPLIES TO: FL, IN
CA9 12 001                        01-05          COMPOSITE RATE ENDORSEMENT
  APPLIES TO: FL, IN




                                      ©Tokio Marine Management,           Inc.   2017
|L9 05 006 11 17                                                                                            Page 3



                                                      Producer Copy
    Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 35 of 127 PageID #: 172


    INTERLINE


      This endorsement changes policy                 CA6404514-08            to   which    it   is   attached and   is   effective

      04/01/2018       at 12:01 a.m. standard time at the Insured’s mailing address.

      Issued   to:    ENKEI AMERICA, INC. ENKEI AMERICA MOLDINGS, INC
      Issued by:      TOKIO MARINE AMERICA INSURANCE COMPANY
      Producer:       AON RISK SERVICES CENTRAL,          INC.



          THIS       ENDORSEMENT CHANGES THE                     POLICY. PLEASE         READ            IT   CAREFULLY.


                AGENT COUNTERSIGNATURE ENDORSEMENT

    The signature shown on      this   endorsement complies with the countersignature laws and regulations                 of the State
    shown below.



     STATE:          FLORIDA




     Countersigned:                            By:
                               (Date)                                         (Licensed Agent)




IL9 12 012 11 17                                 ©Tokio Marine Management,   |nc.,   2017                                        Page   1   of1




                                                            Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 36 of 127 PageID #: 173



                                                                         IL 00 03 09 08

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           CALCULATION OF PREMIUM
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/ COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART


The following is added:
The premium shown in the Declarations was com-
puted based on rates in effect at the time the policy
was issued. On each renewal, continuation, or anni-
versary of the effective date of this policy, we will
compute the premium in accordance with our rates
and rules then in effect.




IL 00 03 09 08                              ISO Properties, Inc., 2007      Page 1 of 1

                                                   Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 37 of 127 PageID #: 174


                                                                                                                                                |L   00 17 11 98



                                         COMMON POLICY CONDITIONS
All   Coverage Parts included                 in this   policy are subject to the following conditions.


A. Cancellation                                                                                      b.     Give you reports on the conditions we                 find;

      1.   The         Named Insured shown in the Declara-
                   first
                                                                                                            and
           tions    may cancel this policy by mailing or deliv-                                      c.Recommend changes.
           ering to us          advance       written notice of cancella-
                                                                                                2.   We are not obligated to make any                  inspections,
           tion.
                                                                                                     surveys, reports or recommendations and any
      2.   We may          cancel this policy by mailing or deliv-                                   such actions we do undertake relate only to in-
           ering to the       first Named Insured written notice                                     surability and the premiums to be charged.                    We
           of cancellation at least:                                                                 do not make safety inspections.                We
                                                                                                                                           do not un-
                                                                                                     dertake to perform the duty of any person or
           a.    10 days before the effective date of cancel-
                                                                                                     organization to provide for the health or safety
                 lationif we cancel for nonpayment of pre-
                                                                                                     of workers or the public. And we do not warrant
                 mium; or
                                                                                                     that conditions:
           b.    30 days before the effective date of cancel-
                 lation if we cancel for any other reason.
                                                                                                     a.     Are safe or    healthful; or

      3.   We      will    mail or deliver our notice to the first
                                                                                                     b.     Comply    with    laws,   regulations,         codes or
                                                                                                            standards.
           Named          Insured's last mailing address known to
           us.                                                                                  3.   Paragraphs 1. and 2. of this condition apply not
      4.   Notice of cancellation       state the effective
                                                will
                                                                                                     only to us, but also to any rating, advisory, rate
                                                                                                     service or similar organization which makes in-
           date of cancellation. The policy period will end
           onthatdate.                                                                               surance inspections, surveys, reports or rec-
                                                                                                     ommendations.
      5.   If   this policy is cancelled,          we    will   send the      first

           Named    Insured any premium refund due. If we
                                                                                                4.   Paragraph 2. of this condition does not apply to
           cancel, the refund will be pro rata. If the first
                                                                                                     any inspections, surveys, reports or recom-
           Named Insured cancels, the refund may be                                                  mendations we may make relative to certifica-
                                                                                                     tion, under state or municipal statutes, ordi-
           less than pro rata. The cancellation will be ef-
           fective even if we have not made or offered a
                                                                                                     nances or regulations, of boilers, pressure ves-
                                                                                                     sels or elevators.
           refund.

      6.   If   notice     is   mailed, proof of mailing         will   be   suffi-
                                                                                          E.    Premiums
           cient proof of notice.                                                               The       first   Named    Insured    shown    in    the Declara-
                                                                                                tions:
  .   Changes
                                                                                                1.   Is    responsible for the payment of            all   premiums;
      This policy contains all the agreements between
                                                                                                     and
      you and us concerning the insurance afforded.
      The first Named Insured shown in the Declarations                                         2.   Will     be the payee     for   any   return    premiums we
      is authorized to make changes in the terms of this                                             Pa)!-
      policy with our consent. This policy's terms can be
                                                                                            .   Transfer Of Your Rights              And    Duties Under This
      amended or waived only by endorsement issued                                              Policy
      by us and made a part of this policy.
                                                                                                Your  rights and duties under this policy may not be
  .   Examination Of Your Books And Records                                                     transferred without our written consent except in
      We may    examine and audit your books and rec-                                           the case of death of an individual            named        insured.
      ords as they relate tothis policy at any time during
                                                                                                Ifyou die, your rights and duties will be transferred
      the policy period and up to three years afterward.
                                                                                                to your legal representative but only while acting
D. Inspections              And Surveys                                                         within the scope of duties as your legal repre-
                                                                                                sentative. Until your legal representative is ap-
      1.   We have the            right to:
                                                                                                pointed, anyone having proper temporary custody
           a.    Make       inspections and surveys at any time;                                of your property will have your rights and duties
                                                                                                but only with respect to that property.




|L    00 17 11 98                                 Copyright, Insurance Services Office,                     |nc.,   1998                               Page   1   of   1


                                                                                Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 38 of 127 PageID #: 175



                                                                                                           IL 00 21 09 08

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                    (Broad Form)


This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/ COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


1. The insurance does not apply:                                      C. Under any Liability Coverage, to "bodily injury"
   A. Under any Liability Coverage, to "bodily injury"                   or "property damage" resulting from "hazardous
      or "property damage":                                              properties" of "nuclear material", if:

     (1) With respect to which an "insured" under                       (1) The "nuclear material" (a) is at any "nuclear
          the policy is also an insured under a nu-                         facility" owned by, or operated by or on be-
          clear energy liability policy issued by Nu-                       half of, an "insured" or (b) has been dis-
          clear Energy Liability Insurance Association,                     charged or dispersed therefrom;
          Mutual Atomic Energy Liability Underwrit-                     (2) The "nuclear material" is contained in "spent
          ers, Nuclear Insurance Association of Can-                        fuel" or "waste" at any time possessed, han-
          ada or any of their successors, or would be                       dled, used, processed, stored, transported
          an insured under any such policy but for its                      or disposed of, by or on behalf of an "in-
          termination upon exhaustion of its limit of li-                   sured"; or
          ability; or                                                   (3) The "bodily injury" or "property damage"
     (2) Resulting from the "hazardous properties"                          arises out of the furnishing by an "insured"
          of "nuclear material" and with respect to                         of services, materials, parts or equipment in
          which (a) any person or organization is re-                       connection with the planning, construction,
          quired to maintain financial protection pur-                      maintenance, operation or use of any "nu-
          suant to the Atomic Energy Act of 1954, or                        clear facility", but if such facility is located
          any law amendatory thereof, or (b) the "in-                       within the United States of America, its terri-
          sured" is, or had this policy not been issued                     tories or possessions or Canada, this ex-
          would be, entitled to indemnity from the                          clusion (3) applies only to "property dam-
          United States of America, or any agency                           age" to such "nuclear facility" and any
          thereof, under any agreement entered into                         property thereat.
          by the United States of America, or any               2. As used in this endorsement:
          agency thereof, with any person or organi-
          zation.                                                  "Hazardous properties" includes radioactive, toxic
                                                                   or explosive properties.
   B. Under any Medical Payments coverage, to
      expenses incurred with respect to "bodily in-                "Nuclear material" means "source material", "special
      jury" resulting from the "hazardous properties"              nuclear material" or "by-product material".
      of "nuclear material" and arising out of the op-
      eration of a "nuclear facility" by any person or
      organization.



IL 00 21 09 08                                 ISO Properties, Inc., 2007                                      Page 1 of 2

                                                      Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 39 of 127 PageID #: 176


   "Source material", "special nuclear material", and                  (c) Any equipment or device used for the proc-
   "by-product material" have the meanings given                           essing, fabricating or alloying of "special
   them in the Atomic Energy Act of 1954 or in any                         nuclear material" if at any time the total
   law amendatory thereof.                                                 amount of such material in the custody of
   "Spent fuel" means any fuel element or fuel com-                        the "insured" at the premises where such
   ponent, solid or liquid, which has been used or                         equipment or device is located consists of
   exposed to radiation in a "nuclear reactor".                            or contains more than 25 grams of pluto-
                                                                           nium or uranium 233 or any combination
   "Waste" means any waste material (a) containing                         thereof, or more than 250 grams of uranium
   "by-product material" other than the tailings or                        235;
   wastes produced by the extraction or concentra-
                                                                       (d) Any structure, basin, excavation, premises
   tion of uranium or thorium from any ore processed
                                                                           or place prepared or used for the storage or
   primarily for its "source material" content, and (b)
   resulting from the operation by any person or or-                       disposal of "waste";
   ganization of any "nuclear facility" included under              and includes the site on which any of the forego-
   the first two paragraphs of the definition of "nu-               ing is located, all operations conducted on such
   clear facility".                                                 site and all premises used for such operations.
   "Nuclear facility" means:                                        "Nuclear reactor" means any apparatus designed
      (a) Any "nuclear reactor";                                    or used to sustain nuclear fission in a self-
                                                                    supporting chain reaction or to contain a critical
      (b) Any equipment or device designed or used                  mass of fissionable material.
           for (1) separating the isotopes of uranium
           or plutonium, (2) processing or utilizing                "Property damage" includes all forms of radioactive
           "spent fuel", or (3) handling, processing or             contamination of property.
           packaging "waste";




Page 2 of 2                                  ISO Properties, Inc., 2007                                  IL 00 21 09 08

                                                    Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 40 of 127 PageID #: 177



                                                                                                  IL 01 17 12 10

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       INDIANA CHANGES --- WORKERS
                         COMPENSATION EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   FARM LIABILITY COVERAGE FORM
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/ COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. For insurance provided under the:                         B. For insurance provided under the Commercial
   Commercial General Liability Coverage Part                   Automobile Coverage Part, the following is added
   Commercial Liability Umbrella Coverage Part                  to the Workers Compensation Exclusion:
   Employment-Related Practices Liability Coverage              This exclusion also applies to any obligation of
   Part                                                         the "insured" under the Indiana Workers
   Liquor Liability Coverage Part                               Compensation statutes arising out of the failure
   Medical Professional Liability Coverage Part                 of the "insured" to exact from a contractor (or
   Owners And Contractors Protective Liability                  subcontractor if the "insured" is a contractor) a
   Coverage Part                                                certificate from the workers compensation board
   Pollution Liability Coverage Part                            showing that the contractor (or subcontractor)
   Products / Completed Operations Liability                    has complied with the applicable workers
   Coverage Part                                                compensation insurance requirements.
   Railroad Protective Liability Coverage Part               C. For insurance provided under the Farm Liability
   Underground Storage Tank Policy                              Coverage Form and Farm Umbrella Liability
   The following is added to the Workers                        Policy, the following is added to the Workers
   Compensation And Similar Laws Exclusion:                     Compensation Or Similar Law Exclusion:
   This exclusion also applies to any obligation of             This exclusion also applies to any obligation of
   the insured under the Indiana Workers                        the "insured" under the Indiana Workers
   Compensation statutes arising out of the failure             Compensation statutes arising out of the failure
   of the insured to exact from a contractor (or                of the "insured" to exact from a contractor (or
   subcontractor if the insured is a contractor) a              subcontractor if the "insured" is a contractor) a
   certificate from the workers compensation board              certificate from the workers compensation board
   showing that the contractor (or subcontractor)               showing that the contractor (or subcontractor)
   has complied with the applicable workers                     has complied with the applicable workers
   compensation insurance requirements.                         compensation insurance requirements.




IL 01 17 12 10                        Insurance Services Office, Inc., 2010                          Page 1 of 1

                                                  Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 41 of 127 PageID #: 178



                                                                                                                                                             |L 01   56 11 17

          THIS         ENDORSEMENT CHANGES THE                                     POLICY. PLEASE                           READ      IT    CAREFULLY.

                                  INDIANA CHANGES — CONCEALMENT,
                                       MISREPRESENTATION OR FRAUD
This endorsement modifies insurance provided under the following:


     CAPITAL ASSETSPROGRAM (OUTPUT POLICY) COVERAGE PART
     COMMERCIAL AUTOMOBILE COVERAGE PART
     COMMERCIAL INLAND MARINE COVERAGE PART
     COMMERCIAL PROPERTY COVERAGE PART
     EQUIPMENT BREAKDOWN COVERAGE PART
     FARM COVERAGE PART

 .   The Concealment, Misrepresentation Or Fraud                                                   b.    The maximum                limit   of   coverage under the
     Condition          is   replaced by the following:                                                  policy        if    the
                                                                                                                               cost of repair or
                                                                                                                                    actual
                                                                                                         replacement of the  property that is the
     Concealment, Misrepresentation Or Fraud
                                                                                                         subject of the claim is greater than the
     We     will      not pay for           any loss or damage         in   any                          maximum limit of coverage under the
     case       of:
                                                                                                         policy.
     1.   Concealment                  or     misrepresentation        of     a              2.    Any payment made pursuant                            to    Paragraph B.
          material fact; or                                                                        is   limited to the following:
     2.    Fraud                                                                                   a.    An       "innocent            coinsured's"             ownership
     committed by an insured ("insured") at any time                                                     interest in the property, less                      any payments
     and relating to a claim under this policy.                                                          we make            to   a mortgagee or other lienholder
                                                                                                         with a secured interest                 in   the property.
 .   However, with respect to the Commercial Property
     and Farm Coverage Parts, Paragraph A. does not                                                b.    We     will    not pay another coinsured for                      any
     apply when a claim is made by an "innocent                                                          part of the claim for              which       we have       already
     coinsured", provided:                                                                               paid to an "innocent coinsured".

     1.   The property  loss or damage occurs to the                                               c.    We   will not pay an amount that is greater

          primary residence of the "innocent coinsured"                                                  than the amount an "innocent coinsured" is
          as covered under Building Coverage (for                                                        entitled to under a decree of dissolution of
          Commercial Property) or Coverage                    A   or    B   (for                         marriage between the "innocent coinsured"
           Farm).                                                                                        and an         individual described in                 Paragraphs
                                                                                                         D.1 .a. or b.
     2.   The       settlement" for the property loss or
                      "final

          damage     at least 60% of available insurance
                             is                                                        D.    As used    in this endorsement, "innocent coinsured"

          proceeds under the policy.                                                         is   an insured ("insured") who:
C.   The        following         is   added     and   supersedes           any              1.    Did not have knowledge    cooperate in, or    of,

     provision to the contrary:                                                                                            a property loss or
                                                                                                   intentionally contribute to
                                                                                                   damage that was caused or arranged by
     1.   Any payment made pursuant                    to   Paragraph B.
                                                                                                   another individual who:
          will    be    for:
                                                                                                   Is   an insured ("insured") and:
           a.    The      actual cost of repair or replacement of
                 the property that is the subject of the claim                                     a.    Died     in    connection with the circumstances
                 if the actual cost of repair or replacement is                                          that   caused the property loss or damage; or
                 less than or equal to the maximum limit of                                        b.    Has been charged               with a crime         based on a
                 coverage under the policy; or                                                           court finding that there                is    probable cause to
                                                                                                         believe that the individual                         committed the
                                                                                                         crime    connection with the circumstances
                                                                                                                   in

                                                                                                         that caused the property loss or damage;




|L 01     56 11 17                                     © Insurance Services Office,                |nc.,   2017                                                Page    1   of 2

                                                                             Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 42 of 127 PageID #: 179




     2.   Signs a sworn        affidavit attesting that     they did                      2.   Made       by:
          not   have      knowledge     of,     cooperate      in,        or
                                                                                               a   '   Acce p tance Ofa p roof Ofloss b y             u S.’


          intentionally contribute to the property loss or
          damage; and                                                                          b.      Execution of a release by the "innocent
                          .       .      .      .                    .
                                                                                                       coinsured";
     3.   Cooperates      the Investlgatlon and resolutlon
                          In                                                                                                           _     _




          Of the claim for the property loss or damage,                                        c.      acceptance       .of   an   aurbltratlon    award by the
          any police investigation related to the property                                              'nnocent CO'nsured and ”S; 0r
          loss or damage, and any criminal prosecution                                         d.      Judgment         of     a     court       of    competent
          of the individual that caused or arranged the                                                jurisdiction.
          pmperty loss or damage'                                                                                    settlement" does not apply to loss
                                                                                          However,         "final
E.   As used    in this   endorsement,       "final   settlement"    is   a               or   damage          related to contents, personal property,
     determination:                                                                       or another loss that         is not covered under Building

     1.   Of the amount owed by us t0 an "innocent                                        Coverage               Commercial Property) or Coverage
                                                                                                              (for

          coinsured"  under Building Coverage (for                                        A 0r B       (for   Farm) underth's pOI'Cy-
          Commercial Property) or Coverage A or B (for
          Farm) under the policy and for property loss or
          damage   to the "innocent coinsureds               primary
          residence; and




Page 2 of 2                                         © Insurance Services Office,               |nc.,     2017                                     IL 01   56 11 17

                                                                          Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 43 of 127 PageID #: 180



                                                                          IL 01 58 09 08

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                     INDIANA CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL PROPERTY ---- LEGAL LIABILITY COVERAGE FORM
   COMMERCIAL PROPERTY ---- MORTGAGEHOLDERS ERRORS AND OMISSIONS
   COVERAGE FORM*
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   FARM LIABILITY COVERAGE FORM
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/ COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


 * Under the Mortgageholders Errors And Omis-
   sions Coverage Form, the following condition
   applies only to Coverage C and Coverage D.
   The following condition is added:
   Notice given by or on behalf of the insured to any
   of our authorized agents in Indiana, with particu-
   lars sufficient to identify the insured, shall be
   considered to be notice to us.




IL 01 58 09 08                               ISO Properties, Inc., 2007      Page 1 of 1

                                                    Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 44 of 127 PageID #: 181



                                                                                                      IL 02 72 09 07

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   INDIANA CHANGES --- CANCELLATION
                           AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/ COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. Paragraph 2. of the Cancellation Common Policy                    b. More Than 90 Days
   Condition is replaced by the following:                               If this policy has been in effect for more
   2. Cancellation Of Policies In Effect                                 than 90 days, or is a renewal of a policy we
      a. 90 Days Or Less                                                 issued, we may cancel this policy, only for
                                                                         one or more of the reasons listed below, by
          If this policy has been in effect for 90 days                  mailing or delivering to the first Named
          or less, we may cancel this policy by mailing                  Insured written notice of cancellation at
          or delivering to the first Named Insured                       least:
          written notice of cancellation at least:
                                                                        (1) 10 days before the effective date of
         (1) 10 days before the effective date of                            cancellation if we cancel for nonpayment
              cancellation if we cancel for nonpayment                       of premium;
              of premium;
                                                                        (2) 20 days before the effective date of
         (2) 20 days before the effective date of                            cancellation if you have perpetrated a
              cancellation if you have perpetrated a                         fraud or material misrepresentation on
              fraud or material misrepresentation on                         us; or
              us; or
                                                                        (3) 45 days before the effective date of
         (3) 30 days before the effective date of                            cancellation if:
              cancellation if we cancel for any other
                                                                            (a) There has been a substantial change
              reason.
                                                                                 in the scale of risk covered by this
                                                                                 policy;
                                                                            (b) Reinsurance of the risk associated
                                                                                 with this policy has been cancelled;
                                                                                 or
                                                                            (c) You have failed to comply with
                                                                                 reasonable safety recommendations.




IL 02 72 09 07                               ISO Properties, Inc., 2006                                  Page 1 of 2

                                                     Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 45 of 127 PageID #: 182


B. The following is added to the Common Policy                        2. We will mail or deliver our notice to the first
   Conditions and supersedes any provision to the                        Named Insured’s last mailing address known to
   contrary.                                                             us. If notice is mailed, proof of mailing will be
   NONRENEWAL                                                            sufficient proof of notice.
   1. If we elect not to renew this policy, we will mail
      or deliver to the first Named Insured written
      notice of nonrenewal at least 45 days before:
      a. The expiration date of this policy, if the
          policy is written for a term of one year or
          less; or
      b. The anniversary date of this policy, if the
          policy is written for a term of more than one
          year.




Page 2 of 2                                   ISO Properties, Inc., 2006                                   IL 02 72 09 07

                                                      Producer Copy
    Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 46 of 127 PageID #: 183

Tokio Marine America Insurance                 Company


                                                COMMERCIAL AUTO
                                    BUSINESS AUTO SUPPLEMENTAL DECLARATIONS
ITEM   ONE
                                                                             POLICY NUMBER:                  CA64 04514-08


NAMEDINSURED:                 ENKEI AMERICA, INC.
                              (SEE NAMED INSURED ENDORSEMENT)
PRODUCER NAME:                AON RISK SERVICES CENTRAL, INC.

PRODUCER CODE:                Ol3OO2l


EFFECTIVE DATE:               O4—O1     —2 O 1 8          12:01 a.m. standard time at your mailing             address shown         in   the Policy
                                                          Declarations



                                                          FORM OF BUSINESS
FORM OF BUSINESS:                  CORPORATION
BUSINESS DESCRIPTION: AUTOMOTIVE ALUMINUM WHEEL MANUFACTURER

In return for   the payment of the prem'um, and subject to      all   the terms of this policy,       we agree      with   you   to provide the
insurance as stated       in this policy.




                                                     FORMS AND ENDORSEMENTS
FORMS AND ENDORSEMENTS ATTACHED TO THIS POLICY:                                    See Schedule of Forrrs and Endorsements


                                                            AUDIT PERIOD
AUDIT PERIOD       (if   applicable):       ANNUAL

                                                         STAMPS       (if   applimble)




THESE SUPPLEMENTARY DECLARATIONS, TOGETHER WITH THE COMMON POLICY DECLARATIONS, COMMON
POLICY CONDITIONS AND COVERAGE FORMS AND ENDORSEMENTS, COMPLETE THIS POLICY.

                                                   ©Tokio Marine Management,        Inc.   2014
                         Includes copyrighted material of Insurance Services Ofﬁce,           |nc.,   with   its   permission
 CA9 05   001 11 14                                                                                                                 Page 1


                                                                Producer Copy
          Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 47 of 127 PageID #: 184

    POLICY NUMBER:                 CA6404514-O8


    ITEM   TWO —Schedu|e Of Coverages And Covered Autos*
    This policy provides only those coverages where a charge is shown in the premium column below. Each of these
    coverages will apply only to those “autos” shown as covered “autos”. “Autos” are shown as covered “autos” for a
    particular coverage by the entry of one or more of the symbols from the Covered Autos section of the Business Auto
    Coverage Form next to the name of the coverage. The prem'ums shown below are estimated. This policy nay be subject
    to ﬁnal audit.
                                             covered
                  Coverages                                                                        Unit                                              Prenium
                                              Autos
    covered AUtOS      Liability
                                                 l                                                                                                               17       42 9
                                                           SlI OOOI OOO                                                                     $                         I

    Personal Injury Protection (Or                         Separately Stated  Each PersonalIn                        Injury
                                                                                                                                                                      INCL
    Equivalent No-fault Coverage)                5         Protection Endorsement Minus

                                                                                                                     Deductible
    Added Personal      Injury                             Separately Stated  Each Added Personal
                                                                                           In                                    Injury
    Protection (Or Equivalent                              Protection Endorsement
    Added    No-fault Coverage)
    Property Protection Insurance                          Separately Stated               In   The Property Protection
    (M'Ch'gan only)
                                                           Insurance Endorsement Minus
                                                           Deductible For Each Accident
    Auto Medical Payments                        2                     5 I OOO     Each Insured                                                                       INCL
                                                           s
    Medical Expense and Income                             Separately Stated In The Medical Expense                              And                                  INCL
    Loss Beneﬁts (\ﬁrginia Only)                           Income Loss Beneﬁts Endorsement
    Uninsured Motorists                          6         $      l,       OOO, OOO                                                                                   INCL
    Underinsured Motorists (When                           $      l        OOO        OOO                                                                             INCL
                                                                      I           I
    Not Included In Uninsured                    6
    Motorists Coverage)
    Physical Damage                                        Actual     Cash Value Or Cost Of                 Repair, Whichever
                                                                                                                                            $                     l   I   656
    Comprehenswe Coverage
                                                           IS Less, Minus   $            5OO
                                                 2         Deductible For Each Covered Auto, But                           No
                                                           Deductible Applies               To Loss Caused By
                                                           FireOr Lightning **
    Physical     Damage                                    Actual Cash Value Or Cost Of                     Repair, Whichever
    Speciﬁed Causes of Loss
                                                           IS   Less Minus
    Coverage                                                          .’




                                                           Deductible For Each Covered Auto For Loss
                                                           Caused By Mischief Or Vandalism”
    Phy_si_ca|   Damage                                    Actual     Cash Value Or Cost Of                 Repair, Whichever
                                                                                                                                            5                     4   I   727
    COIIISIon    Coverage
                                                 2         IS Less, Minus    $            50 O
                                                           Deductible For Each Covered Auto**

    PhY§ical     Damage                                    SEE SCHEDULE                                    For Each                                                   INCL
    TOW'ng And Labor                             3                   A Private
                                                           Disablement Of                             Passenger Auto
                                                                                      Premium        for   Endorsements:               $             2       662
                                                                                                                                                         I

                                                                                           Estirmted Total Prenium:                    $   26   ,   474      ,   00
    *                                                      **
         For NY, See Form      CA9 05 003                         See Item Four                 for Hired or    Borrowed Auto Coverage
    ITEM THREE       — Schedule 0f Covered Autos You Own
I
        See “Schedule of Covered Autos You Own”




                                                     ©Tokio Marine Management,                    Inc.   2014
                             Includes copyrighted material of Insurance Services Ofﬁce,                     |nc.,   with   its   permission
        CA9 05   001 11 14                                                                                                                          Page 2


                                                                           Producer Copy
     Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 48 of 127 PageID #: 185

POLICY NUMBER:                        CA6404514-O8


ITEM   FOUR — Schedule Of Hired Or                     Borrowed Covered Auto Coverage And Preniurrs
Covered Autos Liability Coverage                    — Cost Of HireRating Basis For Autos Used In Your Motor Carrier Operations (Other
Than Mobile 0r Farm Equipment)
        Covered Autos Liability
                                                                 Estimted Annual Cost 0f Hire For                  All   States                      Prerrium
              Coverage
Primary Coverage
Excess Coverage
                                                                                           Total Hired      Auto Prerrium
For “autos” used          in   your motor carrier operations, cost of                 hire   means:
1.    The   total   dollar     amount     of costs     you incurred          for the hire of   automobiles (includes              “trailers”   and   semitrailers) and,   if

      not included therein,
2.    The   total   remunerations of          all   operators and drivers’ helpers, of hired automobiles whether hired with a driver by
      lessor or an “employee” of the lessee, or                any other third party, and
3.    The   total dollar       amount    of   any other costs (e.g., repair, maintenance, fuel, etc.) directly associated with operating the
      hired automobiles, whether               such costs are absorbed by the “insured", paid to the lessor or owner, or paid to others.

Covered Autos           Liability     Coverage      — Cost Of Hire          Rating Basis For Autos           NOT Used       In   Your Motor      Carrier Operations
(Other Than Mobile Or Farm Equipment)
     Covered Autos Liability                                           Estimted Annual Cost Of Hire For Each                                              .

                                                    State                                                                                            Premum
           Coverage                                                                          State

Primary Coverage                                                                See CA9            05       025
Excess Coverage                                                                 See CA9            o5       o25
                                                                                         Total Hired        Auto Prerrium
For “autos” NOT used in your motor carrier operations, cost of hire means the total amount you incur for the hire of
“autos” you don’t own (not including “autos” you borrow or rent from your partners or “employees” or their family
members). Cost of              hire   does not include charges              for services     performed by motor carriers of property or passengers.

Physiwl Darrage Coverages                  — Cost of Hire          Rating Basis For All Autos (Other               Than Mobile Or Farm Equipment)
                                                                                                                         Estimated Annual
                                                                                                                     Cost 0f Hire For
     Coverage                  State                               .   .                                           Each State (Excluding                      Prem'um
                                                                  L'm't    Of '"surance
                                                                                                                    Autos Hired With a
                                                                                                                              Driver)
                                          Actual     Cash Value Or Cost Of            Repair,
                                          Whichever         Is   Less, Minus
Comprehensive                             Deductible For Each Covered Auto, But                      No
                                          Deductible Applies               To Loss Caused By         Fire   Or
                                          Lightning
                                          Actual     Cash Value Or Cost Of            Repair,
Speciﬁed                                  Whichever         Is   Less, Minus
Causes      of   Loss                     Deductible For Each Covered Auto For Loss
                                          Caused By Mischief Or Vandalism
                                          Actual Cash Value Or Cost Of Repair,
COlliSion                                 Whichever         Is   Less, Minus
                                          Deductible For Each Covered Auto
                                                                                                             Total Hired Auto Prenium
For Physical        Damage Coverages,               cost of hire       means the total amount you            incur for the hire of “autos" you don't             own
(not including “autos”you borrow or rent from your partners or “employees” or their family members). Cost of                                                    hire   does
not include charges for any “auto” that is leased, hired, rented or borrowed with a driver.



                                                                 ©Tokio Marine Management,              Inc.     2014
                           Includes copyrighted material of Insurance Services Ofﬁce,                               |nc.,   with   its   permission
CA9 05      001 11 14                                                                                                                                    Page 3


                                                                                   Producer Copy
    Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 49 of 127 PageID #: 186

POLICY NUMBER:               CA6404514-O8


ITEM   FOUR — Schedule Of Hired Or Borrowed   Covered Auto Coverage And Preniums (Continued)
Cost 0f Hire Rating Basis For Mobile Or Farm Equipment — Other Than Physical Darmge Coverages
                                          Estirrated Annual Cost Of Hire
                                                                                           Premum
                                                  For Each State
        Coverage             State
                                           Mobile                Farm             Mobile            Farm
                                         Equipment            Equiprmnt         Equipment         Equiprmnt
Covered Autos Liability —
Primary Coverage
Covered Autos Liability —
Excess Coverage
Personal Injury Protection
Medical Expense Beneﬁts
(Virginia Only)
Income Loss Beneﬁts
(\ﬁrginia Only)
Auto Medical Payments
                                                                                        Total Hired      Auto Prem'um
Cost of hire means the total amount you incur for the hire of “autos” you don’t own (not including “autos” you borrow or
rent from your partners or “employees” or their family members). Cost of hire does not include charges for services
performed by motor carriers of property or passengers.
Cost Of Hire Raﬁng Basis For Mobile Or Farm Equipment — Physical Darmge Coverages
                                                    Estimted Annual Cost Of Hire
                                                   For Each State (Excluding Autos                                              Prenium
   Coverage       State      Unit Of Insurance           Hired With A Driver)
                                                                        Mobile                Farm                     Mobile             Farm
                                                                      Equipment          Equipment                   Equipment        Equipment
                               ActualCash Value Or
                               Cost Of Repair,
                               Whichever ls Less, Minus
                                          Deductible
Comprehensive
                               For Each Covered Auto,
                               But No Deductible
                               Applies to Loss Caused
                               By     Or Lightning
                                    Fire
                               ActualCash Value Or
                               Cost Of Repair,
                               Whichever       ls    Less, Minus
Speciﬁed
                                                    Deductible
Causes   of   Loss
                               For Each Covered Auto
                               For Loss Caused By
                               Mischief Of Vandalism
                               Actual        Cash     Vdue      Or
                               Cost            Of           Repair,
Collision                      Whichever       Is   Less,   Mnus
                                                    Deductible
                               For Each Covered Auto
                                                          Total Hired Auto Preniums
For Physical Damage Coverages, cost of hire means the total amount you incur for the hire of “autos” you don’t own (not
including “autos” you borrow or rent from your partners or “employees” or their family members). Cost of hire does not
include charges for any auto that       is   leased, hired, rented or     borrowed with a    driver.




                                                      ©Tokio Marine Management,       Inc.   2014
                        Includes copyrighted material of Insurance Services Ofﬁce,              |nc.,   with   its   permission
 CA9 05     001 11 14                                                                                                              Page 4


                                                                      Producer Copy
    Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 50 of 127 PageID #: 187

POLICY NUMBER:                 CA6404514-O8


ITEM    FOUR — Schedule Of Hired Or Borrowed              Covered Auto Coverage And Preniurrs (Continued)
Rental Period Rating Basis For Mobile          Or Farm Equipment
                                                                       Estimted Number Of Days
                                                                                                                                     Premum
                              Town And   State   Where The Job          Equipment Will Be Rented
        C°V°ra9°
                                     Site Is   Located                   Mobile          Farm                               Mobile             Farm
                                                                       Equipment       Equipment                          Equipment          Equipment
Covered Autos
Liability   — Primary
Coverage
Covered Autos
Liability — Excess
Coverage
Personal Injury
Protection

Medical Expense
Beneﬁts     (\ﬁrginia
Only)
Income Loss
Beneﬁts
(\Arginia Only)
Auto Medical
Payments
                                                                         Total Hired       Auto Prem'uns


ITEM FIVE      — Schedule     For Non-ownership Covered Autos          Liability

    Named     Insured’s Business                     Rating Basis                          Number                               Prerrium
Other Than Garage Service                  Number Of Employees                         I   F   ANY             $                        85
Operations Arid Other Than                Number Of Partners (Active
Social Service Agencies                   and mactive)
                                          Number Of Employees
                                          Whose Principal Duty
                                          Involves The Operation Of
Garage SerVIce Operatlons
                                          Autos
                                          Number Of Partners (Active
                                          and Inactive)
                                           Number    of   Employees
                                           Number    of Volunteers    Who
Soc'al Ser VI'ceA g enc'es
    I                     I
                                           Regularly   Use Autos To
                                          Transport Clients
                                          Number Of Partners (Active
                                          and Inactive)
                                   Total Non-ownership Covered Autos                Liability     Prerrium     $                        85




                                                   ©Tokio Marine Management,               Inc.   2014
                         Includes copyrighted material of Insurance Services Ofﬁce,                  |nc.,   with   its   permission
 CA9 05      001 11 14                                                                                                                 Page 5


                                                                    Producer Copy
    Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 51 of 127 PageID #: 188

POLICY NUMBER:                CA6404514-O8


ITEM SIX — Schedule For Gross Receipts Or Mileage Basis
Address Of Business Headquarters Lomtion:




Type of Hsk (Check one):                 D   Public Autos
                                                                                     D      Leasing Or Rental Concerns
Rating Basis (Check one):

Estimated Yearly (Check one):
                                         D   Gross Receipts (Per $100)
                                         |_I Gross Receipts (Per $100)
                                                                                     D      Mileage (Per Mile)

                                                                                     |_I Mileage
                                                                   Preniums
Covered Autos     Liability

Personal Injury Protection
Added Personal     Injury Protection

Property Protection Insurance (Michigan Only)
Auto Medial Payments
Medial Expense And Income Loss Beneﬁts             (\ﬁrginia Only)

Comprehensive
Speciﬁed Causes of Loss
Collision

Towing and Labor
When used as a premium        basis:
   FOR PUBLIC AUTOS
   Gross receipts means the      total   amount earned by the named insured           for transporting        passengers, mail and
   merchandise.
   Gross receipts does not include:
   1.   Amounts  paid to air, sea or land carriers operating under their own permits.
   2.  Advertising revenue.
   3.  Taxes collected as a separate item and paid directly to the government.
   4.   C.O.D. collections for cost of mail or merchandise including collection fees.
   Mileage means the total live and dead mileage of all revenue producing "autos" during the policy period.
   FOR RENTAL 0R LEASING CONCERNS
   Gross receipts means the      total   amount earned by the named insured           for the leasing or renting of "autos"to others
   without drivers.
   Mileage means the total     live   and dead mileage of   all   "autos"   you leased or rented to others without          drivers.




                                                 ©Tokio Marine Management,           Inc.   2014
                        Includes copyrighted material of Insurance Services Ofﬁce,             |nc.,   with   its   permission
 CA9 O5     001 11 14                                                                                                            Page 6


                                                                    Producer Copy
    Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 52 of 127 PageID #: 189

POLICY NUMBER:                CA6404514-O8


ITEM SIX — Schedule For Gross Receipts Or Mileage Basis
Address Of Business Headquarters Lomtion:




Type of Hsk (Check one):                 D   Public Autos
                                                                                       D      Leasing Or Rental Concerns
Rating Basis (Check one):
                                         D   Gross Receipts (Per $100)
                                                                                       D      Mileage (Per Mile)

Estirmted Yearly (Gross Receipts         a   Mileage):


                                                                   Prem'ums
Covered Autos     Liability

Personal Injury Protection
Added Personal     Injury Protection

Property Protection Insurance (Michigan Only)
Auto Medial Payments
Medical Expense     And lncorm Loss Beneﬁts        (Virginia Only)

Comprehensive
Speciﬁed Causes of Loss
Collision

Towing and Labor
When used as a premium        basis:
   FOR PUBLIC AUTOS
   Gross receipts means the      total   amount earned by the named insured             for transporting         passengers, mail and
   merchandise.
   Gross receipts does not include:
   1.  Amounts paid to air, sea or land        carriers operating     under    their   own    permits.
   2.   Advertising revenue.
   3.  Taxes collected as a separate item and paid directly to the government.
   4.   C.O.D. collections for cost of mail or merchandise including collection fees.
   Mileage means the total live and dead mileage of all revenue producing "autos" during the policy period.
   FOR RENTAL 0R LEASING CONCERNS
   Gross receipts means the      total   amount earned by the named insured             for the leasing or renting of "autos"to others
   without drivers.
   Mileage means the total     live   and dead mileage of   all   "autos"   you leased or rented to others without             drivers.




                                                 ©Tokio Marine Management,             Inc.   2014
                        Includes copyrighted material of Insurance Services Ofﬁce,                |nc.,   with   its   permission
 CA9 05     001 11 14                                                                                                               Page 7


                                                                    Producer Copy
   Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 53 of 127 PageID #: 190



Tokio Marine America Insurance               Company




                                                                  POLICY NUMBER:                   CA6404514-O8
                                                           ENDORSEMENT NUMBER:
NAMEDINSURED:            ENKEI AMERICA, INC.
                         (SEE NAMED INSURED ENDORSEMENT)
PRODUCER NAME:           AON RISK SERVICES CENTRAL, INC.

PRODUCER CODE:           Ol3OO2l


EFFECTIVE DATE:          O4—Ol    —2 O l 8             12:01 a.m. standard time at your mailing address              shown   in   the Policy
                                                       Declarations

                           SCHEDULE OF HIRED OR BORROWED COVERED AUTO -
                                 COVERED AUTOS LIABILITY COVERAGE

ITEM   FOUR
Schedule Of Hired Or Borrowed Covered Auto Coverage And Prem'urrs - Covered Autos Liability Coverage —Cost Of
Hire Rating Basis For Autos NOT Used In Your Motor Carrier Operations (Other Than Mobile 0r Farm Equipment).

For "autos"NOT used in your motor carrier operations, cost of hire means the total amount you incur for the hire of
"autos"you don’t own (not including "autos" you borrow or rent from your partners or "employees" or their family
members). Cost of hire does not include charges for services performed by motor carriers of property or passengers.


                       Coverage                           State      Estirrated     Annual Cost of Hire                   Prem'um
Excess Coverage                                           FL                                IF ANY                                      INCL
Excess Coverage                                           IN                                IF ANY               $                              78




                                                                           Total Hired     Auto Prem'um $                                       78


                                              ©Tokio Marine Management,      Inc.   2014
                      Includes copyrighted material of Insurance Services Ofﬁce,        |nc.,   with   its   permission
CA9 05 025    11 14                                                                                                        Page    1   of   1




                                                           Producer Copy
       Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 54 of 127 PageID #: 191



Tokio Marine America Insurance                 Company



                                                      POLICY NUMBER:                                        CA6404514—O8
 NAMED INSURED:               ENKE I AMERICA, INC
                              (SEE NAMED INSURED ENDORSEMENT)
 PRODUCER NAME:               AON RISK SERVICES CENTRAL, INC                              .




 PRODUCER CODE:                0130021

 EFFECTIVE DATE:               04—01—2018                        12:01 a.m. standard time at your mailing              address shown     in   the Policy
                                                                Declarations


                                          SCHEDULE OF COVERED AUTOS YOU OWN

ITEM THREE    — Schedule 0f Covered Autos You Own
                                            Description                                                                  Territory

Covered        Year, Model, Trade Name, Vehicle             Idenﬁﬁwﬁon Number                     Town & Shte Where The Covered Auto
Auto No.                                       (VIN)                                                       Will   Be    Principally   Garaged
                                                                                              PER SCHEDULE ON FILE WITH THE COMPANY
 A/o




                                                                  Classiﬁwﬁon

                                                                       Size

                                                Business Use  GVW’
                                                             GCW 0r
                                                   s: service        Veh icle
Covered      On'ginal   Cost        Radius of    R= retail           Seating        Age                     Secondary Rating
Auto No.         New                Operation C=commercial          Capacity        Group                       Classiﬁcation                        Code
 A/o




Except For Towing,      All   Physical   Damage Loss   ls   Payable To You And The Loss Payee              Named        In   The “Schedule
Of Loss Payee(s)" According To Their          Interests In the   Auto At The Time Of the Loss.



                                                 ©Tokio Marine Management,            Inc.    2014
                        Includes copyrighted material of Insurance Services Ofﬁce,               |nc.,   with   its   permission
CA9 05 022   11 14                                                                                                                       Page   1   of 3



                                                                    Producer Copy
   Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 55 of 127 PageID #: 192

POLICY NUMBER:           CA64 04514-0 8


ITEM THREE —Schedule Of Covered Autos You               Own   (Continued)
                                              Coverages — Premiums, Limit and Deductibles
 (Absence of a deductible or      limit   entry in any column below means that the limit or deductible entry               in   the corresponding
                                                    ITEM TWO column applies instead.)
                                                                                                                         Added Personal       Injury
                       Covered Autos      Liability                   Personal Injury Protection
                                                                                                                                 Protection
                                                              Limit Stated In
                                                            Each P.I.P. Endt.
Covered                 Limit                               Minus Deductible                                         Premium For Limit Stated
Auto No.       (In    Thousands)              Premium        Shown Below                   Premium                  In Each Added P.|.P Endt.




 Total
Premium
                     roperty    roe   Ion Insurance                                                         Medical Expenses        And Income
                                                                Auto Medical Payments
                        (Michigan Only)                                                                      Loss Beneﬁts        (Virginia Only)
                Limit Stated In                                                                        Limit Stated In
                The Property                                                                               The Medical
                     Protection                                                                            Expense and
                     Insurance                                                                             Income Loss
                Endorsement                                                                                  Beneﬁts
                   Minus                                                                                   Endorsement
Covered              Deductible                               Limit   Each                                   For Each
Auto No.        Shown Below                   Premium          Insured            Premium                     Person                  Premium




 Total
Premium
                                                                        Premium For Underinsured Motorists (When Not Included
                           Uninsured Motorists                                      In   Uninsured Motorists Coverage)
Covered               Limit (In
Auto No.         Thousands)                       Premium                                             Premium




                                                  ©Tokio Marine Management,       Inc.   2014
                       Includes copyrighted material of Insurance Services Ofﬁce,           |nc.,   with   its   permission
CA9 05 022   11 14                                                                                                                   Page 2 of 3


                                                                Producer Copy
   Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 56 of 127 PageID #: 193

POLICY NUMBER:         CA64 04514-0 8


ITEM THREE —Schedule Of Covered Autos You           Own   (Continued)
                                       Coverages — Premiums, Limit and Deductibles
 (Absence of a deductible or limit entry in any column below means that the limit or deductible entry in the corresponding
                                             ITEM TWO column applies instead.)
                              Comprehensive                                         Specified Causes Of Loss
            Limit Stated In ITEM TWO                                  Limit Stated In ITEM TWO
Covered      Minus Deductible Shown                                   Minus Deductible Shown
Auto No.               Below                       Premium                        Below                       Premium




 Total
Premium
                                       Colllsmn                                                   Towmg And Labor
              Limit Stated In   ITEM   TWO                                  Limit For  Each Disablement
Covered        Minus Deductible Shown                                         Of A   Private Passenger
Auto No.                Below                        Premium                             Auto                             Premium




                                              ©Tokio Marine Management,      Inc.   2014
                     Includes copyrighted material of Insurance Services Ofﬁce,         |nc.,   with   its   permission
CA9 05 022   11 14                                                                                                         Page 3 of 3


                                                            Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 57 of 127 PageID #: 194


                                                                                                                   COMMERCIAL AUTO
                                                                                                                       CA 00 01 10 13

                              BUSINESS AUTO COVERAGE FORM
Various provisions           in    this    policy    restrict   coverage.         SECTION — COVERED AUTOS
                                                                                              |



Read the    entire policy carefully to determine rights,
                                                                                  Item Two of the Declarations shows   the "autos" that
duties   and what      is   and   is   not covered.
                                                                                  are covered "autos" for each of your coverages. The
Throughout      this    policy the         words "you" and "your"                 following numerical symbols describe the "autos" that
refer to the   Named        Insured       shown     in   the Declarations.        may be covered "autos". The symbols entered next to
The words      "we", "us"         and   "our" refer to the       company          a coverage on the Declarations designate the only
providing this insurance.                                                         "autos" that are covered "autos".

Other words and phrases that appear in quotation                                  A. Description Of      Covered Auto Designation
marks have special meaning. Refer to Section V —                                        Symbols
Definitions.



 Symbol                                             Description Of Covered Auto Designation Symbols
     1         Any     "Auto"

     2         Owned        "Autos"         Only those "autos" you own (and for Covered Autos Liability Coverage any
               Only                                  you don't own while attached to power units you own). This includes
                                            "trailers"
                                            those "autos“ you acquire ownership of after the policy begins.
     3         Owned        Private         Only the private passenger "autos" you own. This includes those private
               Passenger                    passenger "autos" you acquire ownership of after the policy begins.
               "Autos" Only

     4         Owned                        Only those "autos" you own that are not of the private passenger type (and for
               "Autos" Other                Covered Autos Liability Coverage any "trailers" you don't own while attached to
               Than Private                 power units you own). This includes those "autos" not of the private passenger
               Passenger                    type you acquire ownership of after the policy begins.
               "Autos" Only

     5         Owned        "Autos"         Only those "autos" you own that are required to have no-fault benefits in the state
               Subject       To             where they are licensed or principally garaged. This includes those "autos“ you
               No-fault                     acquire ownership of after the policy begins provided they are required to have no-
                                            fault benefits in the state where they are licensed or principally garaged.

     6         Owned        "Autos"         Only those "autos" you own that because of the law in the state where they are
               Subject       To   A         licensed or principally garaged are required to have and cannot reject Uninsured
               Compulsory                   Motorists Coverage. This includes those "autos" you acquire ownership of after the
               Uninsured                    policy begins provided they are subject to the same state uninsured motorists
               Motorists      Law           requirement.
     7         Specifically                 Only those "autos" described in Item Three of the Declarations for which a
               Described                    premium charge is shown (and for Covered Autos Liability Coverage any "trailers"
               "Autos"                      you don't own while attached to any power unit described in Item Three).
     8         Hired "Autos"                Only those "autos" you lease, hire, rent or borrow. This does not include any "auto"
               Only                         you lease, hire, rent or borrow from any of your "employees", partners (if you are a
                                            partnership), members (if you are a limited liability company) or members of their
                                            households.
     9         Non-owned                    Only those "autos" you do not own, lease, hire, rent or borrow that are used in
               "Autos" Only                 connection with your business. This includes "autos" owned by your "employees",
                                            partners (if you are a partnership), members (if you are a limited liability company)
                                            or members of their households but only while used in your business or your
                                            personal affairs.




CA 00 01    10 13                                        © Insurance Services Office,     |nc.,   2011                     Page   1   of 12

                                                                        Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 58 of 127 PageID #: 195



      19                    Mobile                            Only those "autos" that are land vehicles and that would qualify under the definition
                            Equipment                         of "mobile equipment"    under this policy if they were not subject to a compulsory or
                            Subject            To             financial responsibility law or other motor vehicle insurance law where they are
                            Compulsory Or                     licensed or principally garaged.
                            Financial
                            Responsibility
                            Or Other Motor
                            Vehicle
                            Insurance             Law
                            Only


B.   Owned Autos You Acquire                                       After    The Policy                  SECTION          ||
                                                                                                                              —    COVERED AUTOS                  LIABILITY
     Begins                                                                                             COVERAGE
     1.     If         Symbols     5, 6 or 19 are entered
                                              1, 2, 3, 4,                                               A.    Coverage
            next        coverage in Item Two of the
                                 to     a
                                                                                                              We will pay all sums an "insured" legally must pay
           Declarations, then you have coverage for
                                                                                                              as damages because of "bodily injury" or "property
           "autos" that you acquire of the type described
                                                                                                              damage" to which this insurance applies, caused
           for the remainder of the policy period.
                                                                                                              by an "accident" and resulting from the ownership,
     2.     But,            if   Symbol 7             is   entered next to a coverage                         maintenance or use of a covered "auto".
            in Item               Two         of the Declarations, an "auto" you
                                                                                                              We will  also pay all sums an "insured" legally must
            acquire                    will    be a covered "auto“ for that
                                                                                                              pay as a "covered pollution cost or expense" to
            coverage only                       if:
                                                                                                              which this insurance applies, caused by an
            a.         We                   "autos" that you own
                                  already cover              all                                              "accident" and resulting from the ownership,
                       for that coverage or it replaces an "auto"                                             maintenance or use of covered "autos". However,
                       you              previously           owned         that   had       that              we will only pay for the "covered pollution cost or
                       coverage; and                                                                          expense" if there is either "bodily injury" or
                                                                                                              "property damage" to which this insurance applies
            b.         You            tell    us within 30 days after you acquire
                                                                                                              that is caused by the same "accident".
                       it        that        you want us to cover it for that
                       coverage.                                                                              We   have the right and duty to defend any
                                                                                                              "insured" against a "suit" asking for such damages
 .   Certain Trailers, Mobile Equipment And
                                                                                                              or a "covered pollution cost or expense". However,
     Temporary Substitute Autos
                                                                                                              we have no  duty to defend any "insured" against a
     IfCovered Autos Liability Coverage is provided by                                                        "suit"     seeking    damages for "bodily injury"                     or
     this  Coverage Form, the following types of                                                              "property        damage" or a "covered pollution cost                 or
     vehicles are also covered "autos" for Covered                                                            expense"         to   which     this   insurance does not apply.
     Autos Liability Coverage:                                                                                We may          investigate          and   settle   any claim or   "suit"

     1.                   a load capacity of 2,000 pounds
            "Trailers" with                                                                                   as   weconsider appropriate. Our duty to defend or
            or less designed primarily for travel on public                                                   settle ends when the Covered Autos Liability
            roads.                                                                                            Coverage Limit of Insurance has been exhausted
     2.     "Mobile equipment" while                                      being   carried    or
                                                                                                              by payment of judgments or settlements.
            towed by a covered "auto".                                                                        1.   Who        ls   An    Insured
     3.    Any              "auto" you              do not own while used with the                                 The     following are "insureds":
            permission              of               its owner as a temporary                                      a.   You        for   any covered       "auto".
            substitute for a covered "auto"                                 you own that      is

            out of service because of                              its:
                                                                                                                   b.   Anyone    else  while  using   with your
                                                                                                                        permission a covered "auto" you own, hire
            a.         Breakdown;                                                                                       or borrow except:
                       Repair;                                                                                                 The owner            or anyone else from whom
                                                                                                                        (1)

            9.9-9.5"
                       Servicing;                                                                                              you       hire or   borrow a covered "auto".
                       "Loss"; or                                                                                              This exception does      not apply if the
                                                                                                                               covered "auto" is a "trailer" connected to
                       Destruction.
                                                                                                                               a covered "auto" you own.




Page 2 of 12                                                               © Insurance Services Office,            |nc.,      2011                                   CA 00   01 10 13

                                                                                              Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 59 of 127 PageID #: 196



             (2)   Your "employee"               if   the covered "auto"          is                        These payments                      will   not reduce the Limit of
                   owned by         that "employee" or a                member                               Insurance.
                   of his or her household.
                                                                                                       b.   Out-of—state Coverage Extensions
             (3)   Someone     using a covered "auto" while
                                                                                                            While a covered "auto"                         is   away from         the
                   he or she is working in a business of                                                    state    where           it   is   licensed,   we    will:
                   selling, servicing, repairing, parking or
                   storing "autos" unless that business is                                                  (1)    Increase               the     Limit    of    Insurance        for

                   yours.                                                                                          Covered Autos Liability Coverage to
                                                                                                                   meet the       limits   specified  by   a
             (4)   Anyone other than your "employees",                                                             compulsory or financial responsibility
                   partners       you are a partnership),
                                   (if
                                                                                                                   law of the jurisdiction where the covered
                   members        you are a limited liability
                                    (if                                                                            "auto"       is        being        used.    This     extension
                   company) or a lessee or borrower or                                                             does not apply to the limit or limits
                   any of their "employees", while moving                                                          specified by any law governing motor
                   property to or from a covered "auto".                                                           carriers of passengers or property.
             (5)   A           you are a partnership) or a
                         partner   (if
                                                                                                            (2)    Provide the minimum amounts and
                   member      you are a limited liability
                                   (if
                                                                                                                   types of other coverages, such as no-
                   company) for a covered "auto" owned by                                                          fault, required of out-of—state vehicles by
                   him or her or a member of his or her                                                            the jurisdiction where the covered "auto"
                   household.
                                                                                                                   is being used.

        c.   Anyone            liable      for    the         conduct     of     an                         We will       not pay              anyone more than once              for
             "insured" described                 above but only           to the
                                                                                                            the     same elements                   of loss because                of
             extent of that        liability.
                                                                                                            these extensions.
   2.   Coverage Extensions                                                                 B. Exclusions
        a.   Supplementary Payments                                                               This      insurance does                      not    apply to any of the
             We will       pay   for the "insured":                                               following:

             (1)   All   expenses we             incur.                                           1.   Expected Or Intended Injury
             (2)   Up     to     $2,000         for   cost of      bail   bonds                        "Bodily injury“ or "property                       damage" expected
                   (including         bonds       for related traffic law                              or intended               from            the      standpoint        of    the
                   violations)  required                 because of an                                 "insured".
                   "accident" we cover.                 We do not have to                         2.   Contractual
                   furnish these bonds.
                                                                                                       Liability         assumed                under      any      contract       or
             (3)   The         cost  bonds of   to   release
                                                                                                       agreement.
                   attachments in any "suit" against the
                   "insured" we defend, but only for bond                                              But this exclusion does not apply to                              liability for

                   amounts within our Limit of Insurance.                                              damages:

             (4)   A||reasonable expenses incurred by the                                              a.   Assumed   in a contract or agreement that is

                   "insured" at our request, including actual                                               an "insured contract", provided the "bodily
                   loss    earnings up to $250
                            of                                            a     day                         injury"        or             "property        damage"           occurs
                   because of time off from work.                                                           subsequent to the execution of the contract
                                                                                                            or agreement; or
             (5)   All  court            costs        taxed      against        the
                   "insured"                           "suit"                                          b.   That         the    "insured"               would     have       in   the
                                      in    any                  against        the
                   "insured"  we defend. However, these                                                     absence        of the contract or agreement.

                   payments do not include attorneys' fees                                        3.   Workers' Compensation
                   or attorneys' expenses taxed against the
                                                                                                       Any  obligation for which the "insured" or the
                   "insured".
                                                                                                       "insured's" insurer may be held liable under
             (6)   All    interest       on the        full    amount     of    any                    any workers' compensation, disability benefits
                   judgment        that accrues after entry of the                                     or unemployment compensation law or any
                   judgment           in     any "suit" against the                                    similarlaw.
                   "insured"       we      defend, but our duty to pay
                   interest        ends         when          we have          paid,
                   offered to pay or deposited in court the
                   part of the judgment that is within our
                   Limit of Insurance.




CA 00 01     10 13                                            © Insurance Services Office,             |nc.,      2011                                            Page 3 of 12

                                                                                  Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 60 of 127 PageID #: 197



   4.   Employee Indemnification And Employer's                                                 b.   After    it   is   moved from            the covered "auto" to
        Liability                                                                                    the place          where        it            delivered by the
                                                                                                                                          is finally
                                                                                                     "insured".
        "Bodily injury"        to:

        a.   An "employee"             of the "insured" arising out
                                                                                           8.   Movement Of Property By Mechanical
             of    and   in   the course    of:
                                                                                                Device
                                                                                                "Bodily injury" or "property                      damage"        resulting
             (1)   Employment by the              "insured"; or
                                                                                                from the    movement of property by a
             (2)   Performing the duties related to the                                         mechanical device (other than a hand truck)
                   conduct of the "insured's" business; or                                      unless the device is attached to the covered
        b.   The spouse,             child, parent,   brother or sister                         "auto".
             of that"employee" as a consequence of                                          .   Operations
             Paragraph a. above.
                                                                                                "Bodily injury" or "property                    damage"      arising out
        This exclusion applies:                                                                 of the operation              of:

             (1)   Whether the "insured" may be                  liable   as                    a.   Any equipment                   listed     in     Paragraphs 6.b.
                   an employer or in any other                   capacity;                           and       6.c.        of       the     definition      of    "mobile
                   and                                                                               equipment"; or
             (2)   To any      obligation to share       damages      with                      b.   Machinery or equipment that is on, attached
                   or repay          someone  else who must pay                                      to  or part of a land vehicle that would
                   damages           because of the injury.                                          qualify under the definition       of "mobile
        But this exclusion does not apply to "bodily                                                 equipment" if it were not subject to a
                 domestic "employees" not entitled to
        injury" to                                                                                   compulsory or financial responsibility law or
        workers' compensation benefits or to liability                                               other motor vehicle insurance law where it
        assumed by the "insured" under an "insured                                                   is licensed or principally garaged.

        contract".For the purposes of the Coverage                                        10.   Completed Operations
        Form,     domestic "employee" is a person
                    a
                                                                                                "Bodily injury" or "property                    damage"      arising out
        engaged in household or domestic work
        performed principally in connection with a                                              of your work after that                              work   has        been
        residence premises.
                                                                                                completed or abandoned.

    .   Fellow Employee                                                                         In this     exclusion, your               work means:

        "Bodily injury"        to:
                                                                                                a.   Work  or operations performed by you or on
                                                                                                     your behalf; and
        a.   Any        fellow       "employee" of the "insured"
             arising out of          and in the course of the fellow                            b.   Materials, parts or                   equipment furnished           in

             "employee's"                                                                            connection with such work or operations.
                                        employment          or       while
             performing duties related to the conduct of                                        Your      work      includes      warranties    or
             your business; or                                                                  representations made at any time with respect
                                                                                                to the fitness, quality, durability or performance
        b.   The spouse,             child, parent,   brother or sister
                          "employee" as a consequence                                           of any of the items included in Paragraph a. or
             of that fellow
                                                                                                b.   above.
             of Paragraph a. above.
                                                                                                Your work           will      be deemed completed                  at the
    .   Care, Custody Or Control
                                                                                                earliest of the following times:
        "Property        damage"       to or   "covered pollution cost
        or    expense"            property owned or
                                 involving                                                           (1)    When        all   of the       work      called for   in   your
                                                                                                            contract has been completed;
        transported   by the "insured" or in the
        "insured's" care, custody or control. But this                                               (2)    When    all of the work to be done at the

        exclusion does not apply to liability assumed                                                       site has been completed if your contract
        under a sidetrack agreement.                                                                        calls for work at more than one site; or

    .   Handling 0f Property                                                                         (3)    When  that part of the work done at a job

        "Bodily injury" or "property                damage"       resulting
                                                                                                            sitehas been put to its intended use by
        from the handling of property:                                                                      any person or organization other than
                                                                                                            another contractor or subcontractor
        a.   Before it is moved from the place where it is                                                  working on the same project.
             accepted by the "insured" for movement
             into or onto the covered "auto"; or




Page 4 of 12                                          © Insurance Services Office,              |nc.,      2011                                        CA 00     01 10 13

                                                                          Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 61 of 127 PageID #: 198



        Work        that     may need      service,  maintenance,                            Paragraphs b. and c. above of this exclusion
        correction, repair or replacement, but            which is                           do not apply to "accidents" that occur away
        otherwise  complete,               will    be treated as                             from premises owned by or rented to an
        completed.                                                                           "insured" with respect to "pollutants" not                in   or

  11.   Pollution
                                                                                             upon a covered "auto“ if:

        "Bodily injury" or "property            damage"      arising out                             (a)    The "pollutants" or any property in
        of the actual, alleged or threatened discharge,
                                                                                                            which the "pollutants" are contained
                                                                                                            are upset, overturned or damaged as
        dispersal,           seepage,     migration,        release    or
                                                                                                            a result of the maintenance or use of
        escape        of “pollutants":
                                                                                                            a covered "auto"; and
        a.    That are,   or that         are     contained     in    any
              property that is:                                                                      (b)    The discharge,       dispersal,      seepage,
                                                                                                            migration, release or escape of the
              (1)   Being transported or towed by, handled                                                  "pollutants" is caused directly by
                    or handled for movement into, onto or                                                   such upset, overturn or damage.
                    from the covered "auto";
                                                                                       12.   War
              (2)   Otherwise in the course of transit by or
                                                                                             "Bodily   injury"     or   "property      damage"     arising
                    on behalf of the "insured"; or
                                                                                             directly or indirectly out of:
              (3)   Being stored, disposed            of, treated or
                    processed in or upon               the covered
                                                                                             a.   War, including undeclared or          civil   war;
                    "auto";                                                                  b.   Warlike action by a military force, including
                                                                                                  action in hindering or defending against an
        b.    Before the "pollutants" or any property in
              which the "pollutants" are contained are                                            actual   or    expected   attack,   by    any
              moved from the place where they are                                                 government, sovereign or other authority
                                                                                                  using military personnel or other agents; or
              accepted by the "insured" for movement
              into or onto the covered "auto"; or                                            c.   Insurrection,     rebellion,   revolution,      usurped
        c.    After the "pollutants" or any property in                                           power or action taken by governmental
                                                                                                  authority   in   hindering or defending against
              which the "pollutants" are contained are
              moved from the covered "auto" to the place                                          any ofthese.
              where they are finally delivered, disposed of                            13.   Racing
              or abandoned by the "insured".
                                                                                             Covered "autos" while used           in   any professional
        Paragraph       above does not apply to fuels,
                             a.                                                              or organized racing or demolition contest or
        lubricants, fluids,   exhaust gases or other                                         stunting activity, or while practicing for such
        similar "pollutants" that are needed for or result                                   contest or activity. This insurance also does
        from the normal electrical,       hydraulic  or                                      not apply while that covered "auto" is being
        mechanical functioning of the covered "auto" or                                      prepared for such a contest or activity.
        its   parts   if:
                                                                                 C. Limit         Of Insurance
              (1)   The      "pollutants" escape, seep, migrate
                                                                                        Regardless of the number of covered "autos",
                    or are discharged, dispersed or released                            "insureds",   premiums paid, claims made or
                    directly from an "auto" part designed by
                                                                                        vehicles involved in the "accident", the most we
                    its     manufacturer to hold, store, receive                        will pay for the total of all damages and "covered
                    or dispose of such "pollutants";          and                       pollution cost or expense" combined resulting from
              (2)   The                        damage" or
                             "bodily injury", "property                                 any one "accident" is the Limit Of Insurance for
                    "covered           cost or expense"
                                   pollution                                            Covered Autos Liability Coverage shown in the
                    does not arise out of the operation of                              Declarations.
                    any equipment listed in Paragraphs 6.b.
                    and 6.c. of the definition of "mobile
                    equipment".




CA 00 01      10 13                                © Insurance Services Office,              |nc.,   2011                                 Page 5 of 12

                                                                       Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 62 of 127 PageID #: 199



     All "bodily injury",         "property       damage" and "covered                   .   Glass Breakage — Hitting A Bird 0r Animal —
     pollution cost   or  expense"   resulting  from                                         Falling Objects Or Missiles
     continuous or repeated exposure to substantially                                        Ifyou carry Comprehensive Coverage for the
     the same conditions will be considered as                                                                  "auto", we will pay for the
                                                                                             damaged covered
     resulting from         one   "accident“.
                                                                                             following under Comprehensive Coverage:
     No one    will be entitled to receive duplicate                                         a.   Glass breakage;
     payments for the same elements of "loss" under
                                                                                             b.   "Loss" caused by hitting a bird or animal;
     this Coverage Form and any Medical Payments
     Coverage endorsement, Uninsured Motorists                                                    and
     Coverage endorsement or Underinsured Motorists                                          c.   "Loss" caused by          falling   objects or missiles.
     Coverage endorsement attached to this Coverage
                                                                                             However, you have the option of having glass
     Part.
                                                                                             breakage caused by a covered "auto's"
SECTION         ||l
                      — PHYSICAL       DAMAGE COVERAGE                                       collision or overturn considered a "loss" under

A.   Coverage                                                                                Collision Coverage.

     1.   We willpay for "loss"              to   a covered "auto" or   its
                                                                                         .   Coverage Extensions
          equipment under:                                                                   a.   Transportation Expenses
          a.   Comprehensive Coverage                                                             We      will   pay up       to     $20 per day,
                                                                                                                                        to a

                From any cause except:                                                             maximum           of      $600, temporary
                                                                                                                                          for
                                                                                                  transportation expense incurred by you
               (1)    The   covered "auto's"              collision    with
                                                                                                  because of the total theft of a covered
                      another object; or                                                          "auto" of the private passenger type. We
               (2)    The covered      “auto's" overturn.                                         will pay only for those covered "autos" for

          b.   Specified       Causes Of Loss Coverage                                            which you carry either Comprehensive or
                                                                                                  Specified Causes Of Loss Coverage. We
               Caused       by:                                                                   will  pay for temporary transportation
               (1)    Fire, lightning or explosion;                                               expenses    incurred   during    the    period
                                                                                                  beginning 48 hours after the theft and
               (2)    Theft;
                                                                                                  ending, regardless of the policy's expiration,
               (3)    Windstorm,      hail   or earthquake;                                       when the covered "auto" is returned to use
               (4)    Flood;                                                                      or    we pay for   its   "loss".


               (5)    Mischief or vandalism; or                                              b.   Loss 0f Use Expenses
               (6)    The      sinking,        burning,    collision     or                        For Hired Auto Physical Damage,                    we   will

                      derailment          of        any     conveyance                             pay     expenses         for    whichan "insured"
                      transporting the covered "auto".                                             becomes       legally   responsible to pay for loss
                                                                                                  of use of a vehicle rented or hired without a
          c.   Collision       Coverage
                                                                                                  driver under a written rental contract or
               Caused       by:                                                                   agreement. We will pay for loss of use
                      The   covered "auto's"              collision    with                       expenses if caused by:
               (1)
                      another object; or                                                          (1)    Other   than        collision      only      if   the
                      The covered      "auto's" overturn.                                                Declarations                 indicates            that
               (2)
                                                                                                         Comprehensive Coverage                 is   provided
     2.   Towing                                                                                         forany covered "auto";
          We   will pay up to the limit shown in the                                              (2)    Specified Causes Of Loss only if the
          Declarations for towing   and labor costs                                                      Declarations indicates that Specified
          incurred each time a covered "auto" of the
                                                                                                         Causes Of Loss Coverage is provided
          private      passenger type is disabled. However,                                              for any covered "auto"; or
          the labor      must be performed at the place of
          disablement.




Page 6 of 12                                           © Insurance Services Office,          |nc.,      2011                               CA 00     01 10 13

                                                                         Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 63 of 127 PageID #: 200



             (3)    Collision     only         if    the        Declarations                          b.   Any device designed   or used to detect
                    indicates     that        Collision         Coverage         is                        speed-measuring equipment, such as radar
                    provided for any covered "auto".                                                       or laser detectors,  and any jamming
                                                                                                           apparatus intended to elude or disrupt
             However, the most we                        willpay for any
             expenses for loss of use                                                                      speed-measuring equipment.
                                                     is    $20 per day, to
             a     maximum      of $600.                                                              c.   Any       electronic equipment, without regard to

B. Exclusions
                                                                                                           whether         this    equipment        is    permanently
                                                                                                           installed,        reproduces, receives
                                                                                                                            that                                        or
   1.   We will     not pay for "loss“ caused by or resulting                                              transmits audio, visual or data signals.
        from       any of the following. Such "loss" is
        excluded regardless of any other cause or                                                     d.   Any accessories used                with the electronic

        event that contributes concurrently or in any
                                                                                                           equipment          described        in    Paragraph          c.
                                                                                                           above.
        sequence        to the "loss".
                                                                                                  .   Exclusions 4.c. and 4.d. do not apply to
        a.   Nuclear Hazard
                                                                                                      equipment designed to be operated solely by
             (1)   The explosion         of   any weapon employing                                    use of the power from the "auto's" electrical
                   atomic fission or fusion; or                                                       system that, at the time of "loss", is:
             (2)    Nuclear       reaction     or   radiation, or                                     a.   Permanently installed               in    or     upon       the
                    radioactive         contamination,    however                                          covered "auto";
                    caused.
                                                                                                      b.   Removable from a housing                      unitwhich is
        b.   War Or      Military Action                                                                   permanently installed               in    or     upon the
             (1)   War, including undeclared or                  civil   war;                              covered "auto";

             (2)   Warlike       action        by    a      military      force,                      c.   An        integral part of the      same       unit   housing
                    including        action  hindering
                                                    in   or                                                any electronic equipment described                           in

                   defending against an actual or expected                                                 Paragraphs a. and b. above; or
                   attack, by any government, sovereign or                                            d.   Necessary for the normal operation of the
                   other authority using military personnel                                                covered "auto“ or the monitoring of the
                   or other agents; or                                                                     covered "auto's" operating system.
             (3)    Insurrection,             rebellion,          revolution,                    6.   We      will    not pay for "loss" to a covered "auto"
                   usurped power or action taken by                                                   due     to "diminution in value".
                   governmental authority in hindering or
                   defending against any of these.
                                                                                           C. Limits        Of Insurance

    .   We will  not pay for "loss" to any covered "auto"
                                                                                                 1.   The most we          will   pay   for:

        while used in any professional or organized                                                   a.   "Loss" to any one covered "auto"                       is   the
        racing or demolition contest or stunting activity,                                                 lesserof:
        or while practicing for such contest or activity.
                                                                                                           (1)    The    actual cash value of the               damaged
        We  will also not pay for "loss" to any covered
                                                                                                                  or stolen property as of the time of the
        "auto" while that covered "auto" is being
                                                                                                                  "loss"; or
        prepared for such a contest or activity.
                                                                                                           (2)    The cost        of repairing or replacing the
    .   We will      not pay for "loss"         due and confined           to:
                                                                                                                  damaged    or stolen property with other
        a.   Wear and           tear,    freezing,          mechanical          or                                property of like kind and quality.
             electrical       breakdown.                                                              b.   All electronic equipment that reproduces,
        b.   Blowouts, punctures or other road                       damage                                receives or transmits audio, visual or data
             to tires.                                                                                     signals in any one "loss" is $1,000, if, at the
                                                                                                           time of "loss", such electronic equipment is:
        This exclusion does not apply to such "loss"
        resulting from the total theft of a covered                                                        (1)    Permanently installed in or upon the
        "auto".                                                                                                   covered "auto“ in a housing, opening or
                                                                                                                  other location that is not normally used
    .   We       will   not    pay    for      "loss"      to    any of the
        following:                                                                                                by the "auto" manufacturer for the
                                                                                                                  installation of such equipment;
        a.   Tapes, records, discs or other similar audio,
             visual or data electronic devices designed
             for use with audio, visual or data electronic
             equipment.




CA 00 01     10 13                                        © Insurance Services Office,                |nc.,      2011                                    Page 7 of 12

                                                                                 Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 64 of 127 PageID #: 201



              (2)     Removable from a permanently installed                                                  (2)    The    "insured's"        name and         address; and
                      housing unit as described in Paragraph                                                         To the extent possible, the names and
                                                                                                              (3)
                      b.(1) above; or                                                                                addresses of any injured persons and
              (3)    An      integral part of      such equipment as                                                 witnesses.
                     described          in   Paragraphs b.(1) and b.(2)                                  b.   Additionally,         you and any other involved
                     above.                                                                                   "insured" must:
   2.    An adjustment                for depreciation              and physical                                     Assume          no         obligation,  make no
                                                                                                              (1)
         condition           will    be made         in   determining actual
                                                                                                                     payment or           incur      no expense without
         cash value           in    the event of a total "loss".
                                                                                                                     our consent, except at the "insured's"
   3.    If   a repair or replacement results                       in   better than                                 own    cost.
         like      kind  or quality, we               will     not pay for the
                                                                                                              (2)    Immediately        send us copies                      of     any
         amount        of the betterment.
                                                                                                                     request,         demand,   order,                       notice,
D. Deductible                                                                                                        summons          or        legal      paper           received
   For each covered "auto", our obligation to pay for,                                                               concerning the claim or               "suit".

   repair, return or replace damaged or stolen                                                                (3)    Cooperate with us in the investigation or
   property will be reduced by the applicable                                                                        settlement of the claim or defense
   deductible     shown in the Declarations. Any                                                                     against the "suit".
   Comprehensive Coverage deductible shown in the                                                                    Authorize us to obtain medical records
                                                                                                              (4)
   Declarations does not apply to "loss" caused by
                                                                                                                     or other pertinent information.
   fire or lightning.
                                                                                                              (5)    Submit to examination, at our expense,
SECTION         IV   — BUSINESS               AUTO CONDITIONS                                                        by physicians of our choice, as often as
The     following         conditions          apply       in   addition      to    the                               we reasonably require.
Common         Policy Conditions:
                                                                                                         c.   If there is "loss" to a covered "auto" or its

A. Loss Conditions                                                                                            equipment, you must also do the following:
   1.    Appraisal For Physical                      Damage Loss                                              (1)    Promptly notify the police                 if   the covered
                                                                                                                     "auto" or      any   of   its   equipment        is   stolen.
         If   you and   we disagree on the amount of "loss",
         either      may demand an appraisal of the "loss".                                                   (2)    Take  all reasonable steps to protect the

         In thisevent, each party will select a competent                                                            covered "auto" from further damage.
         appraiser. The two appraisers will select a                                                                 Also keep a record of your expenses for
         competent      and    impartial   umpire.     The                                                           consideration         in    the settlement of the
         appraisers will state separately the actual cash                                                            claim.
         value and amount of "loss". If they fail to agree,
                                                                                                              (3)    Permit us to inspect the covered "auto"
         they will submit their differences to the umpire.                                                           and records proving the "loss" before its
         A decision agreed to by any two will be                                                                     repair or disposition.
         binding.         Each party         will:
                                                                                                              (4)    Agree  to examinations under oath at our
         a.     Pay    its   chosen appraiser; and                                                                   request and give us a signed statement
         b.     Bear the other expenses of the appraisal                                                             of your answers.
                and umpire equally.                                                                 3.   Legal Action Against Us
         If   we     submit to an appraisal,                   we   will still retain
                                                                                                         No one may            bring a legal action against us
         our    right to      deny the        claim.
                                                                                                         under       this   Coverage Form             until:

   2.    Duties       In     The Event Of Accident, Claim,                        Suit
                                                                                                         a.   There has been full compliance with                            all   the
         Or Loss                                                                                              terms of this Coverage Form; and
         We      have no duty
                            to provide coverage under
                                                                                                         b.   Under Covered Autos                       Liability     Coverage,
         this         unless
                     policy     there   has been full                                                         we agree        in   writing that the "insured"            has an
         compliance with the following duties:                                                                obligation topay or until the amount of that
         a.     In the event of "accident", claim, "suit" or                                                  obligation has finally been determined by
                "loss", you must give us or our authorized                                                    judgment after trial. No one has the right
                representative     prompt    notice of   the                                                  under this policy to bring us into an action
                "accident" or "loss". Include:                                                                to determine the "insured's" liability.

              (1)     How, when and where the "accident" or
                     "loss" occurred;




Page 8 of 12                                                   © Insurance Services Office,              |nc.,      2011                                       CA 00       01 10 13

                                                                                    Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 65 of 127 PageID #: 202



   4.   Loss Payment — Physical Damage                                                      5.   Other Insurance
        Coverages                                                                                a.   For  any covered "auto" you own, this
        At our option,       we may:                                                                  Coverage      Form     provides     primary
                                                                                                      insurance. For any covered "auto“ you don't
        a.   Pay     for,    repair          or   replace      damaged      or
                                                                                                      own,          the      insurance
                                                                                                                              provided  by this
             stolen property;
                                                                                                      Coverage Form       excess over any other
                                                                                                                                  is
        b.   Return the stolen property, at our expense.                                              collectible insurance.  However, while a
             We    will    pay    for   any damage            that results to                         covered "auto" which is a "trailer" is
             the "auto" from the              theft;   or                                             connected to another vehicle, the Covered
        c.   Take     all    or   any part of the damaged or                                          Autos Liability Coverage this Coverage
             stolen property at        an agreed or appraised                                         Form provides            for the "trailer"   is:

             value.                                                                                          Excess while it is connected                to   a motor
                                                                                                      (1)
        If   we pay    the "loss", our
                            for                                payment     will                              vehicle you do not own; or
        include the applicable sales                           tax   for   the                               Primary while it is connected                      to   a
                                                                                                      (2)
        damaged or stolen property.                                                                          covered "auto" you own.
    .   Transfer 0f Rights Of Recovery Against                                                   b.   For Hired Auto Physical Damage Coverage,
        Others To Us                                                                                  any covered "auto" you lease, hire, rent or
        If any person or organization to or for whom we                                               borrow is deemed to be a covered "auto"
        make payment under this Coverage Form has                                                     you own. However, any "auto" that is
        rights to recover damages from another, those                                                 leased, hired, rented or borrowed with a
        rights are transferred to us. That person or                                                  driver       is   not a covered "auto".
        organization must do everything necessary to                                             c.   Regardless of the provisions of Paragraph
        secure our rights and must do nothing after                                                   a.  above, this Coverage Form's Covered
        "accident" or "loss" to impair them.
                                                                                                      Autos Liability Coverage is primary for any
B. General Conditions                                                                                 liability assumed     under   an   "insured
                                                                                                      contract".
   1.   Bankruptcy
                                                                                                 d.   When   this Coverage Form and any other
        Bankruptcy or insolvency of the "insured" or the
        "insured‘s"
                                                                                                      Coverage Form or policy covers on the
                    estate will not relieve us of any
                                                                                                      same basis, either excess or primary, we
        obligations under this Coverage Form.
                                                                                                      will pay only our share. Our share is the
    .   Concealment, Misrepresentation Or Fraud                                                       proportion that the Limit of Insurance of our
        This Coverage Form is void in any case of                                                     Coverage Form bears to the total of the
        fraud by you at any time as it relates to this                                                limits  of all the Coverage Forms and
        Coverage Form. It is also void if you or any                                                  policies covering on the same basis.
        other "insured", at any time, intentionally                                         6.   Premium Audit
        conceals or misrepresents a material fact
                                                                                                 a.   The estimated premium for this Coverage
        concerning:
                                                                                                      Form is based on the exposures you told us
        a.   This Coverage Form;                                                                      you would have when this policy began. We
        b.   The covered          "auto";                                                             will compute the final premium due when

                                                                                                      we determine your actual exposures. The
        c.   Your    interest in the          covered "auto"; or
                                                                                                      estimated total premium will be credited
        d.   A claim      under    this      Coverage Form.                                           against the final premium due and the first
    .   Liberalization                                                                                Named             Insured
                                                                                                                          will be billed for the
                                                                                                      balance,     any. The due date for the final
                                                                                                                        if
        If we revise this Coverage Form to provide
                                                                                                      premium or retrospective premium is the
        more coverage without additional premium                                                      date shown as the due date on the bill. If
        charge, your policy will automatically provide                                                the estimated total premium exceeds the
        the additional coverage as of the day the
                                                                                                      final premium due, the first Named Insured
        revision    is    effective     in   your state.                                              will get a refund.

    .   No   Benefit        To Bailee — Physical Damage                                          b.   If    this    is issued for more than one
                                                                                                                    policy
        Coverages                                                                                     year, the premium for this Coverage Form
        We will     not recognize any assignment or grant                                             will be computed annually based on our

        any coverage      for the benefit of any person or                                            rates or premiums in effect at the beginning
        organization   holding, storing or transporting                                               of each year of the policy.
        property for a fee regardless of any other
        provision of this Coverage Form.



CA 00 01     10 13                                          © Insurance Services Office,         |nc.,      2011                                    Page 9 of 12

                                                                            Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 66 of 127 PageID #: 203



   7.   Policy Period, Coverage Territory                                                  2.   Any  other land vehicle that is subject to a

        Under         this     Coverage            Form,    we    cover                         compulsory or financial responsibility law or
        "accidents" and "losses" occurring:                                                     other motor vehicle insurance law where it is
                                                                                                licensed or principally garaged.
        a.   During  the policy              period      shown   in   the
                                                                                           However,           "auto“      does       not     include     "mobile
             Declarations; and
                                                                                           equipment".
        b.   Within the coverage            territory.
                                                                                       .   "Bodily injury" means bodily injury, sickness or
        The coverage           territory   is:
                                                                                           disease sustained by a person, including death
             (1)    The United States            of America;                               resulting from any of these.

             (2)    The   territories      and possessions       of the                .   "Covered   pollution cost or expense"                      means any
                    United States of America;                                              cost or expense arising out of:

             (3)    Puerto Rico;                                                           1.   Any   request, demand, order or statutory or
                                                                                                regulatory requirement that any "insured" or
             (4)    Canada; and
                                                                                                others test for, monitor, clean up, remove,
             (5)    Anywhere    in the world if a covered                                       contain, treat, detoxify or neutralize, or in any
                    "auto" of the private passenger type is
                                                                                                way respond             to,   or    assess the effects         of,
                    leased,   hired,  rented   or   borrowed                                    "pollutants"; or
                    without a driver for a period of 30 days
                                                                                           2.   Any        claim   or    "suit"
                                                                                                                      by or on behalf of a
                    or less,
                                                                                                governmental authority for damages because
        provided that the "insured's" responsibility to                                         of   testing  for,  monitoring,    cleaning up,
        pay damages is determined in a "suit" on the                                            removing, containing, treating, detoxifying or
        merits, in the United States of America, the                                            neutralizing, or in any way responding to, or
        territories and possessions of the United States                                        assessing the effects of, "pollutants".
        of America, Puerto Rico or Canada, or in a
                                                                                           "Covered pollution cost or expense" does not
        settlement we agree to.
                                                                                           include      any cost or expense                 arising out of the
        We          cover "loss" to, or "accidents"
                   also                                                                    actual, alleged or threatened discharge, dispersal,
        involving,  a covered "auto" while being                                           seepage,          migration,           release     or      escape    of
        transported between any of these places.                                           "pollutants":

   8.   Two Or More Coverage Forms Or                       Policies                            a.   That are,   or that            are     contained     in   any
        Issued By Us                                                                                 property that is:
        If this Coverage Form and any other Coverage                                                        Being transported or towed by, handled
                                                                                                     (1)
        Form or policy issued to you by us or any                                                           or handled for movement into, onto or
        company affiliated with us applies to the same                                                      from the covered "auto";
        "accident“,  the aggregate maximum Limit of
                                                                                                     (2)    Otherwise in the course of transit by or
        Insurance under all the Coverage Forms or
                                                                                                            on behalf of the "insured"; or
        policies shall not exceed the highest applicable
        Limit of Insurance under any one Coverage                                                    (3)    Being stored, disposed              of,   treated or
        Form or policy. This condition does not apply to                                                    processed in or upon                   the covered
        any Coverage Form or policy issued by us or                                                         "auto";
        an affiliated company specifically to apply as                                          b.   Before the "pollutants" or any property in
        excess insurance over this Coverage Form.                                                    which the "pollutants" are contained are
SECTION V — DEFINITIONS                                                                              moved from the place where they are
                                                                                                     accepted by the "insured" for movement
A. "Accident"     includes   continuous  or repeated
                                                                                                     into or onto the covered "auto"; or
   exposure         the same conditions resulting in
                     to
   "bodily injury" or "property damage".                                                        c.   After the "pollutants" or any property in
                                                                                                     which the "pollutants" are contained are
B. "Auto"     means:
                                                                                                     moved from the covered "auto" to the place
   1.   A  land motor vehicle, "trailer" or semitrailer                                              where they are finally delivered, disposed of
        designed for travel on public roads; or                                                      or abandoned by the "insured".




Page 10 of 12                                         © Insurance Services Office,              |nc.,      2011                               CA 00     01 10 13

                                                                       Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 67 of 127 PageID #: 204



          Paragraph                 a.    above does not apply                to fuels,                  5.   That part of any other contract or agreement
          lubricants, fluids,   exhaust gases or other                                                        pertaining to your business (including an
          similar "pollutants" that are needed for or result                                                  indemnification of a municipality in connection
          from the normal electrical,       hydraulic  or                                                     with work performed for a municipality) under
          mechanical functioning of the covered "auto" or                                                     which you assume the tort liability of another to
          its   parts,       if:                                                                              pay for "bodily injury" or "property damage" to a
                      The           "pollutants" escape, seep, migrate                                        third party or organization. Tort liability                  means
                (1)
                      or are discharged, dispersed or released
                                                                                                              a            would be imposed by law in the
                                                                                                                   liability   that

                      directly from an "auto“ part designed by
                                                                                                              absence of any contract or agreement; or
                       its     manufacturer to hold, store, receive                                      6.   That part of any contract or agreement entered
                      or dispose of such “pollutants";                        and                             into, as part of your business, pertaining to the

                                                 damage" or                                                   rental  or lease, by you or any of your
                (2)   The          "bodily injury", "property
                                                                                                              "employees", of any "auto". However, such
                      "covered           cost or expense"
                                             pollution
                                                                                                              contract or agreement shall not be considered
                      does not arise out of the operation of
                                                                                                              an "insured contract" to the extent that it
                      any equipment                     listed in   Paragraph 6.b.
                                                                               "mobile                        obligates you or any of your "employees" to
                      or           6.c.     of   the        definition   of
                      equipment".                                                                             pay for "property damage" to any "auto" rented
                                                                                                              or leased by you or any of your "employees".
          Paragraphs                 b.    and     c.   above do not apply           to
          "accidents"                that    occur away from                  premises
                                                                                                         An "insured contract" does not include that part of

          owned by             or rented to an "insured" with respect                                    any contract or agreement:
          to "pollutants" not in or           upon a covered "auto"                                           a.    That indemnifies a railroad               for "bodily injury"
          if:                                                                                                       or     "property           damage"
                                                                                                                                                arising  out of
                                                                                                                    construction or demolition operations, within
                      (a) The "pollutants" or any property in
                          which the "pollutants“ are contained                                                      5O feet of any railroad property and
                               are upset, overturned or damaged as
                                                                                                                    affecting         any      railroad    bridge    or    trestle,

                               a result of the maintenance or use of                                                tracks,      roadbeds,          tunnel,     underpass        or
                                                                                                                    crossing;
                               a covered "auto"; and
                              The discharge,                                                                  b.    That pertains to the loan, lease or rental of
                      (b)                                     dispersal,      seepage,
                               migration, release or escape of the
                                                                                                                    an "auto" to you or any of your
                               "pollutants" is caused directly by
                                                                                                                    "employees", if the "auto" is loaned, leased
                                                                                                                    or rented with a driver; or
                               such upset, overturn or damage.
 .   "Diminution               in         value"
                                         the actual or  means                                                 c.    That           a person or organization
                                                                                                                               holds
     perceived loss in market value or resale value
                                                                                                                    engaged       the business of transporting
                                                                                                                                      in

     which results from a direct and accidental "loss".                                                             property by "auto" for hire harmless for your
                                                                                                                    use of a covered "auto" over a route or
 ."Employee"                        includes            a      "leased        worker".
                                                                                                                    territorythat person or organization                         is
     "Employee“                does       not           include      a   "temporary                                 authorized to serve by public authority.
     worker".
                                                                                                 .       "Leased worker" means a person leased to you by
 .   "Insured"          means any person   organization             or                                   a labor leasing firm under an agreement between
     qualifying as an insured in the Who Is An Insured                                                   you and the labor leasing firm to perform duties
     provision of the applicable coverage. Except with                                                   related to the conduct of your business. "Leased
     respect to the Limit of Insurance, the coverage                                                     worker" does not include a "temporary worker".
     afforded applies separately to each insured who is
                                                                                                 ."Loss" means                        direct     and      accidental      loss   or
     seeking coverage or against whom a claim or
     "suit" is brought.                                                                            damage.

 .   "Insured contract" means:                                                                       .   "Mobile equipment"                 means any         of the following
                                                                                                         types of land vehicles,                   including     any attached
     1.   A lease of premises;                                                                           machinery or equipment:
     2.   A sidetrack agreement;                                                                         1.   Bulldozers, farm machinery, forklifts and other
     3.   Any easement                  or license agreement, except in                                       vehicles designed for use principally off public
          connection                 with construction or demolition                                          roads;
          operations on or within 50 feet of a railroad;                                                 2.   Vehicles maintained for use solely on or next to
     4.   An             as required by ordinance, to
                 obligation,                                                                                  premises you own or                rent;
          indemnify a municipality, except in connection                                                 3.   Vehicles that travel on crawler treads;
          with    work        for a municipality;




CA 00 01        10 13                                             © Insurance Services Office,                |nc.,    2011                                     Page      11 of 12

                                                                                     Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 68 of 127 PageID #: 205



   4.   Vehicles,           whether     self—propelled      or      not,                  However, "mobile equipment" does not include
        maintained primarily to              provide     mobility     to                  land vehicles that are subject to a compulsory or
        permanently mounted:                                                              financial responsibility law or other motor vehicle
                                                                                          insurance law where it is licensed or principally
        a.   Power cranes, shovels,            loaders, diggers or
                       or
                                                                                          garaged. Land vehicles subject to a compulsory or
             drills;
                                                                                          financial responsibility law or other motor vehicle
        b.   Road      construction or resurfacing equipment                              insurance law are considered "autos".
             such as graders, scrapers or           rollers;
                                                                                  .       "Pollutants"         means any       solid,    liquid,    gaseous or
   5.   Vehicles not described in Paragraph 1., 2., 3.                                    thermal irritant or contaminant, including smoke,
        or 4. above that are not self—propelled and are                                   vapor, soot, fumes, acids, alkalis, chemicals and
        maintained primarily to provide mobility to                                       waste. Waste includes materials to be recycled,
        permanently attached      equipment of the                                        reconditioned or reclaimed.
        following types:
                                                                                      .   "Property      damage" means damage                      to or loss of
        a.   Air compressors,           pumps and     generators,                         use of tangible property.
             including         spraying,      welding,    building
             cleaning, geophysical exploration,                lighting
                                                                                      .
                                                                                          "Suit"    means a      civil   proceeding     in   which:
             and weII-servicing equipment; or                                             1.   Damages     because              of      "bodily       injury“   or
                                                                                               "property damage"; or
        b.   Cherry pickers and similar devices used to
             raise or lower workers; or                                                   2.   A “covered        pollution cost or expense";

   6.   Vehicles not described in Paragraph 1., 2., 3.                                    to   which    this   insurance applies, are alleged.
        or 4. above maintained primarily for purposes                                     "Suit" includes:
        other than the transportation of persons or
        cargo. However, self—propelled vehicles with                                           a.   An arbitration proceeding in which such
        the following types of permanently attached                                                 damages or "covered pollution costs or
        equipment are not "mobile equipment" but will                                               expenses" are claimed and to which the
                                                                                                    "insured" must submit or does submit with
        be considered "autos":
                                                                                                    our consent; or
        a.   Equipment designed            primarily for:
                                                                                               b.   Any        other     alternative    dispute        resolution
             (1)   Snow      removal;
                                                                                                    proceeding in which such damages or
             (2)   Road maintenance,          but not construction                                  "covered pollution costs or expenses" are
                   or resurfacing; or                                                               claimed and to which the insured submits
                                                                                                    with our consent.
             (3)   Street cleaning;
                                                                                      ."Temporary worker" means a person who is
        b.   Cherry pickers and similar devices mounted
                                                                                       furnished to you to substitute for a permanent
             on automobile or truck chassis and used to
                                                                                       "employee" on leave or to meet seasonal or short-
             raise or lower workers; and
                                                                                          term workload conditions.
        c.   Air compressors,           pumps and     generators,
                                                                                P. "Trailer“ includes semitrailer.
             including         spraying,      welding,    building
             cleaning, geophysical exploration,                lighting
             or weII-servicing equipment.




Page 12 of 12                                    © Insurance Services Office,                   |nc.,   2011                                 CA 00     01 10 13

                                                                      Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 69 of 127 PageID #: 206


                                                                                                                  COMMERCIAL AUTO
                                                                                                                      CA 01 19 10 13

        THIS       ENDORSEMENT CHANGES THE                        POLICY. PLEASE                   READ     IT    CAREFULLY.

                                           INDIANA CHANGES
For a covered "auto" licensed in, or "auto dealer operations" conducted                     in,   Indiana, this   endorsement modifies
insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement or to any amendment to or replacement thereof, the
provisions of the Coverage Form apply unless modified by the endorsement.



Changes       In   Conditions                                                    b.   The other provides coverage to a person
                                                                                      not engaged in that business; and
A. Except   as provided in Paragraph B. of this
   endorsement, Other Insurance in the Auto                                      c.   At the time of an "accident" a person
   Dealers and Business Auto Coverage Forms and                                       described in 1.b. is operating an "auto"
   Other Insurance — Primary And Excess                                               owned by the business described in 1.a.,
   Insurance Provisions in the Motor Carrier                                          then that person's liability coverage is
   Coverage Form are changed by adding the                                            primary and the Coverage Form issued to a
   following and supersedes any provision to the                                      business described in 1.a. is excess over
   contrary:                                                                          any coverage available to that person.
   If   there other applicable insurance available
                   is                                                       2.   When  two Coverage Forms providing               liability

   under one   or more policies or provisions of                                 coverage apply to an "auto" and:
   coverage, any insurance we provide for any                                    a.   One  provides coverage to a named insured
   covered "auto" owned by an "insured" is primary                                    engaged     in the business of repairing,
   and    shall first   be exhausted.                                                 servicing, parking or storing "autos"; and
 .Other    Insurance in the Auto Dealers and                                     b.   The other provides coverage to a person
   Business Auto Coverage Forms and Other                                             not engaged in that business; and
   Insurance — Primary And Excess Insurance
   Provisions in the Motor Carrier Coverage Form                                 c.   At the time of an "accident" an "insured"
   are changed by adding the following:                                               under the Coverage Form described in 2.a.
                                                                                      is operating an "auto" owned by a person
   1.   When  two Coverage Forms providing            liability
                                                                                      described in 2.b., then the liability Coverage
        coverage apply to an "auto" and:                                              Form issued to the business described in
         a.   One   provides coverage to a named insured                              2.a. is primary and the Coverage Form
              engaged     in   the   business of selling,                             issued to a person described in 2.b. is
              repairing, servicing, delivering, testing, road                         excess over any coverage available to the
              testing, parking or storing "autos"; and                                business.




CA 01    19 10 13                          © Insurance Services Office,          |nc.,   2012                              Page   1   of   1


                                                            Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 70 of 127 PageID #: 207


                                                                                                                               COMMERCIAL AUTO
                                                                                                                                   CA 01 28 06 17

          THIS        ENDORSEMENT CHANGES THE                              POLICY. PLEASE                         READ   IT    CAREFULLY.

                                                   FLORIDA CHANGES
For a covered "auto" licensed or principally garaged in, or "auto dealer operations" conducted                                         in,   Florida, this
endorsement modifies insurance provided under the following:

     AUTO DEALERS COVERAGE FORM
     BUSINESS AUTO COVERAGE FORM
     MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by                     this   endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.


A.   Covered Autos           Liability   Coverage        is   changed as        C. Paragraph           1.    of   Loss Conditions, Appraisal For
     follows:                                                                         Physical         Damage         Loss,     is   replaced     by     the
                                                                                      following:
     Paragraph (5) of a. Supplementary Payments
     under Coverage Extensions in the Auto Dealers,                                   1.   Appraisal For Physical              Damage Loss
     Business Auto and Motor Carrier Coverage Forms                                                  we disagree on the amount of "loss",
                                                                                           If   you and
     is replaced by the following:
                                                                                           eithermay demand an appraisal of the "loss".
                We will     pay   for the "insured":                                       Upon notice of a demand for appraisal, the
                      All  court     costs     taxed      against    the
                                                                                           opposing party may, prior to appraisal, demand
                (5)
                      "insured"                 "suit"                                     mediation of the dispute in accordance with the
                                    in   any              against    the
                                                                                           Mediation     provision     contained    in    this
                      "insured"  we defend. However, these
                      payments do not include attorneys' fees                              endorsement.      The     mediation    must     be
                      or attorneys' expenses taxed against the
                                                                                           completed before a demand for appraisal can
                      "insured".                                                           be made. In this event, each party will select a
                                                                                           competent appraiser. The two appraisers will
 .Physical             Damage Coverage             is     changed     as                   select a competent and impartial umpire. The
     follows:                                                                              appraisers will state separately the actual cash
     1.   No deductible applies under Specified Causes                                     value and amount of "loss". If they fail to agree,
          Of Loss or Comprehensive Coverage for "loss"                                     they will submit their differences to the umpire.
          to glass used in the windshield.                                                 A decision agreed to by any two will be
                                                                                           binding.     Each party     will:
     2.   All  other     Physical              Damage          Coverage
          provisions will apply.                                                           a.    Pay   its   chosen appraiser; and




CA 01     28 06 17                                 © Insurance Services Office,            |nc.,   2016                                      Page   1   of 2

                                                                      Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 71 of 127 PageID #: 208



          b.       Bear the other expenses of the appraisal                                             b.    "Property         damage"         in    any      amount,
                   and umpire equally.                                                                        arising out of the ownership, operation,

          If       we    submit to an appraisal,               we   will still retain
                                                                                                              maintenance or use of a covered "auto";
                                                                                                              or
          our       right to    deny the       claim.
                                                                                                        c.    "Loss"       to   a      covered        "auto"    or   its
D.   The General Conditions are amended as                                 follows:
                                                                                                              equipment,        in   any amount;
     1.   The        following        is added to the Other Insurance

          Condition             in    the Auto Dealers and Business
                                                                                                        either partymay make a written demand for
                                                                                                        mediation of the claim prior to the institution
          Auto Coverage Forms, and Other Insurance —
                                                                                                        of litigation.
          Primary And Excess Provisions Condition in
          the Motor Carrier Coverage Form:                                                          .   A          request for mediation must be
                                                                                                             written

          a.       When   this Coverage Form and any other
                                                                                                        filed        the
                                                                                                                   with   Florida  Department of
                                                                                                        Financial Services on an approved form,
                    Coverage Form or policy providing liability
                   coverage applies             to     an "auto" and:                                   which may be obtained from the Florida
                                                                                                        Department of Financial Services.
                   (1)    One        provides coverage to a lessor of
                          "autos“ for rent or lease; and                                            .   The request must              state:


                   (2)    The  other provides coverage to a
                                                                                                        a.    Why    mediation         is   being requested.
                          person not described in Paragraph                                             b.    The issues        in    dispute, which are to be
                          D.1.a.(1);                                                                          mediated.
                    then the Coverage Form or policy issued to                                      .The           Florida       Department of Financial
                    the lessor described in Paragraph D.1.a.(1)                                         Services         will   randomly select mediators.
                    is excess over any insurance available to a                                         Each party may         one mediator, either
                                                                                                                                     reject
                    person described in D.1.a.(2) if the face of                                        before      or     the opposing side has
                                                                                                                           after
                    the lease or rental agreement contains, in                                          rejected a mediator. The mediator will notify
                    at  least  1O point type, the following                                             the parties of the date, time and place of
                    language:                                                                           the mediation conference. The mediation

                          The         valid     and          collectible
                                                                                                        conference will be held within 45 days of
                                                                            liability
                                                                                                        the request for mediation. The conference
                          insurance and personal injury protection
                          insurance of any authorized rental or
                                                                                                        will be held by telephone if feasible.
                                                                                                        Participants in the mediation conference
                          leasing driver is primary for the limits of
                          liability and personal injury protection
                                                                                                        must have the authority to make a binding
                          coverage required by FLA. STAT.                                               decision,and must mediate in good faith.
                          SECTION 324.021(7) and FLA. STAT.                                             Each party will bear the expenses of the
                                                                                                        mediation equally, unless the mediator
                          SECTION 627.736.
                                                                                                        determines that one party has not mediated
     2.   The           following condition             is   added to the Auto                          in   good   faith.
          Dealers, Business Auto                             and Motor Carrier
          Coverage Forms:                                                                           .   Only one mediation may be requested for
                                                                                                        each claim unless all parties agree to
          Mediation                                                                                     further mediation. A party demanding
               .    In   any claim        filed     by an "insured" with us                             mediation shall not be entitled to demand or
                   for:                                                                                 request mediation after a suit is filed
                                                                                                        relating to the same facts already mediated.
                    a.    "Bodily injury"         in   an amount of $10,000
                          or less,      arising        out of the ownership,                        .   The mediation  shall be conducted as an
                          operation,          use      or maintenance of a                              informal  process and formal rules of
                          covered "auto";                                                               evidence and procedures need not be
                                                                                                        observed.




Page 2 of 2                                                     © Insurance Services Office,       |nc.,     2016                                    CA 01   28 06 17

                                                                                   Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 72 of 127 PageID #: 209


                                                                                                                                    COMMERCIAL AUTO
                                                                                                                                        CA 02 67 06 17

          THIS       ENDORSEMENT CHANGES THE                                POLICY. PLEASE                        READ        IT    CAREFULLY.

                                  FLORIDA CHANGES —
                            CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:


     AUTO DEALERS COVERAGE FORM
     BUSINESS AUTO COVERAGE FORM
     MOTOR CARRIER COVERAGE FORM

With respect to the coverage provided by                   this   endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.


A. Paragraph           A.2.b.        of   the     Common           Policy                   If        an audit policy, then, subject to your
                                                                                                 this is
   Conditions,         Cancellation,        is    replaced        by  the                   fullcooperation with us or our agent in securing
     following:                                                                             the necessary data for audit, we will return any

          b.    45   days   before        the    effective    date     of
                                                                                            premium refund due within 90 days of the date
                                                                                            cancellation takes effect. If our audit is not
                cancellation    if   we    cancel    for     any other
                reason.
                                                                                            completed within this time limitation, then we
                                                                                            shall accept your own audit, and any premium
 .   Paragraphs A.4. and A.5. of the                Common         Policy                   refund due shall be mailed within 10 working
     Conditions,       Cancellation,       are    replaced        by the                    days of receipt of your audit.
     following:
                                                                                            The cancellation will be effective even                           if   we
     4.   Notice of cancellation will state the effective                                   have not made or offered a refund.
          date of, and reason(s) for, the cancellation.
          The policy period will end on that date.                               C.    The       following       is   added    to   Paragraph A. of the
                                                                                       Common             Policy Conditions, Cancellation:
     5.   If                          we will send the first
               this Policy is cancelled,
                                                                                       7.   If      this      provides
                                                                                                                Policy   Personal                         Injury
          Named   Insured any premium refund due. If we
          cancel, the refund will be pro rata. If the first
                                                                                            Protection,   Property     Damage                          Liability

          Named Insured cancels, the refund may be                                          Coverage or both and:
          less than pro rata. If the return premium is not                                  a.     It is a new or renewal policy, it may not be

          refunded with the notice of cancellation or                                              cancelled by the first Named Insured during
          when this Policy is returned to us, we will mail                                         the first 6O days immediately following the
          the refund within 15 working days after the                                              effective date of the Policy or renewal,
          date cancellation takes effect, unless this is an                                        except for one of the following reasons:
          audit policy.                                                                                                 "auto"
                                                                                                   (1)    The   covered                      is     completely
                                                                                                          destroyed such that           it    is    no longer
                                                                                                          operable;




CA 02     67 06 17                                 © Insurance Services Office,              |nc.,       2016                                      Page   1    of 2

                                                                       Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 73 of 127 PageID #: 210



               (2)    Ownership       of     the   covered   "auto"   is              2.   If we fail to mail proper notice of nonrenewal

                      transferred; or                                                      and you obtain other insurance, this Policy will
                      The     Named         Insured has purchased
                                                                                           end on the effective date of that insurance.
               (3)
                      another       policy     covering the motor                          Notice of nonrenewal   will   state the reason(s)
                      vehicle insured under this Policy.                                   for the nonrenewal and the effective date of
                                                                                           nonrenewal. The policy period will end on that
          b.   It    is   a  policy, we may not cancel it
                              new
                                                                                           date.
               during   the first 6O days       immediately
               following the effective date of the Policy for
               nonpayment of premium unless a check
               used to pay us is dishonored for any reason
               or any other type of premium payment is
               subsequently determined to be rejected or
               invalid.

D.   The   following condition         is   added:
     Nonrenewal
     1.   If   we     decide not to renew or continue this
          Policy,     we will mail you notice at least 45 days
          before the end of the policy period. If we offer
          to  renew or continue and you do not accept,
          this Policy will terminate at the end of the
          current policy period. Failure to pay the
          required renewal or continuation premium
          when due shall mean that you have not
          accepted our offer.




Page 2 of 2                                          © Insurance Services Office,          |nc.,   2016                     CA 02   67 06 17

                                                                      Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 74 of 127 PageID #: 211


                                                                                                                                 COMMERCIAL AUTO
                                                                                                                                     CA 04 33 10 13

          THIS      ENDORSEMENT CHANGES THE                                        POLICY. PLEASE                    READ   IT   CAREFULLY.

                    INDIANA CHANGES — POLLUTION EXCLUSION
For a covered "auto" licensed in, or "garage operations" conducted                                         in,   Indiana, this   endorsement modifies
insurance provided under the following:

     AUTO DEALERS COVERAGE FORM
     BUSINESS AUTO COVERAGE FORM
     MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement or to any amendment to or replacement thereof, the
provisions of the Coverage Form apply unless modified by the endorsement.



A.   Changesln Covered Autos                         Liability   Coverage                    2.   The  following is added to Exclusion 2.|.

     The       followingis   addedtothe Pollution Exclusion:                                      P°HUt'°“ 0f Paragraph B' Pers°nal And
          _           _              _                _
                                                                                                  Advertising Injury Liability:
     Thls Pollutlon Exclusnon applies whether or not                                                .            .          .        .



                                                                                                  Th's PQHUt'On EXCIUSD." appl'es Whether 9r          n.0t
     such       irritant   or contaminant has                any function     in

                 business      Operations                 premises           0r
                                                                                                  such Irritant or contaminant has any function In
     your                                                            Site
     location                                                                                     your business, operations, premises, site or
                                         .   .   .
                                                                                                  location.
B.   Changes         In    General   Llablllty        Coverages
     With respect to the Auto Dealers Coverage Form:
     1.       The   following is added to Exclusion                         2.f.
              Pollution of Paragraph A. Bodily Injury                   And
              Property     Damage        Liability:

              This Pollution Exclusion applies whether or not
              such irritant or contaminant has any function in
              your business, operations, premises, site or
              location.




CA 04 33         10 13                                      © Insurance Services Office,          |nc.,   2012                            Page   1   of1

                                                                             Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 75 of 127 PageID #: 212


                                                                                               COMMERCIAL AUTO
                                                                                                   CA 20 55 10 13

     THIS    ENDORSEMENT CHANGES THE                    POLICY. PLEASE             READ   IT   CAREFULLY.

                       FELLOW EMPLOYEE COVERAGE
This endorsement modifies insurance provided under the following:


   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM
With respect to coverage provided by   this   endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.


The Fellow Employee Exclusion contained under the
Covered Autos Liability Coverage does not apply.




CA 20   55 10 13                    © Insurance Services Office,    |nc.,   2011                       Page   1   of1

                                                    Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 76 of 127 PageID #: 213


POLICY NUMBER: CA64 O4 514 -O8                                                                                                                   COMMERCIAL AUTO
                                                                                                                                                     CA 21 44 12 15

          THIS      ENDORSEMENT CHANGES THE                                             POLICY. PLEASE                        READ         IT   CAREFULLY.

                  INDIANA UNINSURED MOTORISTS COVERAGE
For a covered "auto" licensed or principally garaged in, or "auto dealer operations" conducted                                                             in,   Indiana, this
endorsement modifies insurance provided under the following:

     AUTO DEALERS COVERAGE FORM
     BUSINESS AUTO COVERAGE FORM
     MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by                         this   endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.
This endorsement changes the Policy effective on the inception date of the Policy unless another date                                                                is    indicated
below.



Namedlnsured:                  ENKEI AMERICA,                       INC.

Endorsement              Effective Date:            O4/Ol/l8


                                                                                   SCHEDULE

"Bodily Injury":                                                                                                                                     Each "Accident"


"Bodily Injury"           And "Property Damage":                         $1    ,   OOO    ,   OOO                                                    Each "Accident"

Section        C — Exclusions         applies      in its   entirety unless           an "X"    is   entered below:

      D    llf   an "X“   is   entered   in this    box, Exclusion 8. does not apply.

Information required to complete this Schedule,                           if   not    shown above,             will   be shown      in   the Declarations.



A.   Coverage                                                                                  B.    Who       ls   An Insured
     1.   We      will   pay   all   sums   the "insured"           is   legally                     If the         Named Insured               is    designated             in       the
          entitled torecover as compensatory damages                                                 Declarations as:
          from the owner or driver of an "uninsured motor                                                 An
                                                                                                     1.         individual, then the following are "insureds":
          vehicle".      The damage must            result from:
                                                                                                          a.    The      Named           Insured       and       any         "family
          a.     "Bodily injury" sustained by the "insured"
                                                                                                                members".
                 and caused by an "accident" with an                                                                                 u           _
                                                                                                                                                       u                         u      u
                 "uninsured motorvehicIe--;or                                                             b.    Anyone        occupying a covered auto
                                                                                                                             else
                                                                                                                or a temporary substitute for a covered
          b.     "Property damage" caused by an "accident"                                                      "auto". The covered "auto" must be out of
                 with an "uninsured motor vehicle" if the                                                       service because of its breakdown, repair,
                 Schedule or Declarations indicates that                                                        servicing, "loss“ or destruction.
                 both "bodily injury" and "property damage"                                                                                                      _           _




                 Uninsured Motorists Insurance apply_                                                     c.    Anyone       for   damages he pr §he             Is       entitled to
                                                                                                                recover because of "bodily Injury" sustained
          The owner's or driver's liability for these
                                                                                                                by another..insured.._
          damages must result from the ownership,
          maintenance or use of the "uninsured motor
          vehicle".




CA 21     44 12 15                                      © Insurance Services Office,                      |nc.,       2015                                       Page            1   of 4

                                                                                    Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 77 of 127 PageID #: 214



   2.   A   partnership,    limited  liability company,                                              .   "Property           damage" caused by a                         hit-and-run
        corporation or any other form of organization,                                                   vehicle.
        then the following are "insureds":
                                                                                                   10.   Punitive or exemplary                    damages.
        a.   Anyone "occupying" a covered                             "auto" or a
                                                                                                   11.   "Bodily        injury"          or    "property      damage"        arising
             temporary substitute for a covered "auto".                                                  directly or indirectly out of:
             The covered "auto" must be out of service
             because of its breakdown, repair, servicing,                                                a.     War, including undeclared or                     civil   war;
             "loss" or destruction.                                                                      b.     Warlike action by a military force, including
        b.   Anyone            for    damages he           or she    is   entitled to                           action in hindering or defending against an
             recover because of "bodily injury" sustained                                                       actual   or    expected   attack,   by    any
             by another "insured".                                                                              government, sovereign or other authority
                                                                                                                using military personnel or other agents; or
        c.   The Named Insured                         for "property       damage"
             only.
                                                                                                         c.     Insurrection,             rebellion,          usurped
                                                                                                                                                            revolution,
                                                                                                                power,         or action              by governmental
                                                                                                                                                  taken
C. Exclusions
                                                                                                                authority          in   hindering or defending against
   This insurance does not apply                          to:                                                   any ofthese.
   1.   Any   claim settled without our consent.                                                   12.   "Noneconomic                   loss" sustained  by any "insured"
        The                                                                                              if   such "insured"             is   an uninsured motorist with a
   2.         direct or indirect benefit of       any insurer or
        self—insurer           under any workers' compensation,                                          previous violation                   as defined in Indiana Code
                                                                                                         Section 27-7-5.1.
        disability benefits or similar law.

        The                                                                                              However, Exclusion C.12. does not apply                                to   an
   3.             direct or indirect benefit of                    any insurer     of
                                                                                                         "insured“ under 18 years of age.
        property.

   4.   "Bodily injury"              if   sustained by:
                                                                                             D. Limit         Of Insurance

        a.   An          individual                  Named
                                                 while            Insured
                                                                                                    1.   Regardless of the number of covered "autos",
             "occupying" or when struck by any vehicle
                                                                                                         "insureds",               premiums        paid, claims made or
                                                                                                         vehicles involved                in   the "accident", the most we
             owned by that Named Insured that is not a
             covered "auto" under this Coverage Form;                                                    will   pay     for    all      damages        resulting from      any one
             or
                                                                                                         "accident"                is     the      limit      shown        in    this
                                                                                                         endorsement.
        b.   Any "family member" while "occupying" or
             when struck by any vehicle owned by the                                                 .   The      Limit of Insurance                    under     this    coverage
             Named  Insured that is insured on a primary
                                                                                                         shall    be reduced by                  all   sums     paid or payable

             basis under any other Coverage Form or                                                      by or      for      anyone who                is   legally responsible,

             policy.
                                                                                                         including           all    sums        paid under this           Coverage
                                                                                                         Form's Covered Autos                      Liability   Coverage.
   5.   "Property damage" to an "auto" or to property
        contained in an "auto" owned by the Named
                                                                                                         No one will be entitled to receive duplicate
        Insured which is not a covered "auto".                                                           payments for the same elements of "loss"
                                                                                                         under this Coverage Form and any Liability
   6.   Any  "insured" using a vehicle without a
                                                                                                         Coverage form or Medical Payments Coverage
        reasonable belief that the "insured" is entitled                                                 endorsement attached to this Coverage Part.
        to   do   so.
                                                                                                         We      not make a duplicate payment under
                                                                                                                 will
   7.   "Property             damage"            for  which the "insured" has                            thiscoverage for any element of "loss" for
        been or          is   entitled to            be compensated by other                             which payment has been made by or for
        property or physical                     damage      insurance.                                  anyone who is legally responsible.
   8.   The first $300 of the amount of "property                                                        We      willnot pay for any element of "loss" if a
        damage" to the property of each "insured" as                                                     person        entitled to receive payment for the
                                                                                                                        is
        the result of any one "accident". This exclusion                                                 same       element of "loss" under any workers'
        does not apply                    if   the   Named      Insured's covered
                                                                                                         compensation,                  disability benefits or similar law.
        "auto"      is    legally   parked and unoccupied when
        involved          in    an "accident" with an "uninsured                                         We  will not pay for a loss which is paid or

        motor vehicle".                                                                                  payable under Physical Damage Coverage.




Page 2 of 4                                                     © Insurance Services Office,             |nc.,    2015                                          CA 21     44 12 15

                                                                                   Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 78 of 127 PageID #: 215



     5.   No    "insured" shall recover duplicate                      payments                     3.   Transfer Of Rights Of Recovery Against
          for thesame elements of loss                        or     payments in                         Others To Us is changed by adding the
          excess of damages sustained.                                                                   following:

E.   Changes        In   Conditions                                                                      a.   If we make any payment and the "insured"

                                                                                                              recovers from another party, the "insured"
     The       Conditions are changed                           for     Uninsured
                                                                                                              shall hold the proceeds in trust for us and
     Motorists    Coverage as follows:
                                                                                                              pay us back the amount we have paid.
     1.   Other Insurance in the Auto Dealers and
          Business Auto Coverage Forms and Other                                                         b.   If    we make
                                                                                                                        a payment because the insurer
                                                                                                              of     the     "uninsured
                                                                                                                                  motor vehicle" is or
          Insurance — Primary And Excess Insurance
          Provisions in the Motor Carrier Coverage                                                            becomes insolvent, the Transfer Of Rights
          Form are replaced by the following:                                                                 Of      Recovery            Against        Others      To     Us
                                                                                                              Condition does not apply to any rights of
          If   there   is   other applicable insurance available                                              recovery against:
          under one or more policies or provisions of
          coverage, the following priorities of coverage                                                      (1)    The Indiana Guaranty Fund;                 or

          apply:                                                                                              (2)    The     "insured" of the insolvent insurer,
                                                                                                                     except     in     amounts
                                                                                                                                        that exceed the limit
                                                                                                                     of    liabilitythe Coverage Form or
                                                                                                                                        of
First              The Uninsured   Motorists Coverage                                                                policy that was issued by that insolvent
Priority           applicable to the vehicle the "insured"                                                           insurer.
                   was "occupying"               at the time of the
                   "accident".                                                                      4.   The     following condition          is   added:

Second             Any      other Coverage   or policy Form                                              Arbitration
Priority           affording Uninsured Motorists Coverage                                                a.   If    we and an        "insured" disagree whether the
                   to the "insured".                                                                          "insured"         is      legally     entitled    to   recover
                                                                                                              damages from   the owner or driver of an
                                                                                                              "uninsured motor vehicle" or do not agree
          a.    The    Limit of Insurance      under the vehicle the                                          as to the amount of damages that is
                "insured" was             "occupying"    under the                                            recoverable by that "insured", then the
                Coverage Form           or policy in the first priority                                       matter   may be arbitrated. However,
                shall first      be exhausted.                                                                disputes concerning coverage under this
          b.    The maximum recovery                    for   damages under                                   endorsement may not be arbitrated. Both
                all Coverage Forms or                   policies  may equal                                   parties        must agree            to   arbitration.   If   so
                but shall not  exceed the highest applicable                                                  agreed, each party             will    select an arbitrator.
                limit of any one vehicle under any insurance                                                  The two  arbitrators will select a third. If they
                providing coverage on either a first or                                                       cannot agree within 30 days, either may
                second priority basis.                                                                        request that selection be made by a judge
                                                                                                              of a court having jurisdiction. Each party will
          c.    We will      pay only our share of the                  "loss".   Our
                share       is    the     proportion      that        our   limit   of
                                                                                                              pay the expenses it incurs and bear the
                                                                                                              expenses         of the third arbitrator equally.
                liability        bears     to    the    total      of    all    limits
                applicable to the             same     level of priority.                                b.   Unless          both       parties        agree    otherwise,
                                                                                                              arbitration will take place in the    county in
     2.   The Legal Action Against Us                                 provision     is
                                                                                                              which the "insured" lives. Local rules of law
          replaced by the following:
                                                                                                              as to arbitration procedure and evidence
          Legal Action Against Us                                                                             will apply. A decision agreed to by two of

          a.    No one may   bring a legal action against us                                                  the arbitrators will be binding as to:
                under this Coverage Form until there has                                                      (1)    Whether the "insured" is               legally entitled
                been full compliance with all the terms of                                                           to recover damages; and
                this Coverage Form.

          b.    Any      legal      action       against        us      under     this
                Coverage Form must be brought                            within two
                years       after       the     date    of    the       "accident".
                However,           this    Paragraph          2.b.       does not
                apply to an "insured" if, within two years
                after the date of the "accident", we and the
                "insured" agree to arbitration                  in    accordance
                with this endorsement.




CA 21     44 12 15                                           © Insurance Services Office,                |nc.,      2015                                        Page 3 of 4

                                                                                    Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 79 of 127 PageID #: 216



               (2)    The amount of damages. This applies                                   5.   "Uninsured motor vehicle"                means a   land motor
                      only if the amount does not exceed the                                     vehicle or     "trailer":

                      minimum limit for liability specified by                                   a.   For which no liability bond or policy at the
                      the     financial responsibility law    of
                                                                                                      time of an "accident" provides at least the
                      Indiana. If the amount exceeds that limit,
                                                                                                      amounts    required     by   the    financial
                      either party may demand the right to a
                                                                                                      responsibility law of Indiana; or
                      trial. This demand must be made within

                      60 days of the          arbitrators'      decision.   If
                                                                                                 b.   For which an insuring or bonding company
                         demand is not made, the amount of
                      this                                                                            denies   coverage   or   is  or  becomes
                      damages agreed to by the arbitrators                                            insolvent; or

                      will   be binding.                                                         c.   Which   is a hit-and-run vehicle and neither

F.   Additional Definitions                                                                           the driver nor owner can be identified. A hit-
                                                                                                      and-run vehicle is one that causes "bodily
     As used         in this   endorsement:                                                           injury"  to  an "insured" by hitting the
     1.   "Family       member" means a person               related to an                            "insured", a covered "auto" or a vehicle an
          individual   Named Insured by blood, marriage                                               "insured"    is   "occupying".
          or   adoption, who is a resident of such Named
                                                                                                 However, "uninsured motor vehicle" does not
          Insured's household, including a                ward or       foster
                                                                                                 include any vehicle:
          child.
                                                                                                 a.   Owned      or operated by a self-insurer under
      .   "Noneconomic loss" means costs for physical
                                                                                                      any applicable motor vehicle              law, except a
          and emotional pain and suffering, physical                                                  seIf-insurer      who     is   or   becomes       insolvent
          impairment,     emotional   distress,   mental
                                                                                                      and cannot provide the amounts required
          anguish,    loss   of   enjoyment,    loss  of
                                                                                                      by that motor vehicle law;
          companionship, services and consortium, and
          any other noneconomic damages.                                                         b.   Owned by          a governmental        unit or   agency;
                                                                                                      or
      .   "Occupying" means            in,    upon, getting      in,   on, out
          or   off.
                                                                                                 c.   Designed       for     use mainly      off public    roads
                                                                                                      while not on public roads.
      .   "Property   damage" means damage to a
          covered "auto" or to property owned by the
          Named Insured or, if the Named Insured is an
          individual, a "family member" while contained
          in  a covered "auto". However, "property
          damage" does not include loss of use of
          damaged or destroyed property. This definition
          replaces the definition            in   the Policy.




Page 4 of 4                                             © Insurance Services Office,             |nc.,   2015                                CA 21   44 12 15

                                                                            Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 80 of 127 PageID #: 217


POLICY NUMBER: CA6404514-08                                                                                                       COMMERCIAL AUTO
                                                                                                                                      CA 21 72 06 17

          THIS     ENDORSEMENT CHANGES THE                               POLICY. PLEASE                           READ      IT   CAREFULLY.

                                 FLORIDA UNINSURED MOTORISTS
                                     COVERAGE — NONSTACKED
For a covered "auto" licensed or principally garaged in, or "auto dealer operations" conducted                                            in,        Florida, this
endorsement modifies insurance provided under the following:

     AUTO DEALERS COVERAGE FORM
     BUSINESS AUTO COVERAGE FORM
     MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by                this   endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.
This endorsement changes the Policy effective on the inception date of the Policy unless another date                                                 is   indicated
below.


Named          Insured:     ENKEI AMERICA, INC. ENKEI AMERICA MOLDINGS, INC

Endorsement            Effective Date:        04/01/2018


                                                                  SCHEDULE

Limit Of Insurance:              $1,000,000                                                   Each "Accident"

Information required to complete this Schedule,              if   not   shown above,          will       be shown    in   the Declarations.



A.   Coverage                                                                            b.    A  tentative settlement has been made

          We Wm                                                                                between an Insured and the Insurer ofthe
     1.             pay a” sums the "insured" is legally
                                                                                               "underinsured mOtor vehiCIe" and we:
          entitled to recover as compensatory damages
          from the owner or driver of an "uninsured motor                                     (1)         Have been given prompt                 written notice
          vehicle".    The damages must       from "bodily
                                               result                                                    of such tentative settlement;               and
          injury" sustained by the "insured" caused by an
                                                                                              (2)        Advance payment to the "insured" in an
          "accident". The owner's or driver's liability for
                                                                                                         amount equal to the tentative settlement
          these    damages must result from the                                                          within     30      days      after          receipt        Of
          ownership,    malntenance or use of the                                                        notiﬁcation
          "uninsured motor vehicle".                                                                 _                                       _   _



                                                                                    3.   Any Judgment               for    damages arlsmg                  out of a
     2.   With respect to damages resulting from an                                      "suit"          brought without our written consent                  is not
          "accident"   with   a    vehicle  described   in
                                                                                         binding on us.
          Paragraph b. of the definition of "uninsured
          motor vehicle", we will pay under this coverage                     B-    Who       '5   A“      Insured
          only if Paragraph a. or b. below applies:                                 If the Named                  Insured        is   designated             in    the
          a.    The        any applicable liability bonds or
                      limit of
                                                                                    Dec'arat'ons 853
                       has been exhausted by payment of
                policies                                                            1.   An    individual, then the following are "insureds":
                JUdgments 0r settlements’; 0r
                                                                                         a.    The          Named         Insured      and           any     "family
                                                                                               members".




CA 21     72 06 17                              © Insurance Services Office,             |nc.,       2016                                            Page     1   of 5

                                                                    Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 81 of 127 PageID #: 218



        b.    Anyone           else "occupying" a covered "auto"                                                              d.     Any       "insured" with respect to                      damages            for
              or a temporary substitute                                 a covered
                                                                           for                                                       pain,           suffering,           mental              anguish            or
              "auto". The covered "auto"                            must be out of                                                   inconvenience                    unless the         "bodily        injury"
              service because of its                             breakdown, repair,                                                  consists         in   whole or          in   part of:
              servicing, "loss“ or destruction.
                                                                                                                                    (1)       Significant         and permanent loss                    of       an
        c.    Anyone          for          damages he            or she          is   entitled to                                             important bodily function;
              recover because of "bodily injury" sustained
                                                                                                                                    (2)       Permanent injury within a reasonable
              by another "insured".                                                                                                           degree of medical probability, other than
   2.   A   partnership,    limited  liability company,                                                                                       scarring or disfigurement;
        corporation or any other form of organization,
                                                                                                                                    (3)       Significant         and permanent scarring or
        then the following are "insureds":
                                                                                                                                              disfigurement; or
        a.    Anyone "occupying" a covered    "auto" or a
                                                                                                                                    (4)       Death.
              temporary substitute for a covered "auto".
              The covered "auto" must be out of service                                                                  5-   Pun't'Ve 0r exemplary                     damages-
              because 0f its breakdown, repair, SGNiCing,                                                                6.   "Bodily injury" arising directly or indirectly out
              "loss" or destruction.                                                                                          of;

        b.    Anyone          for          damages he            or she          is   entitled to                             a.     War, including undeclared or                        civil   war;
              Lecovetrhbeﬁause 0;.                           bOd'ly Injury            SUStamed
                                                                                                                              b.     Warlike action by a military force, including
               y ano er msure                            '

                                                                                                                                     action in hindering or defending against an
C. Exclusions                                                                                                                        actual   or   expected    attack,    by    any
   Thisinsurance does notapplyto:                                                                                                    goyernmgnt, sovereign or other authority
                                                                                                                                     usmg milftary perso_nnel or Othe_r agents’ or
   1.   Any  claim settled or judgment reached without
        our   consent, unless our right t0 recover                                                                            c.     Insurrection,               rebellion,        revolutlon,     usurped
        payment has not been prejudiced by such                                                                                      powera          O_r       aQt'On _taken by goyemmef‘ta'
        settlement    or   judgment      However,    this                                                                            authority            In    hindering or defending against
        exclusion does not apply to a settlement made                                                                                any      0f these-

        with the insurer of a vehicle described in                                                                 D. Limit         oflnsurance
        Paragraph b',.0f the definition 0f an "uninsured                                                                 1.   Regardless of the number of covered "autos",
        mOtor veh'de'
                                                                                                                              "insureds",             premiums            paid, claims made or
   2.   The    direct or indirect benefit of                               any insurer or                                     vehicles involved                  in   the "accident", the most we
        self—insurer           under any workers' compensation,                                                               will   pay       for   all       damages        resulting from       any one
        disability benefits                   OFSimilarlaW-                                                                   "accident"             is    the    limit   of Uninsured Motorists

   3.   Anyone using a                       vehicle without a reasonable                                                     coverage                    Shown         'n        the        SChedu'e            0r
        belief that the                    person   is   entitled to           do     so.                                     Dec'arat'ons-

   4_   "Bodilyinjuryusustained by:                                                                                      2.   No one will be entitled to receive duplicate
                          .    .       .                                                             .                        payments for the same elements of "loss"
        a"
              ﬁn   md'v'gual Named Insured                                                    Wh'le                           under this coverage form and any Liability
               OCCUPymg 0r When. StrUCk by a                                                veh'CIe
                                                                                                                              Coverage      form,    No—fault    Coverage
              owngd by that 'nd'v'dual Named              Insured                                                             endorsement, Medical Payments Coverage
              that   Is       not a covered "auto" for Uninsured
                                                                                                                              endorsement      or   Uninsured     Motorists
              Motorists                    Coverage under                  this       coverage                                Coverage e’ndorsement attached to this
              form;
                                                                                                                              Coverage Part.
        b"    Any     "fam'ly               member" Wh'le "OCCUpy'ng" 0r
                                                                                                                         3.   We      not make a duplicate payment under
                                                                                                                                      will
              Wher.‘ StrUCk                 by any Yeh'de owned by that                                                       thiscoverage for any element of "loss" for
              "family         member"thatls notacovered"auto"                                                                 Which payment has been made by or for
              for    Uninsured Motorists Coverage                                               under
                                                                                                                              anyone Whoislegauy responsible
              this   coverage form;
                                                                                                                              We
                                                                                                                                          _                                                                  _




                      u            .
                                                             u    .
                                                                           u                .
                                                                                                 u
                                                                                                                         4.           not pay for any element of "loss" If a
                                                                                                                                      WIII
        c"    Any fam'ly member Wh'le OCCUpy'ng                                                       0r
                                                                                                                              person is entitled to receive payment for the
              When StrUCk by any veh'c!e Owned by                                                    the
                                                                                                                              same element of "loss" under any workers'
              Named                    Insured           that         'S       'nsured_              for
                                                                                                                              compensation,                    disability benefits orsimilar law.
              Uninsured Motorists Coverage on a primary
              basis under any other coverage form or
              policy; or




Page 2 of 5                                                           © Insurance Services Office,                            |nc.,       2016                                          CA 21     72 06 17

                                                                                                         Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 82 of 127 PageID #: 219



E.   Changes         In    Conditions                                                                  c.    If   the coverage under this coverage form                            is

                                                                                                             prOVidedi
     The       Conditions    are changed for Uninsured
     Motorists       Coverage Nonstacked as follows:                                                        (1)    On a primary basis, we will pay only our
     1.   Other Insurance in the Auto Dealers and                                                                  Share Of the loss that mUSt be paid
          Business Auto Coverage Forms and Other                                                                   under insurance providing coverage on
          Insurance — Primary And Excess Insurance                                                                 a primary basis. Our share is the
                                                                                                                   proportion that our limit of liability bears
          Provisions in the Motor Carrier Coverage
                                                                                                                   to     the total of         all    applicable          limits   of
          Form are replaced by the following:
                                                                                                                    liability for       coverage on a primary basis.
          a.   If    there          is    other    applicable insurance
               available            under one        or more coverage                                       (2)    On an excess basis, we will pay only our
                                                                                                                   share of the loss that must be paid
               forms, policies or provisions of coverage,
                                                                                                                   under insurance providing coverage on
               any recovery for damages sustained by an
               individual Named Insured or any "family
                                                                                                                   an excess basis. Our share is the
               member":                                                                                            proportion that our limit of liability bears
                                                                                                                   to     the total of         all    applicable          limits   of
               (1)   While "occupying" a vehicle owned by                                                           liability     for   coverage on an excess basis.
                     that      Named          Insured          or    any   "family
                      member" may             equal, but not exceed, the
                                                                                                  2.   Duties        In   The Event Of Accident, Claim,                       Suit
                      limit      of        insurance           for     Uninsured                       0r Loss          is     changed by adding the               following:

                      Motorists           Coverage applicable              to   that                   a.    Promptly             notify the    police       if   a hit-and-run
                     vehicle.                                                                                driver       is   involved;   and
               (2)   While "occupying" a vehicle not owned                                             b.    Promptly send us copies of the legal papers
                     by that Named Insured or any "family                                                    if a "suit" is brought.

                     member" may equal, but not exceed, the                                            c.    A      person          seeking          Uninsured           Motorists
                     sum      of:
                                                                                                             Coverage must also promptly                            notify   us    in

                     (a)   The       limit   of insurance for Uninsured                                      writing         by   certified or registered             mail of a
                           Motorists         Coverage applicable            to the                           tentative settlement between                         the "insured"
                           vehicle such Named Insured or any                                                 and the insurer of the vehicle described in
                           "family member" was "occupying" at                                                Paragraph b. of the definition of an
                           the time of the "accident"; and                                                   "uninsured motor vehicle" and allow us 3O

                           The highest            limit    of       insurance for                            days to advance payment to that "insured"
                     (b)
                           Uninsured              Motorists            Coverage                              in  an amount equal to the tentative
                                                                                                             settlement to preserve our rights against
                           applicable to any one vehicle under
                                                                                                             the insurer, owner or operator of such
                           any one policy affording coverage to
                                                                                                             vehicle described in Paragraph b. of the
                           such Named Insured or any "family
                                                                                                             definition of an "uninsured motor vehicle".
                           member".
                     While not "occupying" any vehicle may                                         .   Transfer Of Rights Of Recovery Against
               (3)
                     equal, but not exceed, the highest limit
                                                                                                       Others To Us is changed by adding the
                                                                                                       following:
                     of insurance for Uninsured Motorists
                     Coverage applicable                  to   any one vehicle                         If   we make any payment and                               the "insured"
                     under any one policy                 affording coverage                           recovers from another party, the "insured“ shall
                     to    an individual Named Insured or any                                          hold the proceeds in trust for us and pay us
                     "family   member".                                                                back the amount                  we have      paid.

          b.   Any insurance we                provide with respect to a                               Our        rights       do not apply under                 this   provision
               vehicle the               Named   Insured does not own                                  with respect to Uninsured Motorists                               Coverage
               shall        be       excess
                                   over any collectible                                                if   we:
               uninsured             insurance providing
                                     motorists
                                                                                                       a.    Have been given prompt                     written notice of a
               coverage on a primary basis.                                                                  tentative settlement               between an "insured"
                                                                                                             and the insurer of a vehicle described in
                                                                                                             Paragraph b. of the definition of an
                                                                                                             "uninsured motor vehicle"; and




CA 21     72 06 17                                             © Insurance Services Office,            |nc.,      2016                                              Page 3 of 5

                                                                                  Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 83 of 127 PageID #: 220



        b.   Fail to       advance payment            to the "insured" in                    c.   Mediation
             an amount equal to the tentative settlement
                                                                                                  (1)    In   any claim      filed    by an "insured" with us
             within 30 days after receipt of notification.
                                                                                                         for:
        If we advance payment to the "insured" in an
                                                                                                        (a)     "Bodily      injury"        in    an     amount      of
        amount equal to the tentative settlement within                                                         $10,000 or         less,     arising out of the
        30 days          after receipt of notification:
                                                                                                                ownership,            operation,            use      or
        a.   That payment            will   be separate from any                                                maintenance of a covered                  "auto";
             amount the           "insured"      is   entitled to recover
                                                                                                                "Property     damage"
                                                                                                        (b)                                       in    any amount,
             under the provisions of Uninsured Motorists                                                        arising      out       of        the      ownership,
             Coverage; and                                                                                      operation, maintenance or use of a
        b.   We  also have a                 right      to      recover   the                                   covered "auto"; or
             advanced payment.                                                                                  "Loss" to      a covered "auto" or                   its
                                                                                                        (c)
   4.   The    following condition          is   added:                                                         equipment,     in any amount;

        a.   Arbitration                                                                                 either party     may make a              written    demand
                                                                                                         for mediation of the claim                      prior to the
             (1)    If   we and   an "insured" do not agree:
                                                                                                         institution of litigation.
                   (a)    Whether      thatperson  is legally
                          entitled to recover damages under                                       (2)    A    written request for mediation                  must be
                                                                                                         filed       the Florida Department of
                                                                                                                  with
                          this endorsement; or
                                                                                                         Financial Services on an approved form,
                   (b)    As  to the amount of damages that                                              which may be obtained from the Florida
                          are recoverable by that person;                                                Department of Financial Services.
                   then the matter     may be mediated, in                                        (3)    The request must             state:
                   accordance with the Mediation Provision
                   contained in General Conditions, if the                                              (a)     Why mediation          is   being requested.
                   damages resulting from "bodily injury"                                               (b)     The issues       in    dispute, which are to
                   are for $10,000 or less, or arbitrated.                                                      be mediated.
                   However, disputes concerning coverage                                                 The      Florida      Department of Financial
                                                                                                  (4)
                   under this endorsement may not be                                                     Services     will    randomly select mediators.
                   arbitrated. Both parties must agree to
                                                                                                         Each party may                reject          one mediator,
                   arbitration. In this event, each party will
                                                                                                                                  opposing side
                                                                                                         either before or after the
                   select an arbitrator. The two arbitrators
                                                                                                         has rejected a mediator. The mediator
                   will select a third. If they cannot agree
                                                                                                         will    notify the parties of the date,                   time
                   within 30 days, either may request that
                                                                                                         and place        of the mediation conference.
                   selection be made by a judge of a court
                                                                                                         The mediation conference will be held
                    having jurisdiction.
                                                                                                         within  45 days of the request for
             (2)    Each party will pay the expenses it                                                  mediation. The conference will be held
                    incursand bear the expenses of the                                                   by telephone, if feasible. Participants in
                   third arbitrator equally.                                                             the mediation conference must have the
                                                                                                         authority to make a binding decision,
             (3)    Unless      both   parties         agree otherwise,
                    arbitration will take place in the        county in
                                                                                                         and must mediate               in       good     faith.   Each
                   which the "insured" lives. Local rules of                                             party      bear the expenses of the
                                                                                                                   will

                                                                                                         mediation equally, unless the mediator
                   law as to arbitration procedure and
                   evidence will apply. A decision agreed                                                determines that one party has not
                   to by two of the arbitrators will be
                                                                                                         mediated in good faith.
                    binding.                                                                      (5)    Only one mediation may be requested
        b.   Florida Arbitration Act
                                                                                                         foreach claim unless all parties agree to
                                                                                                         further   mediation. A party demanding
              If   we and an       "insured" agree to arbitration,
                                                                                                         mediation shall not be entitled to
             the Florida Arbitration Act                 will   not apply.                               demand or request mediation after a suit
                                                                                                         is filed relating to the same facts already

                                                                                                         mediated.




Page 4 of 5                                            © Insurance Services Office,          |nc.,      2016                                      CA 21     72 06 17

                                                                             Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 84 of 127 PageID #: 221



               (6)    The mediation  shall be conducted as an                                   (2)    Cause an       "accident" resulting    in   "bodily
                      informal  process and formal rules of                                            injury“ to   an individual   Named     Insured or
                      evidence and procedures need not be                                              any        member" without hitting that
                                                                                                             "family
                      observed.                                                                        Named  Insured, any "family member", a

F.   Additional Definitions                                                                            covered "auto" or a vehicle such Named
                                                                                                       Insured or any         "family   member"         is
     As used         in this   endorsement:                                                            "occupying".
     1.   "Family       member" means a person               related to an                      If there is no physical contact with the land
          individual  Named Insured by                    blood, marriage                       motor vehicle or "trailer“, the facts of the
          or   adoption who is a resident                 of such Named                         "accident" must be proved. We will only
          Insured's household, including a                  ward or    foster                   accept competent evidence other than the
          child.
                                                                                                testimony of a person making claims under
     2.   "Occupying" means               in,   upon, getting   in,   on, out                   this or any similar coverage.
          or   off.
                                                                                           However, "uninsured motor vehicle" does not
     3.   "Uninsured motor vehicle"                  means a    land motor                 include any vehicle:
          vehicle or        "trailer":
                                                                                           a.   Owned by        a governmental      unit or   agency;
          a-    For Wh_iCh n0 ”abilitY_b0nd 0r DOHCY applies                               b.   Designed        for    use mainly   off public      roads
                at the t'me 0f an "acc'dent";                                                   while not on public roads; or
          b-    That i_3 an underinsureq mqtor veh'C'e- An                                 c.   Owned by        or furnished or available for the
                undennsured motor vehicle Is a land motor                                       regular use Of the Named Insured, 0r if the
                vehicle or "trailer" for which a "bodily injury"                                Named   Insured is an individual, any "family
                liability bond or policy applies at the time of                                 member" unless it i3 a covered "auto" t0
                an "aCCident" bU_t the amognt paid Pnder                                        which    the   coverage     form's   Liability
                that bond 0r pOI'Cy t0 an "'nsured_" '5 “Qt                                     Coverage applies and liability coverage is
                enough t0 pay the fU” amount the "'nsured"                                      excluded for any person or organization
                i5 legally entitled F0 recover as damages
                                                                                                other than the Named Insured, or if the
                caused bythe "aCC'dent"i                                                        Named Insured is an individual, any "family
          c.    For which an insuring or bonding company                                        member".
                denies   coverage or is or becomes
                insolvent; or

          d.    For which neither the driver nor owner can
                be     identified.       The    land    motor vehicle or
                "trailer"      must:

               (1)    Hit an individual Named Insured or any
                      "family member", a covered "auto" or a
                      vehicle such Named Insured or any
                      "family    member"        is   "occupying"; or




CA 21     72 06 17                                       © Insurance Services Office,      |nc.,      2016                               Page 5 of 5

                                                                           Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 85 of 127 PageID #: 222


POLICY NUMBER:CA6404514-08                                                                                               COMMERCIAL AUTO
                                                                                                                             CA 22 10 02 18

        THIS   ENDORSEMENT CHANGES THE                               POLICY. PLEASE                    READ       IT     CAREFULLY.

                FLORIDA PERSONAL INJURY PROTECTION
For a covered "auto" licensed or principally garaged in, or "auto dealer operations" conducted                                    in,   Florida, this
endorsement modifies insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM
With respect to coverage provided by          this   endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.
This endorsement changes the Policy effective on the inception date of the Policy unless another date                                    is   indicated
below.


Named     Insured:      ENKEI AMERICA, INC. ENKEI AMERICA MOLDINGS, INC

Endorsement       Effective Date:        04/01/2018


We agree with  the "named insured", subject to all the provisions of this endorsement and to                             all   of the provisions of
the Policy except as modified herein, as follows that:

                                                              SCHEDULE

   Any Personal      Injury Protection deductible    shown      in   the Declarations of

   is   applicable to    D the following "named insured" only:

                         D each "named insured" and each dependent "family member".
    D Work loss for "named insured" does not apply.
    D Work loss for "named insured" and dependent "family member" does not apply.
     Benefits                                                          Limit Per Person
    Total Aggregate Limit for    all   Personal Injury                $10,000
     Protection Benefits, except Death Benefits

     Death Benefits                                                   $5,000


     Medical Expenses                                                 80% of medical expenses subject to the total aggregate
                                                                          and the provisions of Paragraphs D.2.a. and b.
                                                                      limit
                                                                      under Limit Of Insurance.
    Work Loss                                                         60%       of   work loss subject     to the total    aggregate          limit

     Replacement Services Expenses                                    subject to the total aggregate             limit

Information required to complete this Schedule,          if   not   shown above,         will   be shown   in   the Declarations.




CA 22    10 02 18                          © Insurance Services Office,                |nc.,    2017                                    Page     1    of 8

                                                                Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 86 of 127 PageID #: 223



A.   Coverage                                                                            (4)    An     entity wholly        owned by one            or   more
                                                                                                licensed                       osteopathic
                                                                                                                       physicians,
     We   will pay Personal Injury Protection benefits in
                                                                                                physicians,                 physicians or
                                                                                                                       chiropractic
     accordance with the Florida Motor Vehicle No-fault                                         dentists; or by such practitioners and the
     Law to or for an "insured" who sustains "bodily                                            spouse, parent,            child, or sibling of           such
     injury"   in an "accident" arising out of the                                              practitioners;
     ownership, maintenance or use of a "motor
     vehicle".       Subject to the limits shown in the                                  (5)    An     entity that       owns     or    is wholly owned,

     Schedule,         these  Personal   Injury Protection
                                                                                                directly         or indirectly,        by a hospital or
                                                                                                hospitals;
     benefits consist of the following:

     1.   Medical Expenses                                                               (6)    A  licensed physical therapist, based
                                                                                                upon referral by a provider described in
          a.   All        reasonable       "medically      necessary"                           Paragraph A.1.b.; or
               expenses for medical, surgical, X-ray,
               dental, ambulance, hospital, professional                                 (7)    A    health care clinic licensed under the

               nursing    and     rehabilitative   services,
                                                                                                Florida Health           Care     Clinic Act:

               including prosthetic devices. However, we                                       (a)    Which is accredited by the Joint
               will pay for these benefits only if the                                                Commission on Accreditation of
               "insured" receives initial services and care                                            Healthcare             Organizations,               the
               within 14 days after the "motor vehicle"                                               American Osteopathic Association,
               "accident" that are:                                                                   the Commission on Accreditation of
                                                                                                       Rehabilitation             Facilities        or     the
               (1)   Lawfully provided, supervised, ordered
                                                                                                      Accreditation    Association                         for
                     or prescribed by a licensed physician,
                     dentist or chiropractic physician;
                                                                                                      Ambulatory Health Care, |nc.; or

                     Provided    in   a hospital or in a facility that                         (b)    Which:
               (2)
                     owns, or    is   wholly owned by, a hospital;                                    (i)     Has a     licensed medical director;
                     or
                                                                                                      (ii)    Has been continuously licensed
               (3)   Provided by a person or entity licensed                                                  formore than three years or is a
                     to provide emergency transportation and                                                  publicly     traded
                                                                                                                            corporation that
                     treatment;                                                                               issues          traded on an
                                                                                                                         securities

               as authorized by the Florida Motor Vehicle                                                     exchange registered with the
               No—fault Law.
                                                                                                              United States  Securities and
                                                                                                              Exchange Commission as a
          b.   Upon   referral by a licensed health care                                                      national securities exchange;               and
               provider described in Paragraph A.1.a.(1),
                                                                                                     (iii)    Provides      at     least     four    of    the
               (2) or (3), follow-up services and care
                                                                                                              following medical specialties:
               consistent with the underlying medical
               diagnosis rendered pursuant to Paragraph                                                         I.   Generalmedicine;
               A.1.a., if provided, supervised, ordered or
                                                                                                               ii.   Radiography;
               prescribed only by a licensed:
                                                                                                              iii.   Orthopedic medicine;
               (1)   Physician,     osteopathic       physician,
                     chiropractic physician or dentist; or                                                    iv.    Physicalmedicine;

                     Physician         assistant     or     advanced                                          v.     Physicaltherapy;
               (2)
                     registered nurse practitioner, under the                                                vi.     Physical rehabilitation;
                     supervision     of    such              physician,
                                                                                                             vii.    Prescribing        or     dispensing
                     osteopathic     physician             chiropractic
                                                                                                                     outpatient                prescription
                     physician or dentist;
                                                                                                                     medication; or
                     as authorized by the               Florida    Motor
                                                                                                         viii.       Laboratory services;
                     Vehicle No—fault Law.
                                                                                          as authorized by the Florida Motor Vehicle
                Follow-up services and care               may     also be
                                                                                          No-fault Law.
                provided by:
                                                                                       However, with respect to Paragraph A.1.,
               (3)   A     licensed      hospital   or     ambulatory
                                                                                       medical expenses do not include massage or
                     surgical center;
                                                                                       acupuncture, regardless of the person, entity or
                                                                                       licensee              providing       the         massage            or
                                                                                       acupuncture;




Page 2 of 8                                         ©   Insurance Services Office,     |nc.,   2017                                    CA 22    10 02 18

                                                                       Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 87 of 127 PageID #: 224



          Replacement Services Expenses                                                 .To         any     person,        other   than      the     "named
          With respect to the period of
                                                                                            insured",      if person is the "owner" of a
                                                                                                                 that
                                          disability of the
                                                                                            "motor vehicle" for which security is required
          injured   person,   all expenses reasonably
          incurred in obtaining from others ordinary and
                                                                                            under the Florida Motor Vehicle No-fault Law;
          necessary services in lieu of those that, but for                             .To         anyperson, other than the "named
          such injury, the injured person would have                                        insured",  or any "family member", who is
          performed without income for the benefit of his                                   entitled to personal injury protection benefits
          or her household;                                                                 from the owner of a "motor vehicle" that is not a
          Work Loss                                                                         covered "motor vehicle" under this insurance or
                                                                                            from the "owner's" insurer; or
          With respect to the period of                 disability of the
                                    income and earning                                  .   To any person who sustains "bodily injury"
          injured person,         any loss    of
                                                                                            while "occupying" a "motor vehicle" located for
          capacity from inability to work proximately
          caused by the injury sustained by the injured                                     use as a residence or premises.
          person; and                                                            D. Limit        Of Insurance
     4.   Death Benefits                                                               1.   Regardless of the number of persons insured,
B.   Who       ls   An   Insured                                                            policies or         bonds applicable, premiums               paid,
                                                                                            vehicles       involved   or claims made, the                total
     1.   The "named            insured".
                                                                                            aggregate           limit   of personal    injury      protection
     2.   If   the   "named        insured"   is   an   individual,   any                   benefits,             under the Florida Motor
                                                                                                           available
          "family    member".                                                               Vehicle        No-fault        Law
                                                                                                                        from    all   sources
                                                                                            combined, including this Policy, for or on behalf
     3.   Any other person while "occupying“ a covered
                                                                                            of any one person who sustains "bodily injury"
          "motor vehicle" with the "named insured's"
                                                                                            as the result of any one "accident", shall be:
          consent
                                                                                            a.   $10,000 for medical expenses, work loss
     4.   A    "pedestrian"        if   the "accident" involves the
                                                                                                 and replacement services; and
          covered "motor vehicle".
                                                                                            b.   $5,000     for    death benefits.
 .   Exclusions
     We will  not pay Personal Injury Protection benefits
                                                                                        .   Subject to Paragraph D.1.a.,              we   will   pay:

     for "bodily injury":                                                                   a.   Up   to   $10,000    medical expenses, if a
                                                                                                                          for
                                                                                                 licensed    physician,   dentist,  physician
     1.   Sustained  by the "named insured" or any
                                                                                                 assistant or an advanced registered nurse
          "family member" while "occupying" any "motor
                                                                                                 practitioner authorized by the Florida Motor
          vehicle" owned by the "named insured" that is
                                                                                                 Vehicle No-fault Law has determined that
          not a covered "motor vehicle";
                                                                                                 the "insured" had an "emergency medical
          Sustained by any person while operating the                                            condition"; or
          covered "motor vehicle" without the "named
          insured's" expressed or implied consent;
                                                                                            b.   Up   to   $2,500        expenses, if any
                                                                                                                        for medical
                                                                                                                             in Paragraph
                                                                                                 health care provider described
          Sustained by any person, if such person's                                              A.1.a. or A.1.b. has determined that the
          conduct contributed to his or her "bodily injury"                                      "insured" did not have an "emergency
          under any of the following circumstances:                                              medical condition".
          a.    Causing "bodily          injury" to himself or herself                  .   Any amount   paid under this coverage will be
                intentionally; or                                                           reduced by the amount of benefits an injured
          b.    While committing a felony;                                                  person has been paid or is entitled to be paid
                                                                                            for the same elements of "loss" under any
          To the "named insured" or                        any   "family
                                                                                            workers' compensation law.
          member" for work loss if an                     entry in the
          Schedule          or      Declarations        indicates  that
          coverage        for   work loss does not apply;
          To any   "pedestrian", other than the "named
          insured" or any "family member", not a legal
          resident of the state of Florida;




CA 22      10 02 18                                 ©    Insurance Services Office,         |nc.,   2017                                     Page 3 of 8

                                                                       Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 88 of 127 PageID #: 225



     4.   If   personal injury protection benefits, under the                                               A    person seeking personal injury protection
          Florida Motor Vehicle No—fault Law,                             have been                         benefits  must submit to an examination under
          received               from     any     insurer          for    the     same                      oath.  The scope of questioning during the
          elements               of     loss     and        expense          benefits                       examination under oath is limited to relevant
          available under this Policy, we will not make                                                     information  or   information    that   could
          duplicate payments to or for the benefit of the                                                   reasonably be expected to lead to relevant
          injured person.               The     insurer paying the benefits                                 information.
          shall    be       entitled to        recover from us its pro rata
                                                                                                        .   Legal Action Against Us                        is   replaced by the
          share        of        the benefits paid                 and     expenses                         following:
          incurred          in   handling the claim.
                                                                                                            Legal Action Against Us
          The deductible amount shown                          in    the Schedule
          will be deducted from the total amount of                                                         a.   No     legal action         may be    brought against us
          expenses and losses listed in Paragraphs A.1.,                                                         until   there has been            fullcompliance with all
                                                                                                                 terms of        this    Policy.     In addition, no legal
          A.2. and A.3. of this endorsement before the
          application of any percentage limitation for                                                           action      may be      brought against us:
          each "insured" to whom the deductible applies.                                                         (1)    Until the     claim for benefits           is   overdue   in
          The deductible does not apply to the death                                                                   accordance with Paragraph                        F.2. of this
          beneﬁt                                                                                                       endorsement; and
          Any amount                    paid    under       this     coverage          for                       (2)    Until    we
                                                                                                                                  are provided with a demand
          medical expenses shall be limited by the                                                                      letter    accordance with the Florida
                                                                                                                                 in
          medical fee schedule prescribed by the Florida                                                               Motor Vehicle No-fault Law sent to us
          Motor Vehicle No-fault Law.                                                                                  via U.S. certified or registered mail; and

E.   Changes           In   Conditions                                                                           (3)   With  respect to the overdue claim
                                                                                                                       specifiedin the demand letter, if, within
     The Conditions are changed                         for    Personal Injury
     Protection as follows:                                                                                            30 days of receipt of the demand letter,
                                                                                                                       we:
     1.   Duties       In    The Event Of Accident, Claim,                        Suit
          0r Loss           is   replaced by the following:                                                            (a)   Pay the overdue              claim; or

          Compliance with the following                                  duties   is    a                              (b)   Agree      to   pay   for future treatment not

          condition precedent to receiving benefits:                                                                         yet rendered;
                                                                                                                       in accordance with the requirements of
          In the event of an                              the "named
                                                  "accident",
          insured" must give                   us or our authorized                                                    the Florida Motor Vehicle No-fault Law.
          representative                 prompt written notice of the                                       b.   If legal action is brought against us, all
          "accident".                                                                                            claims related to the same health care
          If     any    injured          person       or     his     or    her    legal                          provider or facility shall be brought in a
          representative                 institutes     a     legal        action      to                        single action, unless good cause can be
          recover           damages                     a
                                           for "bodily injury" against                                           shown why such claims should be brought
          third party,a copy of the summons, complaint                                                           separately.
          or other process served in connection with that
          legal action must be forwarded to us as soon
          as possible by the injured person or his or her
          legal representative.

          A  person seeking personal injury protection
          benefits must, as     soon as possible, give us
          written proof of claim, under oath if required,
          containing   full   particulars   concerning the
          injuries   and    treatment     received    and/or
          contemplated,     and send        us   any other
          information that will assist us in determining the
          amount due and payable.




Page 4 of 8                                                   ©     Insurance Services Office,              |nc.,   2017                                        CA 22    10 02 18

                                                                                        Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 89 of 127 PageID #: 226



  3.   Transfer Of Rights 0f Recovery Against                                          4.   Concealment, Misrepresentation Or Fraud               is

       Others To Us is replaced by the following:                                           replaced by the following:
       Transfer Of Rights Of Recovery Against                                               Concealment, Misrepresentation Or Fraud
       Others To Us                                                                         We   do not provide coverage under this
       Unless prohibited by the Florida Motor Vehicle                                       endorsement for an "insured" if that "insured"
       No-fault Law, in the event of payment to or for                                      has committed, by a material act or omission,
       the benefit of any injured person under this                                         insurance        fraud    relating personal injury
                                                                                                                                 to
       coverage:                                                                            protection coverage under this form,     if fraud is

                                                                                            admitted to in a sworn statement by the
       a.   We       be reimbursed for those payments,
                   will
                                                                                            "insured" or if the fraud is established in a court
            not    includingreasonable attorneys' fees
                                                                                            of competent jurisdiction. Any insurance fraud
            and other reasonable expenses, from the
                                                                                            voids all personal injury protection coverage
            proceeds of any settlement or judgment
                                                                                            arising from the claim with respect to the
            resulting from any right of recovery of the
                                                                                            "insured“ who committed the fraud. Any
            injured   person against any person or
                                                                                            benefits paid prior to the discovery of the fraud
            organization         legally        responsible for the
                                                                                            are recoverable from that "insured".
            "bodily       injury"     from      which the payment
            arises.       We   will   also have a lien on those                         .   Policy Period, Coverage Territory          is   replaced
            proceeds.                                                                       by the following:
       b.   If    any person          to   or   for   whom we        pay                    Policy Period, Coverage Territory
            benefits has rights to recover benefits from
                                                                                            The insurance under    this section applies only
            another, those rights are transferred to us.                                         "accidents" which occur during the policy
                                                                                            to
            That person must do everything necessary                                        peﬂod:
            to secure our rights and must do nothing
            after loss to impair them.                                                      a.   In   the state of Florida;

       c.   The       insurer         providing       personal     injury
                                                                                            b.   As respects         the   "named
                                                                                                                             insured" or any
            protection benefits on a private passenger                                           "family     member",while "occupying" the
            "motor vehicle", as defined in the Florida                                           covered "motor vehicle" outside the state of
            Motor Vehicle No-fault Law, shall be                                                 Florida but within the United States of

            entitled to reimbursement to the extent of                                           America, its territories or possessions or
            the payment of personal injury protection                                            Canada; and
            benefits from the "owner" or the insurer of                                     c.   As respects   the "named insured", while
            the   "owner" of a commercial "motor                                                 "occupying" a "motor vehicle" of which a
            vehicle", as defined in the Florida Motor                                            "family member" is the "owner" and for
            Vehicle No—fault Law, if such injured person                                         which security is maintained under the
            sustained the injury while "occupying", or                                           Florida Motor Vehicle No-fault Law outside
            while a "pedestrian" through being struck                                            the state of Florida but within the United
            by,  such commercial "motor vehicle".                                                States   of  America,   its  territories or
            However,     such     insurer's    right   of                                        possessions or Canada.
            reimbursement under this Paragraph c.
            does not apply to an "owner" or registrant of
            a "motor vehicle" used as a taxicab.




CA 22   10 02 18                                      ©   Insurance Services Office,        |nc.,     2017                            Page 5 of 8

                                                                       Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 90 of 127 PageID #: 227



F.   AdditionalConditions                                                                                  f.   The mediation shall be conducted as an

     The   following conditions are added:
                                                                                                                informal process and formal rules of
                                                                                                                   ,




               I    I
                                                                                                                eVIdence and procedures need not be

        a.   In    any claim          filed    by an "insured" with us                                2.   Payment Of Benefits
             for:
                                                                                                           Personal           injury   protection    benefits    payable
             (1)    "Bodily injury"           in   an amount of $10,000                                    under      Coverage Form, whether the full or
                                                                                                                       this
                    or less,       arising         out of the ownership,                                   partial amount, may be overdue if not paid
                    operation,         use         or   maintenance of a                                   within 30 days after we are furnished with
                    covered "auto";                                                                        written notice of the covered loss and the
             (2)    "Property          damage"             in       any      amount,                       amount of the covered loss in accordance with
                    arising out of the ownership, operation,                                               the Florida Motor Vehicle No-fault Law.
                    maintenance or use of a covered "auto";                                                However,           if   we have   a reasonable belief that a
                    or                                                                                     fraudulent insurance act has been committed
             (3)    "Loss"       to     a      covered              "auto"    or     its                   relating to personal injury protection coverage
                    equipment,         in    any amount,                                                   under this Coverage Form, we will notify the
                                                                                                           "insured" in writing, within 30 days after the
             either party may make a written demand for
                                                                                                           submission of the claim, that the claim is being
              mediation of the claim prior to the institution
                                                                                                           investigated for suspected fraud. No later than
             of litigation.
                                                                                                           90 days after the submission of the claim, we
        b.   A          request for mediation must be
                   written                                                                                 will either deny or pay the claim, in accordance
             filed        the
                         with  Florida  Department of                                                      with the Florida Motor Vehicle No-fault Law.
             Financial Services on an approved form,
                                                                                                           If we pay only a portion of a claim or reject a
             which may be obtained from the Florida
                                                                                                           claim due to an alleged error in the claim, we,
             Department of Financial Services.
                                                                                                           at the time of the partial payment or rejection,
        c.   The request must                 state:                                                       will   provide an itemized specification or
             (1)    Why    mediation          is   being requested.                                        explanation of benefits due to the specified
                                                                                                           error.   Upon receiving the specification or
             (2)    The issues          in    dispute, which are to be
                                                                                                           explanation, the person making the claim, at
                    mediated.
                                                                                                           the person's option and without waiving any
        d.   The         Florida        Department of Financial                                            other legal remedy for payment, has 15 days to
             Services          will    randomly select mediators.                                          submit a revised        claim, which will     be
             Each party may           one mediator, either
                                            reject                                                         considered a timely submission of written
             before       or     the opposing side has
                                 after                                                                     notice of a claim.
             rejected a mediator. The mediator will notify
                                                                                                       .   Modification Of Policy Coverages
             the parties of the date, time and place of the
             mediation     conference.    The mediation                                                    Any Automobile Medical Payments Coverage
             conference will be held within 45 days of                                                     and   any Uninsured        Motorists  Coverage
             the request for mediation. The conference                                                     afforded by the Policy shall be excess over any
             will be held by telephone, if feasible.                                                       personal injury protection benefits paid or
             Participants in the mediation conference                                                      payable.
             must have the authority to make a binding                                                     Regardless of whether the full amount of
             decision,and must mediate in good faith.                                                      personal injury protection benefits has been
             Each party will bear the expenses of the                                                      exhausted, any Medical Payments Coverage
             mediation equally, unless the mediator                                                        afforded by the Policy shall pay the portion of
             determines that one party has not mediated                                                    any claim for personal injury protection medical
             in    good   faith.                                                                           expenses which are otherwise covered but not
        e.   Only one mediation may be requested for                                                       payable due to the limitation of 80% of medical
             each claim unless all parties agree to                                                        expense benefits but shall not be payable for
             further mediation.    A party demanding                                                       the amount of the deductible selected.
             mediation shall not be entitled to demand or
             request         mediation             after        a    suit    is    filed
             relating to the          same         facts already mediated.




Page 6 of 8                                                 ©       Insurance Services Office,             |nc.,   2017                               CA 22     10 02 18

                                                                                      Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 91 of 127 PageID #: 228



  4.   Medical Reports And Examinations;                                          6.   Special Provisions For Rented Or Leased
       Payment 0f Claim Withheld                                                       Vehicles
       As soon as          practicable, the person     making the                      Notwithstanding any provision of this coverage
       claim          submit to mental and physical
                   shall                                                               to  the contrary, if a person is injured while
       examinations at our expense when and as                                         "occupying", or through being struck by, a
       often as we may reasonably require and a                                        "motor vehicle" rented or leased under a rental
       copy of the medical report shall be forwarded                                   or lease agreement which does not specify
       to such person if requested. If the person                                      otherwise in language required by FLA. STAT.
       unreasonably refuses to submit to, or fails to                                  SECTION 627.7263(2) in at least 10-point type
       appear at, an examination, we will not be liable                                on the face of the agreement, the personal
       for   subsequent personal injury protection                                     injury protection benefits available under the
       benefits. Such person's refusal to submit to, or                                Florida   Motor Vehicle No-fault Law and
       failure to appear at, two examinations, raises a                                afforded under the lessor's policy shall be
       rebuttable presumption that such person's                                       primary.
       refusal or failure was unreasonable.
                                                                                   .   lnsured's Right To Personal Injury
       Whenever a person making a             claim as a result                        Protection Information
       of   an injury sustained while committing a felony                              a.   In a dispute between us and an "insured",
       is   charged with committing that felony, we shall                                   or between     us and an assignee of the
       withhold benefits until, at the trial level, the                                     "insured's"    personal   injury   protection
       prosecution makes a formal entry on the record
                                                                                            benefits, we will, upon request, notify such
       that it will not prosecute the case against the                                      "insured" or assignee that the limits for
       person, the charge is dismissed or the person                                        Personal            Protection   have been
                                                                                                        Injury
            acquitted.
                                                                                            reached. We will provide such information
       is

   .   Provisional         Premium                                                          within 15 days after the limits for Personal
                                                                                            Injury Protection have been reached.
       In                  change in the rules, rates,
            the event of any
       rating plan, premiums or minimum premiums                                       b.   If legal action is commenced, we will, upon

       applicable to the insurance afforded, because                                        request, provide an "insured" with a copy of
       of     an    adverse     judicial   finding     as   to   the                        a log of personal injury protection benefits
       constitutionality of      any provisions      of the Florida                         paid by us on behalf of the "insured". We
       Motor Vehicle No-fault Law providing for the                                         will provide such information within 30 days

       exemption of persons from tort liability, the                                        of receipt of the request for the log from the
       premium stated in the Declarations for any                                           "insured".
       Liability, Medical Payments and Uninsured
                                                                            G. Additional Definitions
       Motorists    insurance    shall   be   deemed
       provisional and subject to recomputation. If this                          As used        in this   endorsement:
       Policy is a renewal policy, such recomputation                             1.   "Emergency    medical condition" means a
       shall       also    include   a
                               determination of the                                    medical condition manifesting itself by acute
       amount of any return premium previously                                         symptoms            of   sufficient   severity,    which   may
       credited or refunded to the "named insured"                                     include severe pain, such that the absence of
       pursuant to the Florida Motor Vehicle No-fault                                  immediate medical attention could reasonably
       Law with respect to insurance afforded under a                                  be expected to result in any of the following:
       previous policy.
                                                                                       a.   Serious jeopardy to "insured's" health;
       Ifthe final premium thus recomputed exceeds
                                                                                       b.   Serious impairment to bodily functions; or
       the premium shown in the Declarations, the
       "named insured" shall pay to us the excess as                                   c.   Serious dysfunction of any bodily organ
       well    as the amount of any return premium                                          part.

       previously credited or refunded.




CA 22   10 02 18                              ©   Insurance Services Office,           |nc.,     2017                                    Page 7 of 8

                                                                  Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 92 of 127 PageID #: 229



   .   "Motor      vehicle"        means
                                  any self-propelled                                    b.   A lessee having the right to possession, in
                          more wheels which is of a
       vehicle with four or                                                                  the event a "motor vehicle" is the subject of
       type both designed and required to be licensed                                        a lease with option to purchase and such
       for use on the highways of Florida and any                                            lease agreement is for a period of six
       trailer   or semitrailer designed for use with such                                   months or more; and
       vehicle.
                                                                                        c.   A  lessee having the right to possession, in
       However, "motor vehicle" does not include:                                            the event a "motor vehicle" is the subject of

       a.    A   mobile home;
                                                                                             a lease without option to purchase, and
                                                                                             such lease is for a period of six months or
       b.    Any "motor      vehicle“ which     is   used   in   mass                        more, and the lease agreement provides
             transit,      other         than    public      school                          that the lessee shall be responsible for
             transportation, and designed to transport                                       securing insurance.
             more than      passengers exclusive of the
                           five
             operator of the motor vehicle and which is
                                                                                   7.   "Pedestrian" means a person while not an
             owned by a municipality, a transit authority                               occupant of any self—propelled vehicle.
             or a political subdivision of the state.                              8.   "Medically  necessary" refers to a medical
   .   "Family   member" means a person related                    to
                                                                                        service     supply that a prudent physician
                                                                                                    or

       the    "named insured" by blood, marriage                   or
                                                                                        would provide for the purpose of preventing,
                                                                                        diagnosing or treating an illness, injury,
       adoption, including a ward or foster child, who
       is a resident of the same household as the
                                                                                        disease or symptom in a manner that is:
       "named      insured".                                                            a.   In    accordance   with   generally   accepted
       "Named                                                                                standards of medical practice;
   .                    insured"    means
                                      the   person or
       organization       named the Declarations of the
                                    in                                                  b.   Clinically appropriate in terms of type,
       Policy and, if an individual, shall include the                                       frequency, extent, site and duration; and
       spouse if a resident of the same household.                                      c.   Not primarily for the convenience of the
   .   "Occupying" means            in   or upon or entering into                            patient, physician or other health care
       or alighting from.                                                                    provider.

   .
       "Owner" means a person or organization who
       holds the legal title to a "motor vehicle" and
       also includes:

       a.    A debtor having the right to possession, in
             the event a "motor vehicle" is the subject of
             a security agreement;




Page 8 of 8                                     ©    Insurance Services Office,         |nc.,     2017                    CA 22    10 02 18

                                                                   Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 93 of 127 PageID #: 230


POLICY NUMBER: CA64 O 4 5 l 4 -O 8                                                                                                   COMMERCIAL AUTO
                                                                                                                                         CA 31 16 12 15

          THIS      ENDORSEMENT CHANGES THE                                            POLICY. PLEASE                  READ     IT   CAREFULLY.

          INDIANA UNDERINSURED MOTORISTS COVERAGE
For a covered "auto" licensed or principally garaged in, or "auto dealer operations" conducted                                               in,   Indiana, this
endorsement modifies insurance provided under the following:

     AUTO DEALERS COVERAGE FORM
     BUSINESS AUTO COVERAGE FORM
     MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by                         this   endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.
This endorsement changes the Policy effective on the inception date of the Policy unless another date                                               is   indicated
below.



Namedlnsured:                 ENKEI AMERICA,                        INC.

Endorsement             Effective Date:                O4/Ol/l8


                                                                               SCHEDULE

Limit Of Insurance:                 $l   ,   OOO   ,   OOO                                                                           Each "Accident"

Information required to complete this Schedule,                           if   not   shown above,     will   be shown    in   the Declarations.



A.   Coverage                                                                                    b.    A  tentative settlement has been made

     1.   We    will    pay   all    sums     the "insured"         is   legally                       Petween an 'nsured and th? 'nsyrer 0f an
                      recover as compensatory damages
                                                                                                        under'nsured .m.°t°r veh'CI.e. Wh'Ch WOUId
          entitled to
          from the owner or driver of an "underinsured                                                 eXhaUSt the I'm'ts O.f I'ab'l'ty t_mder any
                                                                                                       appl'cable bond or pOI'Cy’ and we'
          motor vehicle". The damage must result from
          "bodily injury" sustained by the "insured" and                                              (1)     Have been given prompt           written notice
          caused by an "accident" with an "underinsured                                                       of such tentative settlement;        and
          mOtor veh'CIe         '

                                                                                                              Advance payment        to the "insured"          in   an
                                                                                                      (2)
          The owner's         or driver's     liability for this     damage                                   amount equal to the      tentative settlement
          must result from the ownership, maintenance                                                         within   30     days   after   the     receipt        of
          or use of the "underinsured motor vehicle".                                                         notification.

     2.   We     will     pay       under this coverage                  only     if

          Paragraph        a. or b.    below applies:
          a.   The          any applicable liability bonds
                        limits of
               or           have been exhausted by
                       policies
               payment of judgments or settlements; or




CA 31     16 12 15                                      © Insurance Services Office,             |nc.,       2015                                  Page    1    of 4

                                                                                 Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 94 of 127 PageID #: 231



B.   Who       ls   An Insured                                                                    5.   Punitive or exemplary                    damages.
     If the         Named Insured              is   designated            in     the              6.   "Bodily injury" arising directly or indirectly out
     Declarations as:                                                                                  of:

     1.   An    individual, then the following are "insureds":                                         a.     War, including undeclared or                     civil   war;
          a.    The        Named          Insured     and     any         "family                      b.     Warlike action by a military force, including
                members".                                                                                     action in hindering or defending against an

                              else "occupying" a covered "auto"
                                                                                                              actual   or    expected   attack,   by    any
          b.    Anyone
                or a temporary substitute                   for    a covered                                  government, sovereign or other authority
                "auto". The covered "auto"                                                                    using military personnel or other agents; or
                                                        must be out of
                service because of its               breakdown, repair,                                c.     Insurrection,             rebellion,          usurped
                                                                                                                                                          revolution,
                servicing, "loss" or destruction.                                                             power,         or action              by governmental
                                                                                                                                                taken
                                                                                                              authority          in   hindering or defending against
          c.    Anyone       for    damages he       or she       is   entitled to
                recover because of "bodily injury“ sustained                                                  any ofthese.
                by another "insured".                                                              .   "Noneconomic                   loss" sustained  by any "insured"
          A                                                                                            if   such "insured"             is   an uninsured motorist with a
     2.       partnership,    limited  liability company,
                                                                                                       previous violation                   as defined in Indiana Code
          corporation or any other form of organization,
                                                                                                       Section 27-7-5.1.
          then the following are "insureds":
          a.    Anyone "occupying" a covered                       "auto" or a                         However, Exclusion C.7. does not apply to an
                                                                                                       "insured“ under 18 years of age.
                temporary substitute for a covered                        "auto".
                The covered "auto" must be out of service                                   D. Limit         Of Insurance
                because of its breakdown, repair, servicing,                                      1.   Regardless of the number of covered "autos",
                "loss" or destruction.
                                                                                                       "insureds",               premiums        paid, claims made or
          b.    Anyone       for    damages he       or she       is   entitled to                     vehicles involved                in   the "accident", the most we
                recover because of "bodily injury" sustained                                           will   pay     for    all      damages        resulting from      any one
                by another "insured".                                                                  "accident"                is     the      limit      shown        in   this

C. Exclusions
                                                                                                       endorsement.

     This insurance does not apply                  to:
                                                                                                   .   The      Limit of Insurance                    under     this    coverage
                                                                                                       shall    be reduced by                  all   sums     paid or payable
     1.   The       direct or indirect benefit ofany insurer or                                        by or      for      anyone who                is   legally responsible,
          self—insurer        under any workers' compensation,                                         including           all    sums        paid under this           Coverage
          disability benefits or similar law.                                                          Form's Covered Autos                      Liability   Coverage.
     2.   The       direct or indirect benefit of           any insurer           of               .   No one will be entitled to receive duplicate
          property.                                                                                    payments for the same elements of "loss"
     3.   "Bodily injury"          if   sustained by:                                                  under this Coverage Form and any Liability
                                                                                                       Coverage form or Medical Payments Coverage
          a.    An         individual        Named         Insured             while
                                                                                                       endorsement attached to this Coverage Part.
                "occupying" or            when
                                    struck by any vehicle
                owned by that Named Insured that is not a                                              We      not make a duplicate payment under
                                                                                                               will

                covered "auto" under this Coverage Form;                                               thiscoverage for any element of "loss“ for
                or                                                                                     which payment has been made by or for
                                                                                                       anyone who is legally responsible.
          b.    Any "family member" while "occupying" or
                when struck by any vehicle owned by the                                                We      willnot pay for any element of "loss" if a
                Named  Insured that is insured on a primary                                            person        entitled to receive payment for the
                                                                                                                      is

                basis under any other Coverage Form or                                                 same       element of "loss" under any workers'
                policy.                                                                                compensation,                  disability benefits or similar law.

     4.   Any  "insured" using a vehicle without a                                                 .   No     "insured" shall recover duplicate                       payments
          reasonable belief that the "insured" is entitled                                                   same elements of "loss"
                                                                                                       for the                                                 or   payments in
          to   do    so.                                                                               excess of damages sustained.




Page 2 of 4                                               © Insurance Services Office,                 |nc.,    2015                                          CA 31     16 12 15

                                                                                  Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 95 of 127 PageID #: 232



E.   Changes          In   Conditions                                                                            (2)    The     "insured"           has   filed    an action      for
                                                                                                                        "bodily       injury"      against the owner or
     The Conditions are changed for Underinsured
                                                                                                                        operator         of     the "underinsured motor
     Motorists Coverage as follows:
                                                                                                                        vehicle",     and such action             is:
     1.   Other Insurance in the Auto Dealers and
          Business Auto Coverage Forms and Other                                                                       (a)    Filed       in    a     court       of     competent
          Insurance — Primary And Excess Insurance                                                                            jurisdiction;      and
          Provisions in the Motor Carrier Coverage                                                                     (b)    Not barred by the applicable state
          Form are replaced by the following:                                                                                 statute of limitations.

          If   there   is    other applicable insurance available                                           In the event that the two-year time limitation
          under one or more policies or provisions of                                                                                 does not apply, the
                                                                                                            identified in this condition
          coverage, the following priorities of coverage                                                    applicable state statute of limitations will
          apply:                                                                                            govern legal action against us under this
                                                                                                            Coverage Form.

First                The Underinsured    Motorists Coverage                                             .   Duties       In   The Event Of Accident, Claim,                      Suit
Priority             applicable to the vehicle the "insured"                                                0r Loss             Business Auto and Motor
                                                                                                                               in   the
                     was "occupying"               at the time of the
                                                                                                            Carrier Coverage Forms and Duties In The
                     "accident".                                                                            Event Of Accident, Claim, Offense, Suit,
                                                                                                            Loss Or Acts, Errors 0r Omissions in the
Second               Any    other Coverage               Form   or policy
                                                                                                            Auto Dealers Coverage Form are changed by
Priority             affording Underinsured Motorists
                                                                                                            adding the following:
                     Coverage to the "insured".
                                                                                                            a.   Promptly send us copies of the legal papers
                                                                                                                 if a "suit" is brought.


          a.    The    Limit of Insurance        under the vehicle the                                      b.   A  person seeking Underinsured Motorists
                "insured" was               "occupying"    under the                                             Coverage must also promptly    notify us in
                Coverage Form             or policy in the first priority                                        writing of a tentative settlement between
                shall first        be exhausted.                                                                 the  "insured" and the insurer of the
          b.    The maximum recovery                      for   damages under                                    "underinsured motor vehicle" and allow us
                all Coverage Forms or                     policies      may       equal                          30      days       to     advance payment                  to   that
                but shall not exceed the highest applicable                                                      "insured"          in     an  amount equal                 to    the
                limit of any one vehicle under any insurance                                                     tentative settlement to preserve our rights
                providing            coverage on            either      a     first    or                        against the insurer, owner or operator of
                second            priority basis.                                                                such "underinsured motor vehicle".
          c.    We will           pay only our share ofthe              "loss".       Our               .   Transfer Of Rights Of Recovery Against
                share        is     the     proportion      that       our    limit     of                  Others To Us is changed by adding the
                liability         bears      to    the    total    of       all   limits                    following:
                applicable to the               same     level of priority.                                 a.   If we make any payment and the "insured"

     2.   The Legal Action Against Us                                  provision        is                       recovers from another party, the "insured"
          replaced by the following:                                                                             shall hold the proceeds in trust for us and

          Legal Action Against Us                                                                                pay us back the amount we have paid.
                                                                                                            b.   Our     rights     do not apply under              this provision
          a.    No one may                bring a legal action against us
                                                                                                                 if   we:
                under this Coverage Form until there has
                been full compliance with all the terms of                                                       (1)    Have been given prompt                     written notice
                this Coverage Form.                                                                                     of a tentative settlement between an
                                                                                                                        "insured"  and the insurer of the
          b.    Any        legal      action       against        us    under         this
                                                                                                                        "underinsured motor vehicle"; and
                Coverage Form must be brought                            within two
                years        after        the     date    of    the     "accident".                              (2)    Fail to     advance payment               to the "insured"
                However,             this  Paragraph 2.b. does not                                                      in an amount equal to the tentative
                apply       if,    within two years after the date of                                                   settlement within 30 days after receipt of
                the "accident":                                                                                         such notification.

               (1)    We           and       the     "insured"          agree          to
                      arbitration           in     accordance            with         this
                      endorsement; or




CA 31     16 12 15                                             © Insurance Services Office,                 |nc.,      2015                                             Page 3 of 4

                                                                                        Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 96 of 127 PageID #: 233



                    If   we advance payment                to the "insured"                               (2)    The amount of damages. This applies
                    in    an amount equal                 to    the    tentative                                 only if the amount does not exceed the
                    settlement           within       30         days        after                               minimum limit for liability specified by
                    noﬁﬁcaﬁon:                                                                                   the     financial responsibility law    of
                                                                                                                 Indiana. If the amount exceeds that limit,
                   (a)    That payment   will be separate from
                                                                                                                 either party may demand the right to a
                          any amount the "insured" is entitled
                                                                                                                 trial. This demand must be made within
                          to recover under the provisions of
                          this coverage; and
                                                                                                                 60 days of the            arbitrators'    decision.      If

                                                                                                                    demand is not made, the amount of
                                                                                                                 this
                   (b)    We alsohave the right to recover the                                                   damages agreed to by the arbitrators
                          advanced payment from the insurer                                                      will   be binding.
                          or the owner or operator of the
                          "underinsured motor vehicle".                                   F.    Additional Definitions

        c.   If    we make
                        a payment because the insurer                                           As used         in this   endorsement:
             of the "underinsured motor vehicle" is or                                          1.   "Family member"              means a person          related to     an
             becomes insolvent, the Transfer Of Rights                                               individual   Named Insured by blood, marriage
             Of          Recovery        Against          Others        To    Us                     or   adoption, who is a resident of such Named
             Condition does not apply to any rights of                                               Insured's household, including a                   ward or       foster
             recovery against:                                                                       child.

             (1)    The Indiana Guaranty Fund;                    or                            2.   "Noneconomic loss" means costs for physical
                    The     "insured" of the insolvent insurer,                                      and emotional pain and suffering, physical
             (2)
                                                                                                     impairment,     emotional   distress,   mental
                    except     in     amounts     exceed the limit
                                                   that
                    of    liability   of the Coverage Form or
                                                                                                     anguish,    loss   of   enjoyment,    loss  of

                                      was issued by that insolvent                                   companionship, services and consortium, and
                    policy that
                    insurer.
                                                                                                     any other noneconomic damages.
                                                                                                3.   "Occupying" means              in,    upon, getting       in,   on, out
   5.   The    following condition            is   added:
                                                                                                     or   off.
        Arbitration
                                                                                                4.   "Underinsured motor vehicle" means a land
        a.   If    we and an        "insured" disagree whether the
                                                                                                     motor vehicle or "trailer" for which the sum of
             "insured"         is      legally     entitled       to    recover                      all liability bonds or policies at the time of an
             damages from               the   owner or           driver of     an                    "accident" provides at least the amounts
             "underinsured motor vehicle" or do not                                                  required by the financial responsibility law of
             agree as to the amount of damages that are                                              Indiana but their limits are either:
             recoverable by that "insured", then the
                                                                                                     a.    Less than the             limit      of   liability   for    this
             matter   may be arbitrated. However,
             disputes concerning coverage under this
                                                                                                           coverage;or
             endorsement may not be arbitrated. Both                                                 b.    Reduced by payments to others injured in
             parties must agree to arbitration. If so                                                      the "accident" to an amount which is less
             agreed, each party will select an arbitrator.                                                 than the limit of liability for this coverage.
             The two  arbitrators will select a third. If they
                                                                                                     However, "underinsured motor vehicle" does
             cannot agree within 30 days, either may
                                                                                                               any vehicle:
                                                                                                     not include
             request that selection be made by a judge
             of a court having jurisdiction. Each party will                                         a.    Owned          or operated by a self—insurer under

             pay the expenses it incurs and bear the                                                       any applicable motor vehicle                 law, except a

             expenses         of the third arbitrator equally.                                             seIf-insurer       whobecomes
                                                                                                                                      is   or                    insolvent
                                                                                                           and cannot provide the amounts                        required
        b.   Unless          both       parties      agree            otherwise,
                                                                                                           by that motor vehicle law.
             arbitration will take place in the county in
             which the "insured" lives. Local rules of law                                           b.    Owned          by a governmental          unit or   agency.
             as to arbitration procedure and evidence                                                c.    Designed         for   use mainly         off public       roads
             will apply. A decision agreed to by two of                                                   while not on public roads.
             the arbitrators will be binding as to:

             (1)    Whether the "insured" is                   legally entitled
                    to recover damages; and




Page 4 of 4                                               © Insurance Services Office,               |nc.,      2015                                  CA 31      16 12 15

                                                                                Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 97 of 127 PageID #: 234


                                                                                                                         COMMERCIAL AUTO
                                                                                                                             CA 99 03 10 13

          THIS    ENDORSEMENT CHANGES THE                             POLICY. PLEASE                      READ      IT   CAREFULLY.

                       AUTO MEDICAL PAYMENTS COVERAGE
This endorsement modifies insurance provided under the following:


     AUTO DEALERS COVERAGE FORM
     BUSINESS AUTO COVERAGE FORM
     MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by                 this   endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.


A.   Coverage                                                                     3.   "Bodily      injury"     sustained      by     any      "family
                                                                                       member" while "occupying"      or struck by any
     We   will pay reasonable expenses incurred for
                                                                                       vehicle (other than a covered "auto") owned by
     necessary medical and funeral services to or for
                                                                                       or furnished or available for the regular use of
     an "insured" who sustains "bodily injury" caused
                                                                                       any "family member".
     by "accident". We will pay only those expenses
     incurred, for services rendered within three years                            .   "Bodily injury" to your "employee" arising out of
     from the date of the "accident".                                                  and in the course of employment by you.
B.   Who    ls   An   Insured                                                          However, we will cover "bodily injury" to your
                                                                                       domestic "employees" if not entitled to workers'
     1.   You while "occupying" or,      while a pedestrian,                           compensation benefits. For the purposes of
          when struck by any "auto".                                                   thisendorsement, a domestic "employee" is a
     2.   If you are an individual, any "family member"                                person engaged in household or domestic
          while "occupying" or, while a pedestrian, when                               work performed principally in connection with a
          struck by any "auto".                                                        residence premises.

     3.   Anyone      else "occupying" a covered "auto" or a                       .   "Bodily injury" to an "insured" while working                     in

          temporary substitute for a covered        The"auto".                         a business of selling, servicing, repairing or
          covered "auto" must be out of service because                                parking "autos" unless that business is yours.
          of its breakdown, repair, servicing, loss or                             .   "Bodily injury" arising directly or indirectly out
          destruction.                                                                 of:

C. Exclusions                                                                          a.     War, including undeclared or          civil   war;
     This   insurance does       not   apply    to    any    of the                    b.     Warlike action by a military force, including
     following:                                                                               action in hindering or defending against an
     1.   "Bodily injury" sustained by an "insured" while                                     actual   or    expected   attack,   by    any
          "occupying" a vehicle located for use as a                                          government, sovereign or other authority
          premises.                                                                           using military personnel or other agents; or

     2.   "Bodily injury" sustained by you or any "family                              c.     Insurrection,     rebellion,           usurped
                                                                                                                             revolution,
          member" while "occupying" or struck by any                                          power,   or action      taken  by governmental
          vehicle (other than a covered "auto") owned by                                      authority   in   hindering or defending against
          you or furnished or available for your regular                                      any ofthese.
          use.




CA 99 03     10 13                             © Insurance Services Office,            |nc.,   2011                                    Page        1   of 2

                                                                  Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 98 of 127 PageID #: 235



   7.     "Bodily injury" to anyone using a vehicle                              E.    Changes          In   Conditions
          without a reasonable belief that the person is
                                                                                       The Conditions are changed for Auto Medical
          entitled to   do   so.
                                                                                       Payments Coverage as follows:
   8.     "Bodily Injury" sustained by an "insured" while
                                                                                       1.   The Transfer Of Rights Of Recovery Against
          "occupying" any covered "auto" while used in
                                                                                            Others To Us Condition does not apply.
          any professional racing or demolition contest or
          stunting activity, or while practicing for such                              2.   The reference        in   Other Insurance     in    the Auto
          contest or activity. This insurance also does                                     Dealers and Business Auto Coverage Forms
          not apply to any "bodily injury" sustained by an                                  and Other Insurance — Primary And Excess
          "insured" while the "auto"             is   being prepared for                    Insurance Provisions in the Motor Carrier
          such a contest or         activity.
                                                                                            Coverage Form to "other collectible insurance"
                                                                                            applies only to other collectible auto medical
D. Limit     Of Insurance                                                                   payments insurance.
   Regardless of the number of covered "autos",                                  F.    Additional Definitions
   "insureds",          premiums
                           paid,   claims made                         or
   vehicles involved in the "accident", the most                      we               As used      in this    endorsement:
   willpay                      each "insured" injured
               for "bodily injury" for                                                 1.   "Family member" means a person                    related to
   in any one "accident" is the Limit Of Insurance for                                      you by blood, marriage or adoption who is a
   Auto Medical Payments Coverage shown in the                                              resident of your household, including a ward or
   Declarations.                                                                            foster child.

   No one        will    be        entitled     to    receive   duplicate              2.   "Occupying" means           in,   upon, getting   in,   on, out
   payments for the same elements of "loss" under                                           or   off.
   this coverage and any Liability Coverage Form,
   Uninsured Motorists Coverage Endorsement or
   Underinsured Motorists Coverage Endorsement
   attached to this Coverage Part.




Page 2 of 2                                            © Insurance Services Office,         |nc.,   2011                             CA 99 03        10 13

                                                                       Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 99 of 127 PageID #: 236


POLICY NUMBER: CA64 04514-0 8                                                                                                COMMERCIAL AUTO
                                                                                                                                    CA 99 10              10 13


         THIS      ENDORSEMENT CHANGES THE                                  POLICY. PLEASE                  READ      IT   CAREFULLY.

               DRIVE 0TH ER CAR COVERAGE —
        BROADEN ED COVERAGE FOR NAM ED INDIVIDUALS
This endorsement modiﬁes insurance provided under the following:


    AUTO DEALERS COVERAGE FORM
    BUSINESS AUTO COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM

V\ﬁthrespect to coverage provided by               this   endorsement, the provisions of the Coverage Form apply unless
modiﬁed by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date                                    is   indicated
below.



 Named   Insured:         ENKEI AMERICA,              INC      .




 Endorsement       Effective Date:    O4—Ol—l8


STATE:       IN                                                        SCHEDULE
 Name Of Individual:
 HASHIMOTO SHIGENORI
 Covered Autos       Liability

 Coverage                            Limit:               $        l   ,   OOO    ,   OOO                       Premium:            $         l   ,   O56
 Auto Medical Payments               Limit:               $                   5   ,   OOO                       Premium:            $                     58
 Comprehensive                       Deductible:          $                           5OO                       Premium:            $                     76
 Collision                           Deductible:          $                           5OO                       Premium:            $                 662
 Uninsured Motorists                 Limit:               SEE SCHED                                             Premium:            $                     59
 Underinsured Motorists              Limit:               SEE SCHE D                                            Premium:            $                 ll3
 Information required to complete this Schedule,              if   not     shown above,       will   be shown   in   the Declarations.




Note:   When Uninsured Motorists Coverage is provided at limits higher than the basic limits required by a ﬁnancial
responsibility     Underinsured Motorists Coverage is included, unless otherwise noted. If Underinsured
                   law,
Motorists Coverage is provided as a separate coverage, make appropriate entry in the Schedule above.




CA 99   10 10 13                              © Insurance Services Ofﬁce,                   |nc.,    2011                                Page         1   of 2

                                                                       Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 100 of 127 PageID #: 237


POLICY NUMBER: CA64 O 4 5 l 4 -O 8                                                                                           COMMERCIAL AUTO
                                                                                                                                    CA 99 10         10 13


         THIS      ENDORSEMENT CHANGES THE                                  POLICY. PLEASE                  READ      IT   CAREFULLY.

               DRIVE 0TH ER CAR COVERAGE —
        BROADEN ED COVERAGE FOR NAM ED INDIVIDUALS
This endorsement modiﬁes insurance provided under the following:


    AUTO DEALERS COVERAGE FORM
    BUSINESS AUTO COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM

V\ﬁthrespect to coverage provided by               this   endorsement, the provisions of the Coverage Form apply unless
modiﬁed by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date                                    is   indicated
below.



 Namedlnsured:            ENKEI AMERICA,              INC.

 Endorsement       Effective Date:    O4—Ol—l8


STATE:       IN                                                        SCHEDULE
 Name Of Individual:
 JA HOOTEN
 Covered Autos       Liability

 Coverage                            Limit:               $        l   ,   OOO    ,   OOO                       Premium:            INCLUDED
 Auto Medical Payments               Limit:               $                   5   ,   OOO                       Premium:            INCLUDED
 Comprehensive                       Deductible:          $                           5OO                       Premium:            INCLUDED
 Collision                           Deductible:          $                           5OO                       Premium:            INCLUDED
 Uninsured Motorists                 Limit:               SEE SCHED                                             Premium:            INCLUDED
 Underinsured Motorists              Limit:               SEE SCHED                                             Premium:            INCLUDED
 Information required to complete this Schedule,              if   not     shown above,       will   be shown   in   the Declarations.




Note:   When Uninsured Motorists Coverage is provided at limits higher than the basic limits required by a ﬁnancial
responsibility     Underinsured Motorists Coverage is included, unless otherwise noted. If Underinsured
                   law,
Motorists Coverage is provided as a separate coverage, make appropriate entry in the Schedule above.




CA 99   10 10 13                              © Insurance Services Ofﬁce,                   |nc.,    2011                                Page    1   of 2

                                                                       Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 101 of 127 PageID #: 238


POLICY NUMBER: CA64 O 4 5 l 4 -O 8                                                                                           COMMERCIAL AUTO
                                                                                                                                    CA 99 10         10 13


         THIS      ENDORSEMENT CHANGES THE                                  POLICY. PLEASE                  READ      IT   CAREFULLY.

               DRIVE 0TH ER CAR COVERAGE —
        BROADEN ED COVERAGE FOR NAM ED INDIVIDUALS
This endorsement modiﬁes insurance provided under the following:


    AUTO DEALERS COVERAGE FORM
    BUSINESS AUTO COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM

V\ﬁthrespect to coverage provided by               this   endorsement, the provisions of the Coverage Form apply unless
modiﬁed by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date                                    is   indicated
below.



 Namedlnsured:            ENKEI AMERICA,              INC.

 Endorsement       Effective Date:    O4—Ol—l8


STATE:       IN                                                        SCHEDULE
 Name Of Individual:
 HI DEYUKI TAKO
 Covered Autos       Liability

 Coverage                            Limit:               $        l   ,   OOO    ,   OOO                       Premium:            INCLUDED
 Auto Medical Payments               Limit:               $                   5   ,   OOO                       Premium:            INCLUDE D
 Comprehensive                       Deductible:          $                           5OO                       Premium:            INCLUDE D
 Collision                           Deductible:          $                           5OO                       Premium:            INCLUDE D
 Uninsured Motorists                 Limit:               SEE SCHE D                                            Premium:            INCLUDE D
 Underinsured Motorists              Limit:               S EE S CHE D                                          Premium:            I NC LU DE D
 Information required to complete this Schedule,              if   not     shown above,       will   be shown   in   the Declarations.




Note:   When Uninsured Motorists Coverage is provided at limits higher than the basic limits required by a ﬁnancial
responsibility     Underinsured Motorists Coverage is included, unless otherwise noted. If Underinsured
                   law,
Motorists Coverage is provided as a separate coverage, make appropriate entry in the Schedule above.




CA 99   10 10 13                              © Insurance Services Ofﬁce,                   |nc.,    2011                                Page    1   of 2

                                                                       Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 102 of 127 PageID #: 239


POLICY NUMBER: CA64 O 4 5 l 4 -O 8                                                                                           COMMERCIAL AUTO
                                                                                                                                    CA 99 10         10 13


         THIS      ENDORSEMENT CHANGES THE                                  POLICY. PLEASE                  READ      IT   CAREFULLY.

               DRIVE 0TH ER CAR COVERAGE —
        BROADEN ED COVERAGE FOR NAM ED INDIVIDUALS
This endorsement modiﬁes insurance provided under the following:


    AUTO DEALERS COVERAGE FORM
    BUSINESS AUTO COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM

V\ﬁthrespect to coverage provided by               this   endorsement, the provisions of the Coverage Form apply unless
modiﬁed by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date                                    is   indicated
below.



 Namedlnsured:            ENKEI AMERICA,              INC.

 Endorsement       Effective Date:    O4—Ol—l8


STATE:       IN                                                        SCHEDULE
 Name Of Individual:
 MAKOTO MIURA
 Covered Autos       Liability

 Coverage                            Limit:               $        l   ,   OOO    ,   OOO                       Premium:            INCLUDED
 Auto Medical Payments               Limit:               $                   5   ,   OOO                       Premium:            INCLUDE D
 Comprehensive                       Deductible:          $                           5OO                       Premium:            INCLUDE D
 Collision                           Deductible:          $                           5OO                       Premium:            INCLUDE D
 Uninsured Motorists                 Limit:               SEE SCHE D                                            Premium:            INCLUDE D
 Underinsured Motorists              Limit:               S EE S CHE D                                          Premium:            I NC LU DE D
 Information required to complete this Schedule,              if   not     shown above,       will   be shown   in   the Declarations.




Note:   When Uninsured Motorists Coverage is provided at limits higher than the basic limits required by a ﬁnancial
responsibility     Underinsured Motorists Coverage is included, unless otherwise noted. If Underinsured
                   law,
Motorists Coverage is provided as a separate coverage, make appropriate entry in the Schedule above.




CA 99   10 10 13                              © Insurance Services Ofﬁce,                   |nc.,    2011                                Page    1   of 2

                                                                       Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 103 of 127 PageID #: 240


POLICY NUMBER: CA64 O 4 5 l 4 -O 8                                                                                           COMMERCIAL AUTO
                                                                                                                                    CA 99 10         10 13


         THIS      ENDORSEMENT CHANGES THE                                  POLICY. PLEASE                  READ      IT   CAREFULLY.

               DRIVE 0TH ER CAR COVERAGE —
        BROADEN ED COVERAGE FOR NAM ED INDIVIDUALS
This endorsement modiﬁes insurance provided under the following:


    AUTO DEALERS COVERAGE FORM
    BUSINESS AUTO COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM

V\ﬁthrespect to coverage provided by               this   endorsement, the provisions of the Coverage Form apply unless
modiﬁed by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date                                    is   indicated
below.



 Namedlnsured:            ENKEI AMERICA,              INC.

 Endorsement       Effective Date:    O4—Ol—l8


STATE:       IN                                                        SCHEDULE
 Name Of Individual:
 RICK MERKEL
 Covered Autos       Liability

 Coverage                            Limit:               $        l   ,   OOO    ,   OOO                       Premium:            INCLUDED
 Auto Medical Payments               Limit:               $                   5   ,   OOO                       Premium:            INCLUDE D
 Comprehensive                       Deductible:          $                           5OO                       Premium:            INCLUDE D
 Collision                           Deductible:          $                           5OO                       Premium:            INCLUDE D
 Uninsured Motorists                 Limit:               SEE SCHE D                                            Premium:            INCLUDE D
 Underinsured Motorists              Limit:               S EE S CHE D                                          Premium:            I NC LU DE D
 Information required to complete this Schedule,              if   not     shown above,       will   be shown   in   the Declarations.




Note:   When Uninsured Motorists Coverage is provided at limits higher than the basic limits required by a ﬁnancial
responsibility     Underinsured Motorists Coverage is included, unless otherwise noted. If Underinsured
                   law,
Motorists Coverage is provided as a separate coverage, make appropriate entry in the Schedule above.




CA 99   10 10 13                              © Insurance Services Ofﬁce,                   |nc.,    2011                                Page    1   of 2

                                                                       Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 104 of 127 PageID #: 241


POLICY NUMBER: CA64 O 4 5 l 4 -O 8                                                                                           COMMERCIAL AUTO
                                                                                                                                    CA 99 10         10 13


         THIS      ENDORSEMENT CHANGES THE                                  POLICY. PLEASE                  READ      IT   CAREFULLY.

               DRIVE 0TH ER CAR COVERAGE —
        BROADEN ED COVERAGE FOR NAM ED INDIVIDUALS
This endorsement modiﬁes insurance provided under the following:


    AUTO DEALERS COVERAGE FORM
    BUSINESS AUTO COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM

V\ﬁthrespect to coverage provided by               this   endorsement, the provisions of the Coverage Form apply unless
modiﬁed by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date                                    is   indicated
below.



 Namedlnsured:            ENKEI AMERICA,              INC.

 Endorsement       Effective Date:    O4—Ol—l8


STATE:       IN                                                        SCHEDULE
 Name Of Individual:
 SHIGENORI HASHIMOTO
 Covered Autos       Liability

 Coverage                            Limit:               $        l   ,   OOO    ,   OOO                       Premium:            INCLUDED
 Auto Medical Payments               Limit:               $                   5   ,   OOO                       Premium:            INCLUDE D
 Comprehensive                       Deductible:          $                           5OO                       Premium:            INCLUDE D
 Collision                           Deductible:          $                           5OO                       Premium:            INCLUDE D
 Uninsured Motorists                 Limit:               SEE SCHE D                                            Premium:            INCLUDE D
 Underinsured Motorists              Limit:               S EE S CHE D                                          Premium:            I NC LU DE D
 Information required to complete this Schedule,              if   not     shown above,       will   be shown   in   the Declarations.




Note:   When Uninsured Motorists Coverage is provided at limits higher than the basic limits required by a ﬁnancial
responsibility     Underinsured Motorists Coverage is included, unless otherwise noted. If Underinsured
                   law,
Motorists Coverage is provided as a separate coverage, make appropriate entry in the Schedule above.




CA 99   10 10 13                              © Insurance Services Ofﬁce,                   |nc.,    2011                                Page    1   of 2

                                                                       Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 105 of 127 PageID #: 242


POLICY NUMBER: CA64 O 4 5 l 4 -O 8                                                                                           COMMERCIAL AUTO
                                                                                                                                    CA 99 10         10 13


         THIS      ENDORSEMENT CHANGES THE                                  POLICY. PLEASE                  READ      IT   CAREFULLY.

               DRIVE 0TH ER CAR COVERAGE —
        BROADEN ED COVERAGE FOR NAM ED INDIVIDUALS
This endorsement modiﬁes insurance provided under the following:


    AUTO DEALERS COVERAGE FORM
    BUSINESS AUTO COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM

V\ﬁthrespect to coverage provided by               this   endorsement, the provisions of the Coverage Form apply unless
modiﬁed by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date                                    is   indicated
below.



 Namedlnsured:            ENKEI AMERICA,              INC.

 Endorsement       Effective Date:    O4—Ol—l8


STATE:       IN                                                        SCHEDULE
 Name Of Individual:
 JOBE CRICK
 Covered Autos       Liability

 Coverage                            Limit:               $        l   ,   OOO    ,   OOO                       Premium:            INCLUDED
 Auto Medical Payments               Limit:               $                   5   ,   OOO                       Premium:            INCLUDED
 Comprehensive                       Deductible:          $                           5OO                       Premium:            INCLUDED
 Collision                           Deductible:          $                           5OO                       Premium:            INCLUDED
 Uninsured Motorists                 Limit:               SEE SCHED                                             Premium:            INCLUDED
 Underinsured Motorists              Limit:               SEE SCHED                                             Premium:            INCLUDED
 Information required to complete this Schedule,              if   not     shown above,       will   be shown   in   the Declarations.




Note:   When Uninsured Motorists Coverage is provided at limits higher than the basic limits required by a ﬁnancial
responsibility     Underinsured Motorists Coverage is included, unless otherwise noted. If Underinsured
                   law,
Motorists Coverage is provided as a separate coverage, make appropriate entry in the Schedule above.




CA 99   10 10 13                              © Insurance Services Ofﬁce,                   |nc.,    2011                                Page    1   of 2

                                                                       Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 106 of 127 PageID #: 243


POLICY NUMBER: CA64 O 4 5 l 4 -O 8                                                                                           COMMERCIAL AUTO
                                                                                                                                    CA 99 10         10 13


         THIS      ENDORSEMENT CHANGES THE                                  POLICY. PLEASE                  READ      IT   CAREFULLY.

               DRIVE 0TH ER CAR COVERAGE —
        BROADEN ED COVERAGE FOR NAM ED INDIVIDUALS
This endorsement modiﬁes insurance provided under the following:


    AUTO DEALERS COVERAGE FORM
    BUSINESS AUTO COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM

V\ﬁthrespect to coverage provided by               this   endorsement, the provisions of the Coverage Form apply unless
modiﬁed by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date                                    is   indicated
below.



 Namedlnsured:            ENKEI AMERICA,              INC.

 Endorsement       Effective Date:    O4—Ol—l8


STATE:       IN                                                        SCHEDULE
 Name Of Individual:
 BRENT ROBERTS
 Covered Autos       Liability

 Coverage                            Limit:               $        l   ,   OOO    ,   OOO                       Premium:            INCLUDED
 Auto Medical Payments               Limit:               $                   5   ,   OOO                       Premium:            INCLUDE D
 Comprehensive                       Deductible:          $                           5OO                       Premium:            INCLUDE D
 Collision                           Deductible:          $                           5OO                       Premium:            INCLUDE D
 Uninsured Motorists                 Limit:               SEE SCHE D                                            Premium:            INCLUDE D
 Underinsured Motorists              Limit:               S EE S CHE D                                          Premium:            I NC LU DE D
 Information required to complete this Schedule,              if   not     shown above,       will   be shown   in   the Declarations.




Note:   When Uninsured Motorists Coverage is provided at limits higher than the basic limits required by a ﬁnancial
responsibility     Underinsured Motorists Coverage is included, unless otherwise noted. If Underinsured
                   law,
Motorists Coverage is provided as a separate coverage, make appropriate entry in the Schedule above.




CA 99   10 10 13                              © Insurance Services Ofﬁce,                   |nc.,    2011                                Page    1   of 2

                                                                       Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 107 of 127 PageID #: 244


POLICY NUMBER: CA64 O 4 5 l 4 -O 8                                                                                           COMMERCIAL AUTO
                                                                                                                                    CA 99 10         10 13


         THIS      ENDORSEMENT CHANGES THE                                  POLICY. PLEASE                  READ      IT   CAREFULLY.

               DRIVE 0TH ER CAR COVERAGE —
        BROADEN ED COVERAGE FOR NAM ED INDIVIDUALS
This endorsement modiﬁes insurance provided under the following:


    AUTO DEALERS COVERAGE FORM
    BUSINESS AUTO COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM

V\ﬁthrespect to coverage provided by               this   endorsement, the provisions of the Coverage Form apply unless
modiﬁed by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date                                    is   indicated
below.



 Namedlnsured:            ENKEI AMERICA,              INC.

 Endorsement       Effective Date:    O4—Ol—l8


STATE:       IN                                                        SCHEDULE
 Name Of Individual:
 KAZ UH I RO KAWAMURA
 Covered Autos       Liability

 Coverage                            Limit:               $        l   ,   OOO    ,   OOO                       Premium:            INCLUDED
 Auto Medical Payments               Limit:               $                   5   ,   OOO                       Premium:            INCLUDE D
 Comprehensive                       Deductible:          $                           5OO                       Premium:            INCLUDE D
 Collision                           Deductible:          $                           5OO                       Premium:            INCLUDE D
 Uninsured Motorists                 Limit:               SEE SCHE D                                            Premium:            INCLUDE D
 Underinsured Motorists              Limit:               S EE S CHE D                                          Premium:            I NC LU DE D
 Information required to complete this Schedule,              if   not     shown above,       will   be shown   in   the Declarations.




Note:   When Uninsured Motorists Coverage is provided at limits higher than the basic limits required by a ﬁnancial
responsibility     Underinsured Motorists Coverage is included, unless otherwise noted. If Underinsured
                   law,
Motorists Coverage is provided as a separate coverage, make appropriate entry in the Schedule above.




CA 99   10 10 13                              © Insurance Services Ofﬁce,                   |nc.,    2011                                Page    1   of 2

                                                                       Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 108 of 127 PageID #: 245


POLICY NUMBER: CA64 O 4 5 l 4 -O 8                                                                                           COMMERCIAL AUTO
                                                                                                                                    CA 99 10         10 13


         THIS      ENDORSEMENT CHANGES THE                                  POLICY. PLEASE                  READ      IT   CAREFULLY.

               DRIVE 0TH ER CAR COVERAGE —
        BROADEN ED COVERAGE FOR NAM ED INDIVIDUALS
This endorsement modiﬁes insurance provided under the following:


    AUTO DEALERS COVERAGE FORM
    BUSINESS AUTO COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM

V\ﬁthrespect to coverage provided by               this   endorsement, the provisions of the Coverage Form apply unless
modiﬁed by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date                                    is   indicated
below.



 Namedlnsured:            ENKEI AMERICA,              INC.

 Endorsement       Effective Date:    O4—Ol—l8


STATE:       IN                                                        SCHEDULE
 Name Of Individual:
 TADASU YAMANAKA
 Covered Autos       Liability

 Coverage                            Limit:               $        l   ,   OOO    ,   OOO                       Premium:            INCLUDED
 Auto Medical Payments               Limit:               $                   5   ,   OOO                       Premium:            INCLUDE D
 Comprehensive                       Deductible:          $                           5OO                       Premium:            INCLUDE D
 Collision                           Deductible:          $                           5OO                       Premium:            INCLUDE D
 Uninsured Motorists                 Limit:               SEE SCHE D                                            Premium:            INCLUDE D
 Underinsured Motorists              Limit:               S EE S CHE D                                          Premium:            I NC LU DE D
 Information required to complete this Schedule,              if   not     shown above,       will   be shown   in   the Declarations.




Note:   When Uninsured Motorists Coverage is provided at limits higher than the basic limits required by a ﬁnancial
responsibility     Underinsured Motorists Coverage is included, unless otherwise noted. If Underinsured
                   law,
Motorists Coverage is provided as a separate coverage, make appropriate entry in the Schedule above.




CA 99   10 10 13                              © Insurance Services Ofﬁce,                   |nc.,    2011                                Page    1   of 2

                                                                       Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 109 of 127 PageID #: 246


POLICY NUMBER: CA64 O 4 5 l 4 -O 8                                                                                           COMMERCIAL AUTO
                                                                                                                                    CA 99 10         10 13


         THIS      ENDORSEMENT CHANGES THE                                  POLICY. PLEASE                  READ      IT   CAREFULLY.

               DRIVE 0TH ER CAR COVERAGE —
        BROADEN ED COVERAGE FOR NAM ED INDIVIDUALS
This endorsement modiﬁes insurance provided under the following:


    AUTO DEALERS COVERAGE FORM
    BUSINESS AUTO COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM

V\ﬁthrespect to coverage provided by               this   endorsement, the provisions of the Coverage Form apply unless
modiﬁed by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date                                    is   indicated
below.



 Namedlnsured:            ENKEI AMERICA,              INC.

 Endorsement       Effective Date:    O4—Ol—l8


STATE:       IN                                                        SCHEDULE
 Name Of Individual:
 KEN HANAKI
 Covered Autos       Liability

 Coverage                            Limit:               $        l   ,   OOO    ,   OOO                       Premium:            INCLUDED
 Auto Medical Payments               Limit:               $                   5   ,   OOO                       Premium:            INCLUDE D
 Comprehensive                       Deductible:          $                           5OO                       Premium:            INCLUDE D
 Collision                           Deductible:          $                           5OO                       Premium:            INCLUDE D
 Uninsured Motorists                 Limit:               SEE SCHE D                                            Premium:            INCLUDE D
 Underinsured Motorists              Limit:               S EE S CHE D                                          Premium:            I NC LU DE D
 Information required to complete this Schedule,              if   not     shown above,       will   be shown   in   the Declarations.




Note:   When Uninsured Motorists Coverage is provided at limits higher than the basic limits required by a ﬁnancial
responsibility     Underinsured Motorists Coverage is included, unless otherwise noted. If Underinsured
                   law,
Motorists Coverage is provided as a separate coverage, make appropriate entry in the Schedule above.




CA 99   10 10 13                              © Insurance Services Ofﬁce,                   |nc.,    2011                                Page    1   of 2

                                                                       Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 110 of 127 PageID #: 247


POLICY NUMBER: CA64 O 4 5 l 4 -O 8                                                                                           COMMERCIAL AUTO
                                                                                                                                    CA 99 10         10 13


         THIS      ENDORSEMENT CHANGES THE                                  POLICY. PLEASE                  READ      IT   CAREFULLY.

               DRIVE 0TH ER CAR COVERAGE —
        BROADEN ED COVERAGE FOR NAM ED INDIVIDUALS
This endorsement modiﬁes insurance provided under the following:


    AUTO DEALERS COVERAGE FORM
    BUSINESS AUTO COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM

V\ﬁthrespect to coverage provided by               this   endorsement, the provisions of the Coverage Form apply unless
modiﬁed by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date                                    is   indicated
below.



 Namedlnsured:            ENKEI AMERICA,              INC.

 Endorsement       Effective Date:    O4—Ol—l8


STATE:       IN                                                        SCHEDULE
 Name Of Individual:
 RYOTA FUKUI
 Covered Autos       Liability

 Coverage                            Limit:               $        l   ,   OOO    ,   OOO                       Premium:            INCLUDED
 Auto Medical Payments               Limit:               $                   5   ,   OOO                       Premium:            INCLUDE D
 Comprehensive                       Deductible:          $                           5OO                       Premium:            INCLUDE D
 Collision                           Deductible:          $                           5OO                       Premium:            INCLUDE D
 Uninsured Motorists                 Limit:               SEE SCHE D                                            Premium:            INCLUDE D
 Underinsured Motorists              Limit:               S EE S CHE D                                          Premium:            I NC LU DE D
 Information required to complete this Schedule,              if   not     shown above,       will   be shown   in   the Declarations.




Note:   When Uninsured Motorists Coverage is provided at limits higher than the basic limits required by a ﬁnancial
responsibility     Underinsured Motorists Coverage is included, unless otherwise noted. If Underinsured
                   law,
Motorists Coverage is provided as a separate coverage, make appropriate entry in the Schedule above.




CA 99   10 10 13                              © Insurance Services Ofﬁce,                   |nc.,    2011                                Page    1   of 2

                                                                       Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 111 of 127 PageID #: 248


POLICY NUMBER: CA64 O 4 5 l 4 -O 8                                                                                           COMMERCIAL AUTO
                                                                                                                                    CA 99 10         10 13


         THIS      ENDORSEMENT CHANGES THE                                  POLICY. PLEASE                  READ      IT   CAREFULLY.

               DRIVE 0TH ER CAR COVERAGE —
        BROADEN ED COVERAGE FOR NAM ED INDIVIDUALS
This endorsement modiﬁes insurance provided under the following:


    AUTO DEALERS COVERAGE FORM
    BUSINESS AUTO COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM

V\ﬁthrespect to coverage provided by               this   endorsement, the provisions of the Coverage Form apply unless
modiﬁed by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date                                    is   indicated
below.



 Namedlnsured:            ENKEI AMERICA,              INC.

 Endorsement       Effective Date:    O4—Ol—l8


STATE:       IN                                                        SCHEDULE
 Name Of Individual:
 YU S UK I O TAK I
 Covered Autos       Liability

 Coverage                            Limit:               $        l   ,   OOO    ,   OOO                       Premium:            INCLUDED
 Auto Medical Payments               Limit:               $                   5   ,   OOO                       Premium:            INCLUDE D
 Comprehensive                       Deductible:          $                           5OO                       Premium:            INCLUDE D
 Collision                           Deductible:          $                           5OO                       Premium:            INCLUDE D
 Uninsured Motorists                 Limit:               SEE SCHE D                                            Premium:            INCLUDE D
 Underinsured Motorists              Limit:               S EE S CHE D                                          Premium:            I NC LU DE D
 Information required to complete this Schedule,              if   not     shown above,       will   be shown   in   the Declarations.




Note:   When Uninsured Motorists Coverage is provided at limits higher than the basic limits required by a ﬁnancial
responsibility     Underinsured Motorists Coverage is included, unless otherwise noted. If Underinsured
                   law,
Motorists Coverage is provided as a separate coverage, make appropriate entry in the Schedule above.




CA 99   10 10 13                              © Insurance Services Ofﬁce,                   |nc.,    2011                                Page    1   of 2

                                                                       Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 112 of 127 PageID #: 249


POLICY NUMBER: CA64 O 4 5 l 4 -O 8                                                                                           COMMERCIAL AUTO
                                                                                                                                    CA 99 10         10 13


         THIS      ENDORSEMENT CHANGES THE                                  POLICY. PLEASE                  READ      IT   CAREFULLY.

               DRIVE 0TH ER CAR COVERAGE —
        BROADEN ED COVERAGE FOR NAM ED INDIVIDUALS
This endorsement modiﬁes insurance provided under the following:


    AUTO DEALERS COVERAGE FORM
    BUSINESS AUTO COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM

V\ﬁthrespect to coverage provided by               this   endorsement, the provisions of the Coverage Form apply unless
modiﬁed by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date                                    is   indicated
below.



 Namedlnsured:            ENKEI AMERICA,              INC.

 Endorsement       Effective Date:    O4—Ol—l8


STATE:       IN                                                        SCHEDULE
 Name Of Individual:
 KAZUYA ONOSHI
 Covered Autos       Liability

 Coverage                            Limit:               $        l   ,   OOO    ,   OOO                       Premium:            INCLUDED
 Auto Medical Payments               Limit:               $                   5   ,   OOO                       Premium:            INCLUDE D
 Comprehensive                       Deductible:          $                           5OO                       Premium:            INCLUDE D
 Collision                           Deductible:          $                           5OO                       Premium:            INCLUDE D
 Uninsured Motorists                 Limit:               SEE SCHE D                                            Premium:            INCLUDE D
 Underinsured Motorists              Limit:               S EE S CHE D                                          Premium:            I NC LU DE D
 Information required to complete this Schedule,              if   not     shown above,       will   be shown   in   the Declarations.




Note:   When Uninsured Motorists Coverage is provided at limits higher than the basic limits required by a ﬁnancial
responsibility     Underinsured Motorists Coverage is included, unless otherwise noted. If Underinsured
                   law,
Motorists Coverage is provided as a separate coverage, make appropriate entry in the Schedule above.




CA 99   10 10 13                              © Insurance Services Ofﬁce,                   |nc.,    2011                                Page    1   of 2

                                                                       Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 113 of 127 PageID #: 250


POLICY NUMBER: CA64 O 4 5 l 4 -O 8                                                                                           COMMERCIAL AUTO
                                                                                                                                    CA 99 10         10 13


         THIS      ENDORSEMENT CHANGES THE                                  POLICY. PLEASE                  READ      IT   CAREFULLY.

               DRIVE 0TH ER CAR COVERAGE —
        BROADEN ED COVERAGE FOR NAM ED INDIVIDUALS
This endorsement modiﬁes insurance provided under the following:


    AUTO DEALERS COVERAGE FORM
    BUSINESS AUTO COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM

V\ﬁthrespect to coverage provided by               this   endorsement, the provisions of the Coverage Form apply unless
modiﬁed by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date                                    is   indicated
below.



 Namedlnsured:            ENKEI AMERICA,              INC.

 Endorsement       Effective Date:    O4—Ol—l8


STATE:       IN                                                        SCHEDULE
 Name Of Individual:
 HI DEKI MINENO
 Covered Autos       Liability

 Coverage                            Limit:               $        l   ,   OOO    ,   OOO                       Premium:            INCLUDED
 Auto Medical Payments               Limit:               $                   5   ,   OOO                       Premium:            INCLUDE D
 Comprehensive                       Deductible:          $                           5OO                       Premium:            INCLUDE D
 Collision                           Deductible:          $                           5OO                       Premium:            INCLUDE D
 Uninsured Motorists                 Limit:               SEE SCHE D                                            Premium:            INCLUDE D
 Underinsured Motorists              Limit:               S EE S CHE D                                          Premium:            I NC LU DE D
 Information required to complete this Schedule,              if   not     shown above,       will   be shown   in   the Declarations.




Note:   When Uninsured Motorists Coverage is provided at limits higher than the basic limits required by a ﬁnancial
responsibility     Underinsured Motorists Coverage is included, unless otherwise noted. If Underinsured
                   law,
Motorists Coverage is provided as a separate coverage, make appropriate entry in the Schedule above.




CA 99   10 10 13                              © Insurance Services Ofﬁce,                   |nc.,    2011                                Page    1   of 2

                                                                       Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 114 of 127 PageID #: 251


POLICY NUMBER: CA64 O 4 5 l 4 -O 8                                                                                           COMMERCIAL AUTO
                                                                                                                                    CA 99 10         10 13


         THIS      ENDORSEMENT CHANGES THE                                  POLICY. PLEASE                  READ      IT   CAREFULLY.

               DRIVE 0TH ER CAR COVERAGE —
        BROADEN ED COVERAGE FOR NAM ED INDIVIDUALS
This endorsement modiﬁes insurance provided under the following:


    AUTO DEALERS COVERAGE FORM
    BUSINESS AUTO COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM

V\ﬁthrespect to coverage provided by               this   endorsement, the provisions of the Coverage Form apply unless
modiﬁed by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date                                    is   indicated
below.



 Namedlnsured:            ENKEI AMERICA,              INC.

 Endorsement       Effective Date:    O4—Ol—l8


STATE:       IN                                                        SCHEDULE
 Name Of Individual:
 CAM E L L I O T T
 Covered Autos       Liability

 Coverage                            Limit:               $        l   ,   OOO    ,   OOO                       Premium:            INCLUDED
 Auto Medical Payments               Limit:               $                   5   ,   OOO                       Premium:            INCLUDE D
 Comprehensive                       Deductible:          $                           5OO                       Premium:            INCLUDE D
 Collision                           Deductible:          $                           5OO                       Premium:            INCLUDE D
 Uninsured Motorists                 Limit:               SEE SCHE D                                            Premium:            INCLUDE D
 Underinsured Motorists              Limit:               S EE S CHE D                                          Premium:            I NC LU DE D
 Information required to complete this Schedule,              if   not     shown above,       will   be shown   in   the Declarations.




Note:   When Uninsured Motorists Coverage is provided at limits higher than the basic limits required by a ﬁnancial
responsibility     Underinsured Motorists Coverage is included, unless otherwise noted. If Underinsured
                   law,
Motorists Coverage is provided as a separate coverage, make appropriate entry in the Schedule above.




CA 99   10 10 13                              © Insurance Services Ofﬁce,                   |nc.,    2011                                Page    1   of 2

                                                                       Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 115 of 127 PageID #: 252


POLICY NUMBER: CA64 O 4 5 l 4 -O 8                                                                                           COMMERCIAL AUTO
                                                                                                                                    CA 99 10         10 13


         THIS      ENDORSEMENT CHANGES THE                                  POLICY. PLEASE                  READ      IT   CAREFULLY.

               DRIVE 0TH ER CAR COVERAGE —
        BROADEN ED COVERAGE FOR NAM ED INDIVIDUALS
This endorsement modiﬁes insurance provided under the following:


    AUTO DEALERS COVERAGE FORM
    BUSINESS AUTO COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM

V\ﬁthrespect to coverage provided by               this   endorsement, the provisions of the Coverage Form apply unless
modiﬁed by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date                                    is   indicated
below.



 Namedlnsured:            ENKEI AMERICA,              INC.

 Endorsement       Effective Date:    O4—Ol—l8


STATE:       IN                                                        SCHEDULE
 Name Of Individual:
 FUJIWARA
 Covered Autos       Liability

 Coverage                            Limit:               $        l   ,   OOO    ,   OOO                       Premium:            INCLUDED
 Auto Medical Payments               Limit:               $                   5   ,   OOO                       Premium:            INCLUDED
 Comprehensive                       Deductible:          $                           5OO                       Premium:            INCLUDED
 Collision                           Deductible:          $                           5OO                       Premium:            INCLUDED
 Uninsured Motorists                 Limit:               SEE SCHED                                             Premium:            INCLUDED
 Underinsured Motorists              Limit:               SEE SCHED                                             Premium:            INCLUDED
 Information required to complete this Schedule,              if   not     shown above,       will   be shown   in   the Declarations.




Note:   When Uninsured Motorists Coverage is provided at limits higher than the basic limits required by a ﬁnancial
responsibility     Underinsured Motorists Coverage is included, unless otherwise noted. If Underinsured
                   law,
Motorists Coverage is provided as a separate coverage, make appropriate entry in the Schedule above.




CA 99   10 10 13                              © Insurance Services Ofﬁce,                   |nc.,    2011                                Page    1   of 2

                                                                       Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 116 of 127 PageID #: 253


POLICY NUMBER: CA64 O 4 5 l 4 -O 8                                                                                            COMMERCIAL AUTO
                                                                                                                                     CA 99 10         10 13


          THIS      ENDORSEMENT CHANGES THE                                  POLICY. PLEASE                  READ      IT   CAREFULLY.

                DRIVE 0TH ER CAR COVERAGE —
         BROADEN ED COVERAGE FOR NAM ED INDIVIDUALS
This endorsement modiﬁes insurance provided under the following:


     AUTO DEALERS COVERAGE FORM
     BUSINESS AUTO COVERAGE FORM
     MOTOR CARRIER COVERAGE FORM

V\ﬁthrespect to coverage provided by                this   endorsement, the provisions of the Coverage Form apply unless
modiﬁed by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date                                     is   indicated
below.



 Namedlnsured:             ENKEI AMERICA,              INC.

 Endorsement        Effective Date:    O4—Ol—l8


STATE:       IN                                                         SCHEDULE
 Name Of Individual:
 T   .   ENDO
 Covered Autos        Liability

 Coverage                             Limit:               $        l   ,   OOO    ,   OOO                       Premium:            INCLUDED
 Auto Medical Payments                Limit:               $                   5   ,   OOO                       Premium:            INCLUDED
 Comprehensive                        Deductible:          $                           5OO                       Premium:            INCLUDED
 Collision                            Deductible:          $                           5OO                       Premium:            INCLUDED
 Uninsured Motorists                  Limit:               SEE SCHED                                             Premium:            INCLUDED
 Underinsured Motorists               Limit:               SEE SCHED                                             Premium:            INCLUDED
 Information required to complete this Schedule,               if   not     shown above,       will   be shown   in   the Declarations.




Note:    When UninsuredMotorists Coverage is provided at limits higher than the basic limits required by a ﬁnancial
responsibility     Underinsured Motorists Coverage is included, unless otherwise noted. If Underinsured
                    law,
Motorists Coverage is provided as a separate coverage, make appropriate entry in the Schedule above.




CA 99    10 10 13                              © Insurance Services Ofﬁce,                   |nc.,    2011                                Page    1   of 2

                                                                        Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 117 of 127 PageID #: 254



A. This endorsement changes only those coverages              D. Changes In Physical Damage Coverage
   where a premium is shown in the Schedule.                     Any private passenger type ‘‘auto’’ you don’t own,
B. Changes In Covered Autos Liability Coverage                   hire or borrow is a covered ‘‘auto’’ while in the
   1. Any ‘‘auto’’ you don’t own, hire or borrow is a            care, custody or control of any individual named in
      covered ‘‘auto’’ while being used by any                   the Schedule or his or her spouse while a resident
      individual named in the Schedule or by his or              of the same household except:
      her spouse while a resident of the same                     1. Any ‘‘auto’’ owned by that individual or by any
      household except:                                              member of his or her household.
       a. Any ‘‘auto’’ owned by that individual or by             2. Any ‘‘auto’’ used by that individual or his or her
          any member of his or her household.                        spouse while working in a business of selling,
      b. Any ‘‘auto’’ used by that individual or his or              servicing, repairing or parking ‘‘autos’’.
          her spouse while working in a business of           E. Additional Definition
          selling, servicing, repairing or parking               As used in this endorsement:
          ‘‘autos’’.
                                                                 ‘‘Family member’’ means a person related to the
   2. The following is added to Who Is An Insured:               individual named in the Schedule by blood,
       Any individual named in the Schedule and his              marriage or adoption who is a resident of the
       or her spouse, while a resident of the same               individual’s household, including a ward or foster
       household, are ‘‘insureds’’ while using any               child.
       covered ‘‘auto’’ described in Paragraph B.1. of
       this endorsement.
C. Changes In Auto Medical Payments And
   Uninsured And Underinsured Motorists Coverages
   The following is added to Who Is An Insured:
   Any individual named in the Schedule and his or
   her ‘‘family members’’ are ‘‘insureds’’ while
   ‘‘occupying’’ or while a pedestrian when being
   struck by any ‘‘auto’’ you don’t own except:
   Any ‘‘auto’’ owned by that individual or by any
   ‘‘family member’’.




Page 2 of 2                             Insurance Services Office, Inc., 2011                          CA 99 10 10 13

                                                     Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 118 of 127 PageID #: 255



  Commercial Automobile

  This endorsement changes policy                       CA6404514—08                                           to which       it   is   attached and   is effective


  04/01/2018             at 12:01      a.m. standard time at the Insured’s mailing address.

  Issued   to:     ENKEI AMERICA, INC.
  Issued by:       Tokio Marine America Insurance Company
  Producer:        AON RI SK SERVICES CENTRAL INC                                     ,           .




                 THIS   ENDORSEMENT CHANGES THE                                     POLICY. PLEASE            READ IT CAREFULLY.

                  COMMERCIAL AUTO EXTENDED COVERAGE                             -


                             ENDORSEMENT
  This endorsement modiﬁes insurance provided under the following:


       BUSINESS AUTO                   COVERAGE FORM

  With respect      t0 coverage provided                 by   this   endorsement, the provisions of the coverage form apply
  unless modified by the endorsement.



  1.        UNINTENTIONAL ERRORS AND OMISSIONS

            The following is added to Condition 2. Concealment, Misrepresentation Or Fraud 0f B.

            General Conditions (SECTION IV - BUSINESS AUTO CONDITIONS):

            However, coverage provided by this policy Will not be adversely affected by any inadvertent
            error 0r omission made by you in describing hazards for the purpose 0f obtaining this
            insurance.



  2.        KNOWLEDGE OF ACCIDENT, CLAIM, SUIT OR LOSS
            The following        is   added t0 Condition              2.       Duties In The Event            Of Accident, Claim,               Suit 0r Loss
            ofA. Loss Conditions (SECTION IV                               -   BUSINESS           AUTO        CONDITIONS):
            You    Will not     be considered t0 have knowledge of an "accident", claim,                                                "suit" or "loss" until

            such time     as:

            a.    An    executive ofﬁcer or owner,                   (if you        are a corporation);

            b.    Any partner         or   member        (ifyou are a partnership or joint venture);

            c.    Your managers              (if you    are a limited liability company); or

            d.    You    (if you      are an individual)

            has been notiﬁed           of,   or   is   aware   0f,   an "accident", claim,              "suit" or "loss".




  CA9   04 004 03 05                                     Tokio Marine Management,                     Inc.,   2005                                Page   1   0f 7
                                Includes copyrighted material                  ﬁom ISO         Properties, Inc., with   its   permission.

                                                                               Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 119 of 127 PageID #: 256



  Commercial Automobile


         You will also not be required to send us notice of such "accident" or "loss" until the
         individuals noted above have knowledge of the "accident" or "loss".
         If you notify your Workers Compensation carrier of an "accident", claim, "suit" or "loss"
         which appears to be a compensation claim but which subsequently develops into an
         "accident" or "loss" which is covered by this insurance, you must see to it that we are notified
         of the "accident" or "loss" only when it becomes evident that the claim is covered by this
         insurance.


  3.     BROAD FORM NAMED INSU RED COVERAGE

         The following is added to paragraph 1. Who Is An Insured of A. Coverage (SECTION II -
         LIABILITY COVE RAGE):
         Any organization and subsidiary thereof which is a legal entity of which you own or maintain
         a financial interest of more than 50% of the stock will qualify as a Named Insured.
         H owever, this insurance does not apply to:
         (1)    "Bodily injury" or "property damage" with respect to which an "insured" under this
                Coverage Part is also an "insured" under another policy, or would be an "insured"
                under such policy but for its termination or the exhaustion of its limits of insurance;
                or
         (2)    "Bodily injury" or "property damage" that occurred before you acquired or formed
                the organization.


  4.     EMPLOYEES AS INSU RED

         The following is added to the SECTION II --- LIABILITY COVE RAGE, Paragraph A.1.
         Who Is An Insured Provision:

         Any "employee" of yours is an "insured" while using a covered "auto" you don’t own, hire or
         borrow in your business or your personal affairs.


  5.     NEWLY ACQU IRED OR FORMED ORGANIZATIONS

         The following is added to SECTION II - LIABILITY COVE RAGE , Paragraph A.1. Who
         Is An Insured Provision:
         Any organization, other than a partnership or joint venture, you newly acquire or form
         during the policy period and which you own or maintain a financial interest of more than
         50% of the voting stock will qualify as a Named Insured.
         H owever, this insurance does not apply to:
         (1) "Bodily injury" or "property damage" with respect to which an "insured" under this
            Coverage Part is also an "insured" under another policy, or would be an "insured" under
            such policy but for its termination or the exhaustion of its limits of insurance; or
         (2) "Bodily injury" or "property damage" that occurred before you acquired or formed the
            organization.




  CA9 04 004 03 05                      Tokio Marine Management, Inc., 2005                           Page 2 of 7
                      Includes copyrighted material from ISO Properties, Inc., with its permission.

                                                    Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 120 of 127 PageID #: 257



  Commercial Automobile


  6.    INCREASED LIMITS FOR BAIL BONDS AND REASONABLE EXPENSES

         Paragraphs a.(2) and a.(4) of 2. Coverage Extensions (SECTION II - LIABILITY
         COVE RAGE) are replaced by the following:
         (2)      U p to $5,000 for the cost of bail bonds (including bonds for related traffic law
                  violations) required because of an "accident" we cover. We do not have to furnish
                  these bonds.
         (4)      All reasonable expenses incurred by the "insured" at our request, including actual
                  loss of earnings up to $500 a day because of time off from work.


  7.     LIMITED FELLOW EMPLOYEE COVERAGE

         The F ellow Employee Exclusion contained in SECTION II --- LIABILITY COVE RAGE
         does not apply to "bodily injury" resulting from the use of a covered "auto" you own or hire.



  8.     HIRED AUTO PHYSICAL DAMAGE COVERAGE

         If you carry physical damage coverage under this policy, "autos" you lease, hire, rent or
         borrow will be covered "autos" with respect to SECTION III - PH YSICAL DAMAGE
         COVE RAGE. This does not include any "auto" you lease, hire, rent or borrow from any of
         your "employees", partners (if you are a partnership), members (if you are a limited liability
         company) or members of their households.
         1. The most we will pay for "loss" in any one "accident" is the lesser of:
               a. $50,000;
               b. The actual cash value of the damaged or stolen property as of the time of the "loss";
                  or
               c. The cost of repairing or replacing the damaged or stolen property with other
                  property of like kind and quality.
         2.       Our obligation to pay for, repair, return or replace damaged or stolen property will
                  be reduced by an amount that is equal to the amount of the largest deductible shown
                  for any owned "auto" for that coverage. Any Comprehensive or Specified Causes of
                  Loss Deductible shown in the Declarations does not apply to "loss" caused by fire or
                  lightning.
         3.       With respect to the coverage provided by this H ired Auto Physical Damage
                  Coverage, this insurance is primary for any covered "auto" you hire without a driver
                  and excess over any other collectible insurance for any covered "auto" that you hire
                  with a driver.

         The following is added to 7. Policy Period, Coverage T erritory of B. General Conditions
         (SECTION IV - BUSINESS AU TO CONDITIONS):
         f.    The H ired Auto Physical Damage Coverage provided by this extension applies anywhere
               in the world for an "auto" you hire for 30 consecutive days or less.


  CA9 04 004 03 05                       Tokio Marine Management, Inc., 2005                           Page 3 of 7
                       Includes copyrighted material from ISO Properties, Inc., with its permission.

                                                     Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 121 of 127 PageID #: 258



  Commercial Automobile


  9.     BROAD FORM TRANSPORTATION EXPENSE COVERAGE

         If you carry physical damage coverage coverage under this policy Paragraph 4. Coverage
         Extension (SECTION III - PH YSICAL DAMAGE COVE RAGE) is replaced by the
         following :
         4. Coverage Extensions
                 Transportation Expenses
                 We will pay up to $75 per day to a maximum of $2,250 for temporary transportation
                 expense incurred by you because of "loss" to a covered "auto". We will only pay
                 transportation expenses for those covered "autos" for which you carry physical
                 damage coverage. We will pay for temporary transportation expenses incurred
                 during the period beginning immediately after the "loss" and ending, regardless of the
                 policy’s expiration, when the covered "auto" is returned to use or we pay for its "loss".
                 Loss Of U se Expenses
                 For H ired Auto Physical Damage, we will pay expenses for which an "insured"
                 becomes legally responsible to pay for loss of use of a vehicle rented or hired
                 without a driver, under a written rental contract or agreement.
                 The most we will pay for any expenses for loss of use is $20 per day, to a maximum
                 of $600.
                 R emoval and R eplacement Expense
                 If we pay a loss for transportation expenses or loss of use expenses we will also pay
                 up to $300 for reasonable and necessary expenses incurred by you to remove and
                 replace your materials and equipment from the covered "auto".


  10.    CUSTOMIZED FU RNISHINGS COVERAGE

         The following is added to A. Coverage (SECTION III - PH YSICAL DAMAGE
         COVE RAGE):
         5. Customized Furnishings.
             If you carry physical damage coverage under this policy, we will pay with respect to a
             covered "auto" for "loss" to custom furnishings including, but not limited to:
             a. Special carpeting and insulation;
             b. H eight-extended roofs;
             c. Custom murals, paintings or other decals and graphics.
             The most we will pay for all "loss" to custom furnishings is the lesser of:
             a. The actual cash value of the damaged or stolen property as of the time of the "loss";
             b. The cost of repairing or replacing the damaged or stolen property with other
                property of like kind and quality; or
             c. $1,000.
             The coverage provided by this extension does not apply to electronic equipment.


  CA9 04 004 03 05                      Tokio Marine Management, Inc., 2005                           Page 4 of 7
                      Includes copyrighted material from ISO Properties, Inc., with its permission.

                                                    Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 122 of 127 PageID #: 259



  Commercial Automobile


  11.    ELECTRONIC EQU IPMENT COVERAGE

         The following is added to A. Coverage (SECTION III - PH YSICAL DAMAGE
         COVE RAGE):
         6. Electronic Equipment Coverage.
            If you carry physical damage coverage under this policy, we will pay with respect to a
            covered "auto" for "loss" to any electronic equipment that receives or transmits audio,
            visual or data signals and that is not designed solely for the reproduction of sound. This
            coverage applies only if the equipment is permanently installed in the covered "auto" at
            the time of the "loss", and such equipment is designed to be solely operated by use of the
            power from the "auto’s" electrical system or in or upon the covered "auto".

             The most we will pay for all "loss" to audio, visual or data electronic equipment is the
             lesser of:

             a.      The actual cash value of the damaged or stolen property as of the time of the
                     "loss";
             b.      The cost of repairing or replacing the damaged or stolen property with other
                     property of like kind and quality; or
             c.      $500.

             The coverage provided under this Electronic Equipment Coverage Extension does not
             apply if there is other insurance provided by this policy for such equipment. We will,
             however, pay any deductible, up to a maximum of $500, that is applicable under the
             provisions of the other insurance.


  12.    AUTOMATIC ADDITIONAL INSU REDS

         The following is added to paragraph 1. Who Is An Insured of A. Coverage (SECTION II -
         LIABILITY COVE RAGE):

         Any person or organization, if you are required to do so under a written contract, agreement
         or permit, is an "insured".
         H owever, this insurance does not apply to:

         (1) Any written contract or agreement that was executed subsequent to the "bodily injury" or
             "property damage";
         (2) Any permit that was issued subsequent to the "bodily injury" or "property damage"; or
         (3) "Bodily injury" or "property damage" arising out of the sole negligence of the additional
             insured.

         Additional insured coverage provided by this insurance will not be broader than coverage
         required by the written contract, agreement or permit ".


  CA9 04 004 03 05                      Tokio Marine Management, Inc., 2005                           Page 5 of 7
                      Includes copyrighted material from ISO Properties, Inc., with its permission.

                                                    Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 123 of 127 PageID #: 260



  Commercial Automobile


  13.    MEXICO COVERAGE EXTENSION

         A . Coverage
             1.      Paragraph 7. Policy Period, Coverage T erritory of the General Conditions is
                     amended by the addition of the following:
                     The coverage territory is extended to include M exico but only for:
                     a. "Accidents" or "losses" occurring within 25 miles of the U nited States border;
                              and
                     b. Trips into M exico of 30 days or less.
             2.      The Other Insurance Condition in the Business Auto, Business is replaced by the
                     following:
                     The insurance provided by this endorsement will be excess over any other
                     collectible insurance.
         B. If you carry physical damage coverage under this policy, Physical Damage Coverage is
            amended by the addition of the following:
             If a "loss" to a covered "auto" occurs in M exico, we will pay for such "loss" in the U nited
             States. If the covered "auto" must be repaired in M exico in order to be driven, we will
             not pay more than the actual cash value of such "loss" at the nearest U nited States point
             where the repairs can be made.
         C. Additional Exclusions
             The following additional exclusions are added:
             This insurance does not apply:
             1. If the covered "auto" is not principally garaged and principally used in the U nited
                   States.
             2. To any "insured" who is not a resident of the U nited States.


         WA RNING
         AU TO ACCIDENTS IN M EXICO A R E SU BJ ECT TO TH E LAWS OF M EXICO
         ONLY --- NOT TH E LAWS OF TH E U NIT ED STAT ES OF AM E RICA. TH E
         R EPU BLIC OF M EXICO CONSIDE RS ANY AU TO ACCIDENT A CRIMINAL
         OFFENSE AS WELL AS A CIVIL MATT E R.
         IN SOM E CASES TH E COVE RAGE PROVIDED U NDE R THIS ENDORSEMENT
         MAY NOT BE RECOGNIZED BY THE MEXICAN AUTHORITIES AND WE MAY
         NOT BE ALLOWED TO IMPLEM ENT TH IS COVE RAGE AT ALL IN M EXICO.
         YOU SH OU LD CONSIDE R PU RCHASING AU TO COVE RAGE F ROM A
         LICENSED M EXICAN INSU RANCE COMPANY BEFOR E DRIVING INTO
         M EXICO.
         TH IS ENDORSEM ENT DOES NOT APPLY TO ACCIDENTS OR LOSSES WH ICH
         OCCU R OU TSIDE OF 25 MILES F ROM TH E BOU NDA RY OF TH E U NIT ED
         STAT ES OF AM E RICA.



  CA9 04 004 03 05                       Tokio Marine Management, Inc., 2005                           Page 6 of 7
                       Includes copyrighted material from ISO Properties, Inc., with its permission.

                                                     Producer Copy
Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 124 of 127 PageID #: 261



  Commercial Automobile


  14.    EMPLOYEES AS INSU REDS DU RING TRANSIT STRIKE COVERAGE

         The following is added to the SECTION II --- LIABILITY COVE RAGE, Paragraph A.1.
         Who Is An Insured Provision:
         h.     Any "employee" of yours is an "insured" while using an "auto" that is owned by that
                "employee" or a member of his or her household to transport fellow "employees" to
                or from their normal place of employment during a public transit strike. The
                transportation of the fellow employees must be in response to your request or at
                your direction.
                 The coverage provided by this Extension:
                 (1) Will apply only as excess insurance over any other valid and collectible
                     insurance available to any "employee"; and
                 (2) Will not extend to any mandatory Personal Injury Protection coverages afforded
                     by this policy.



  15.    EA RLIER NOTICE OF CANCELLATION PROVIDED BY US

         For any statutorily permitted reason other than nonpayment of premium, the number of
         days required for notice of cancellation, as provided in either paragraph 2. of the
         CANCELLATION Common Policy Conditions or as amended by an applicable state
         cancellation endorsement, is increased to 90 days.




  CA9 04 004 03 05                      Tokio Marine Management, Inc., 2005                           Page 7 of 7
                      Includes copyrighted material from ISO Properties, Inc., with its permission.

                                                    Producer Copy
 Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 125 of 127 PageID #: 262
Commercial Automobile




     PmmyNOJCA64O4514-08
     Issuedto: ENKEI AMERICA, INC.
     bsmﬁtw:Tokio Marine America Insurance Company
     Producer: AON RISK SERVICES CENTRAL, INC.


                      THIS    ENDORSEMENT CHANGES THE POLICY. PLEASE READ 1T CAREFULLY.
                                           COMPOSITE RATE ENDORSEMENT
This endorsement modiﬁes insurance provided under the following:

            AUTO COVERAGE FORM
     BUSINESS
            AUTO PHYSICAL DAMAGE COVERAGE FORM
     BUSINESS
     GARAGE COVERAGE FORM
     MOTOR CARRIER COVERAGE FORM
     TRUCKERS COVERAGE FORM
We   will   compute    all   premiums    for this   Coverage Part   in accordance with our rules   and rates 0n a composite basis unless
otherwise indicated in the Schedule.

The advanced premium shown in this Composite Rating Plan endorsement is a deposit only. We have determined this advance
premium by multiplying the Composite Rate(s) for the premium and rate basis by the estimated exposure as indicated in the
Schedule. At the end of the policy period, the earned premium Will be determined by applying the Composite Rate(s) t0 the
actual exposures as determined by audit.

The Composite     Rate(s) shown below do not include any taxes, surcharges, or other assessments that we are required t0 collect
on behalf 0f   state and local governments 0r other organizations. Such charges will be shown separately 0n the "Schedule 0f
Taxes, Surcharges 0r Fees",      if   applicable.

                                       SCHEDULE
COMPOSITE  GROUP #: OOl
COMPOSITE  GROUP DESCRIPTION: PRIVATE PASSENGER VEHICLE
COMPOSITE  PREMIUM BASIS: AVERAGE NUMBER OF AUTOS
COMPOSITE  RATE BASIS: PER AUTO
THIS COMPOSITE DOES NOT INCLUDE THESE COVERAGES OR EXPOSURES:
DRIVE OTHER CAR COVERAGE
HIRED AUTO LIABILITY
NON-OWNED AUTO LIABILITY


OTHER PROVISIONS:




                                                              COMPO SITE            ESTIMATED
                  COVERAGE                                      RATE                EXPOSURE               ADVANCE PREMIUM
LIABILITY/PHYSICAL DAMAGE                                 S      719.6897             29                    $20,871




CA9   12 001 01 05
                                                                    Producer Copy
 Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 126 of 127 PageID #: 263
Commercial Automobile




     Policy No.:   CA6404514-08
     Issuedto:     ENKEI AMERICA, INC.
     Issued by:    Tokio Marine America Insurance Company
     Producer:     AON RISK SERVICES CENTRAL, INC.

                      THIS    END ORSEMENT CHANGES THE POLICY. PLEASE READ                            1T   CAREFULLY.

                                           COMPOSITE RATE ENDORSEMENT
This endorsement modiﬁes insurance provided under the following:

     BUSINESS AUTO COVERAGE FORM
     BUSINESS AUTO PHYSICAL DAMAGE                        COVERAGE FORM
     GARAGE COVERAGE FORM
     MOTOR CARRIER COVERAGE FORM
     TRUCKERS COVERAGE FORM
We   will   compute    all   premiums    for this   Coverage Part    in accordance with our rules   and rates 0n a composite basis unless
otherwise indicated in the Schedule.

The advanced premium shown in this Composite Rating Plan endorsement is a deposit only. We have determined this advance
premium by multiplying the Composite Rate(s) for the premium and rate basis by the estimated exposure as indicated in the
Schedule. At the end of the policy period, the earned premium Will be determined by applying the Composite Rate(s) t0 the
actual exposures as determined by audit.

The Composite Rate(s) shown below do        not include any taxes, surcharges, or other assessments that we are required t0 collect
on behalf 0f   state   and local governments 0r other organizations. Such charges will be shown separately 0n the "Schedule 0f
Taxes, Surcharges 0r Fees",      if   applicable.

                                      SCHEDULE
COMPOSITE  GROUP #: 002
COMPOSITE  GROUP DESCRIPTION: LIGHT & MEDIUM & HEAVY & EXTRA HEAVY TRUCKS
COMPOSITE  PREMIUM BASIS: AVERAGE NUMBER OF AUTOS
COMPOSITE  RATE BASIS: PER AUTO
THIS COMPOSITE DOESNOT INCLUDE THESE COVERAGES OR EXPOSURES:
DRIVE OTHER CAR COVERAGE
HIRED AUTO LIABILITY
NON-OWNED AUTO LIABILITY


OTHER PROVISIONS:
LIGHT & MEDIUM RATE $659.67
HEAVY & EXTRA HEAVY RATE $574 OO                              .




                                                                  COMPOSITE           ESTIMATED
                   COVERAGE                                         RATE              EXPOSURE              ADVANCE PREMIUM
LIABILITY/PHYSICAL DAMAGE                                 s         659.6667              3                  $1,979
LIABILITY/PHYSICAL DAMAGE                                 $         574.0000              1                  $574




CA9   12 001 01 05
                                                                      Producer Copy
 Case 1:20-cv-01815-RLY-DLP Document 1-2 Filed 07/07/20 Page 127 of 127 PageID #: 264
Commercial Automobile




     PmmyNOJCA64O4514-08
     Issuedto: ENKEI AMERICA, INC.
     bsmﬁtw:Tokio Marine America Insurance Company
     Producer: AON RISK SERVICES CENTRAL, INC.


                      THIS    END ORSEMENT CHANGES THE POLICY. PLEASE READ                           1T   CAREFULLY.

                                           COMPOSITE RATE ENDORSEMENT
This endorsement modiﬁes insurance provided under the following:

     BUSINESS AUTO COVERAGE FORM
     BUSINESS AUTO PHYSICAL DAMAGE                        COVERAGE FORM
     GARAGE COVERAGE FORM
     MOTOR CARRIER COVERAGE FORM
     TRUCKERS COVERAGE FORM
We   will   compute    all   premiums    for this   Coverage Part   in accordance with our rules   and rates 0n a composite basis unless
otherwise indicated in the Schedule.

The advanced premium shown in this Composite Rating Plan endorsement is a deposit only. We have determined this advance
premium by multiplying the Composite Rate(s) for the premium and rate basis by the estimated exposure as indicated in the
Schedule. At the end of the policy period, the earned premium Will be determined by applying the Composite Rate(s) t0 the
actual exposures as determined by audit.

The Composite Rate(s) shown below do        not include any taxes, surcharges, or other assessments that we are required t0 collect
on behalf 0f   state   and local governments 0r other organizations. Such charges will be shown separately 0n the "Schedule 0f
Taxes, Surcharges 0r Fees",      if   applicable.

                                       SCHEDULE
COMPOSITE  GROUP #3 003
COMPOSITE  GROUP DESCRIPTION: TRAILERS
COMPOSITE  PREMIUM BASIS: AVERAGE NUMBER OF AUTOS
COMPOSITE  RATE BASIS: PER AUTO
THIS COMPOSITE DOESNOT INCLUDE THESE COVERAGES OR EXPOSURES:
DRIVE OTHER CAR COVERAGE
HIRED AUTO LIABILITY
NON-OWNED AUTO LIABILITY


OTHER PROVISIONS:




                                                              COMPO SITE            ESTIMATED
                  COVERAGE                                      RATE                EXPO SURE              ADVANCE PRE MIUM
FULL COVERAGE                                             $         75.0000              3                  $225




CA9   12 001 01 05
                                                                    Producer Copy
